 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

Exhibit 10.1

COLLABORATION AND LICENSE AGREEMENT

between

MediGene AG

a public corporation under the laws of the Federal Republic of Germany

and

Bradley Pharmaceuticals, Inc.

a corporation under the laws of Delaware, U.S.A.


    

--------------------------------------------------------------------------------


THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”), dated as of January
30, 2006 (the “Effective Date”), is made by and between MediGene AG, a German
public corporation having its principal place of business at Lochhamer Strasse
11, 82152 Planegg/Martinsried, Germany (“MediGene”), and Bradley
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
Delaware, having a place of business at 383 Route 46 West, Fairfield, New Jersey
07004-2402, USA (“Bradley”). All capitalized terms used, and not otherwise
defined, herein, shall have the meanings assigned thereto in Section 1. 

PREAMBLE:

WHEREAS, MediGene holds an exclusive sublicense to certain medical use patents
on the topical application of pharmaceuticals containing green tea polyphenols
under a License and Development Agreement between MediGene and Epitome effective
as of January 15, 1999, as thereafter amended (the “Epitome License Agreement”);

WHEREAS, MediGene is the holder of [*] Patent Application in respect of [*] and
[*] Patent Application relating to [*];

WHEREAS, MediGene has sponsored Phase III Clinical Trials with an ointment
containing green tea catechins for the treatment of external genital warts, and
has further sponsored a Phase II Clinical Trial with an ointment containing
green tea catechins for the treatment of actinic keratosis;

WHEREAS, MediGene desires to exclusively license to Bradley, and Bradley desires
to accept such license, certain patents and trademarks to Bradley for Bradley’s
commercialization of pharmaceutical product(s) containing green tea catechins in
certain indications in a certain territory;

WHEREAS, Bradley desires to purchase from MediGene, and MediGene desires to
supply, the active ingredient for the aforementioned pharmaceutical product(s);

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties hereby agree as follows:


    

--------------------------------------------------------------------------------


1DEFINITIONS1      2GRANT OF LICENSE15      3TERRITORY18      4SUBLICENSES18 
    5FURTHER DEVELOPMENT OF PRODUCT19      6MONETARY OBLIGATIONS26     
7ROYALTIES27      8PAYMENTS29      9MANAGEMENT OF THE COLLABORATION31     
10OWNERSHIP, PROSECUTION AND MAINTENANCE OF INTELLECTUAL PROPERTY RIGHTS33     
11SUPPLY OF API37      12TESTING OF DELIVERY42      13PURCHASE PRICE43     
14CHANGES TO SPECIFICATIONS AND LABELING; FACILITY INSPECTION44      15MARKETING
AND SALES OF PRODUCTS BY BRADLEY46      16SALES FORECASTS, MARKETING PLANS AND
MARKET SHARE48      17MEDIGENE REPRESENTATIONS AND WARRANTIES; BREACH OF CERTAIN
COVENANTS50      18BRADLEY REPRESENTATIONS AND WARRANTIES; BREACH OF CERTAIN
COVENANTS52      19TERM AND TERMINATION54      20EFFECTS OF TERMINATION OR
EXPIRATION; SURVIVAL56      21CONFIDENTIALITY59      22ADVERSE EVENT
REPORTING60      23RECALL61      24INDEMNIFICATION61      25DISPUTE
RESOLUTION64      26MISCELLANEOUS64 


    

--------------------------------------------------------------------------------


COLLABORATION AND LICENSE AGREEMENT

1.  DEFINITIONS

The following terms, which may be used in the singular or in the plural, shall
have the following meanings when used in this Agreement:

1.1  “Adverse Event” means (a) any expected or unexpected adverse medical
experience observed in a patient or clinical investigation subject to whom a
Product has been administered, including undesirable experiences, adverse
reactions, side effects, or death, whether or not such experience is (i)
considered related to the use of the Product, (ii) occurring in the course of
the use of the Product, or (iii) associated with, or observed in conjunction
with, an accidental or intentional overdose, abuse, dependency, or withdrawal
from, of, or on the Product; or (b) any failure of expected pharmacological
action of any Product, including, without limitation, deterioration or
contamination of any Product;

1.2  “Affiliate” means (a) any Person in or of which a Party to this Agreement,
directly or indirectly: (i) owns more than 50-percent of the capital stock or
other equity interest; or (ii) has the power to exercise more than 50-percent of
the voting rights; or (iii) has the power to appoint more than half the members
to the supervisory board, board of directors or bodies legally controlling the
Person; or (iv) has the right to manage the affairs; (b) any Person which,
directly or indirectly, has, in or over a Party to this Agreement, the rights to
any of the powers listed in (a); or (c) any Person in or over which a Person
referred to in (b) directly or indirectly has any of the rights or powers listed
in (a);

1.3  “Agreement” is defined in the recitals of this Agreement;

1.4  “AK” means actinic keratosis;

1.5  “AK Bradley Participation Date” shall mean the first-to-occur of (a) the
date on which a Development Plan for the AK Product shall, if at all, have been
established pursuant to the terms of this Agreement and (b) the date on which,
if at all, Bradley shall have elected, under Section 5.4.3, to assume all
Development and Registration Activities with respect to the AK Product.

1.6  “AK Product” shall have the meaning as defined in Section 5.4;

1.7  “[*] Facility” shall mean that production facility located at [*] currently
occupied (at least in part) by [*];

1.8  “[*] Purchase Year” shall mean each twelve (12) month period, starting on
the first day of the first calendar month commencing after the [*] Qualification
Date and ending on the last day before the first anniversary of such starting
date, during the Term hereof (for example, if the [*] Qualification Date shall
have been June 15, 2006, the “[*] Purchase Year” shall be each twelve (12) month
period, between July 1 and the following June 30, during the Term hereof);

1.9  “[*] Qualification Date” shall mean the later of (i) the Qualification Date
of the [*] Facility, and (ii) the First Approval Date;

1.10  “Anticipated First Commercial Sale Date” shall mean, with respect to any
given Product, that date believed by Bradley in good faith to be the date on or
about which Bradley expects to make the First Commercial Sale of such Product;

1.11  “Anticipated Market Approval Date” shall mean, (a) with respect to any
given Jointly-Funded Product, that date, set forth in the related Development
Plan (as the same may be amended from time to time), declared by the JSC to be
the date on or about which Market Approval of such Product is anticipated to be
obtained in the Territory and (b) with respect to any Bradley-Funded Product,
that date declared by Bradley in good faith to be the date on or about which
Market Approval of such Product is anticipated to be obtained in the Territory;


 1  

--------------------------------------------------------------------------------


1.12  “API” shall mean a mixture of green tea catechins that will serve as the
active ingredient in the Products;

1.13  “API Purchase Forecast” shall have the meaning as defined in Section 11.4;

1.14  “API Specifications” shall mean the specifications for the API set forth
on Exhibit C attached hereto; provided, however, that in the event that the
specifications for the API set forth in the NDA relating to the First Approved
Product shall be different from that set forth in Exhibit C, the term “API
Specifications” shall instead refer to the API specifications set forth in such
NDA, as the same may be amended from time to time;

1.15  “Applicable Laws” means all laws, rules, regulations and guidelines of any
Governmental Authority that are applicable to the development, manufacturing,
packaging, import, export, marketing, distribution or sale of any Product in the
Territory or otherwise to the performance of either Party’s obligations under
this Agreement, including Good Manufacturing Practices;

1.16  “Approved Test Method” shall mean that test method, set forth on Exhibit C
attached hereto, for determining whether API purchased hereunder shall meet the
API Specifications; provided, however, that in the event that the test method
set forth in the NDA relating to the First Approved Product shall be different
from that set forth in Exhibit C, the term “Approved Test Method” shall instead
refer to the test method set forth in such NDA, as the same may be amended from
time to time;

1.17  “Arbitrator” shall mean such individual, or group of individuals, as may
be appointed, pursuant to the provisions of Section 25, to resolve any dispute,
or make any determination, hereunder;

1.18  “Assumption Notice” shall have the meaning as defined in Section 10.7.2;

1.19  “Attributable Dollar Value” shall mean, with respect to any pharmaceutical
product (including a Product) during any given period of time, the total Dollar
value of all retail sales of such product during such period of time which are
attributable to treatment or prophylaxis of such product’s Relevant Indications,
all as determined based upon the NPA and NDTI market data published by IMS;

1.20  “Average Dollar/Euro Exchange Rate” shall mean, with respect to any given
period of time, the arithmetic average of the daily Dollar/Euro Exchange Rates
during such period, as published in The Wall Street Journal, Eastern U.S.
Edition or, if such exchange rates are not available therefrom with respect to
any given day, the Reuters Daily Rate Report;

1.21  “Average Dollar/Yen Exchange Rate” shall mean, with respect to any given
period of time, the arithmetic average, rounded to the second decimal place, of
the daily Dollar/Yen Exchange Rates on the last day of each calendar month
during such period, as published in The Financial Times London or any successor;

1.22  “Bradley” shall have the meaning as defined in the recitals of this
Agreement;

1.23  “Bradley-Funded Product” shall mean any Product as to which, as a result
of the operation of Section 5, Bradley shall have assumed sole responsibility
for the performance and funding of Development and Registration Activities.

1.24  “Bradley Indemnified Parties” shall have the meaning as defined in Section
24.1;

1.25  “Bradley Information” shall mean any Information generated or conceived,
during the Term, exclusively by employees of or consultants to Bradley or its
Affiliates or Sublicensees;

1.26  “Bradley IPR” shall have the meaning as defined in Section 10.1.2;


 2  

--------------------------------------------------------------------------------


1.27  “Bradley JI Patent Notice” has the meaning as defined in Section 10.5;

1.28  “Bradley License” shall mean, collectively, all licenses and sublicenses
granted to Bradley under Sections 2.1, 2.2, 2.3, 2.4 and 2.5 of this Agreement;

1.29  “Bradley Marketing Information” shall mean all Information obtained from
or arising out of market research activities and market surveillance studies,
relating to any Product, that are conducted by Bradley;

1.30  “Bradley Sublicense” shall have the meaning as defined in Section 4.1;

1.31  “Bradley Sublicense Agreement” shall have the meaning as defined in
Section 4.1;

1.32  “Bradley Technology” shall mean, collectively, the Bradley IPR, the
Bradley Information and any Patents covering the Bradley IPR;

1.33  “Budget” shall mean, with respect to any Jointly-Funded Product, the
budget for the Development and Registration Costs relating to such
Jointly-Funded Product, as contained in the Development Plan, if any, relating
thereto, and as the same may be amended from time to time by the JSC;

1.34 “[*]” shall mean [*];

1.35  “Certificate” shall have the meaning as defined in Section 11.9;

1.36  “CIN” shall mean cervical intraepithelial neoplasia;

1.37  “Claim” shall mean and include any claim, cause of action or lawsuit;

1.38  “Combination Product” shall mean a pharmaceutical product containing both
API and one or more other products (other than Products) now or hereafter sold
by Bradley;

1.39  “Confidential Information” means, collectively, any and all information
that is not in the public domain (regardless whether the same shall be oral,
written or electronically or magnetically encoded) relating to the business
affairs of either Bradley or MediGene, as the case may be, including without
limitation proprietary data, know-how, databases, copyrights, regulatory
submissions, practices, methods, techniques, specifications, product development
plans, marketing plans, unpatented technical information, trade secrets,
formulations, compounds, compositions, formulae and the like (including all
information obtained in pre-clinical and clinical trials and market surveillance
studies, and in the pursuit of other activities by the Parties under this
Agreement);

1.40  “Contract Year” shall mean each twelve (12) month period, beginning on the
day and month of the Effective Date and ending on the day immediately preceding
the anniversary of the Effective Date, during the Term hereof (for example, if
the Effective Date is May 1, 2005, each “Contract Year” hereunder shall begin on
May 1st and end on the following April 30th);

1.41  “Control” means, with respect to an item of Information or an Intellectual
Property right, possession of the ability, whether by ownership or license, to
grant a license or sublicense under such item or right, as provided for herein,
without violating the terms of any contract with any Third Party;

1.42  “Critical Criteria” shall have the meaning as defined in Section 5.11;

1.43  “Critical Juncture” shall have the meaning as defined in Section 5.11;

1.44  “Declining Party” shall have the meaning as defined in Section 10.5;


 3  

--------------------------------------------------------------------------------


1.45  “Defense” shall have the meaning as defined in Section 10.7.2;

1.46  “Development Party” shall mean, with respect to any given Jointly-Funded
Product, any Party who shall, in accordance with the terms of this Agreement, be
charged with performing any Development and Registration Activities relating
thereto;

1.47  “Development and Registration Activities” shall mean, (a) with respect to
any Jointly-Funded Product, (i) any and all activities specifically prescribed
in the Development Plan relating to such Product and (ii) any and all activities
necessary or reasonably appropriate in connection with the implementation of
such Development Plan and (b) with respect to any other product, any activities
associated with the development of such product and the obtaining of any Market
Approvals with respect thereto;

1.48  “Development and Registration Costs” shall mean any reasonable costs and
expenses incurred by a Development Party in connection with Development and
Registration Activities undertaken by it with respect to a Jointly-Funded
Product in accordance with this Agreement and the Development Plan relating
thereto, consisting of (to the extent they meet the above description):

        1.48.1  All fees paid to any external consultants, external service
providers or other subcontractors;

        1.48.2  Development and Registration FTE Costs;

        1.48.3  Pre-clinical and clinical out-of-pocket supply costs;

        1.48.4  all out-of-pocket costs and expenses incurred in connection with
(a) manufacturing process, formulation and delivery system development and
validation, (b) manufacturing scale-up and improvements, (c) stability testing,
(d) quality assurance/quality control, (e) qualification and validation of Third
Party contract manufacturers, if any, and (f) establishing a primary or
secondary source supplier, including, without limitation, the transfer of
process and manufacturing technology and analytical methods, scale-up, equipment
and method and process validation, and initial manufacturing licenses, approvals
and inspections;

        1.48.5  all out-of-pocket costs associated with the submission to the
relevant Governmental Authority of an application seeking any Market Approval or
pricing or reimbursement approval and with the subsequent maintenance of such
approvals, and shall include, without limitation, any testing application,
marketing authorization application, supplementary application or variation
thereof, IND or NDA;

        1.48.6  any other out-of-pocket costs or expenses specifically
identified and included in the relevant Development Plan;

        1.48.7  any out-of-pocket costs or expenses incurred in connection with
any post-Market Approval activities (including but not limited to any Market
Approval Clinical Trials) on which the granting of a Market Approval is
conditioned; and

        1.48.8  The Parties acknowledge that there are two types of Development
and Registration Costs: Development and Registration FTE Costs (described in
Section 1.49) and Development and Registration Out-of-Pocket Costs (all other
costs);

1.49  “Development and Registration FTE Costs” shall mean those Development and
Registration Costs representing the fully-burdened (i.e., intended to reflect
the costs of salary, benefits, pension, vacation, etc.) internal costs, to a
Development Party, of the contributions of its own employees (i.e., salaried
employees, not independent contractors) to Development and Registration
Activities undertaken in accordance with this Agreement and the applicable
Development Plan. The Development and Registration FTE Cost for any given
employee during any given calendar quarter shall be obtained by multiplying (a)
the number of hours worked by such employee during such calendar quarter on
Development and Registration Activities undertaken in accordance with this
Agreement (which number is intended to be reflected on such individual’s Time
Sheets) by (b) such individual’s Development and Registration FTE Rate;


 4  

--------------------------------------------------------------------------------


1.50  “Development and Registration FTE Rate” shall mean the following rates for
employees of either Bradley or MediGene:

                                                          If Salary Paid
in Dollars  If Salary Paid
In Euros  (a) Medical Doctor: [*] per hour [*] per hour         (b) Research
Associate: [*] per hour [*] per hour         (c) Research Scientist, Project
Manager, Regulatory [*] per hour [*] per hour  Affairs Manager, Quality Manager
and Other  Professionals: 

Such rates shall be adjusted as of January 1, 2007 and annually thereafter by
the percentage increase or decrease, if any, in the Price Index since the
Effective Date or the preceding January 1st, whichever is later.

1.51  “Development and Registration Out-of-Pocket Costs” shall mean all
out-of-pocket costs which are includible as Development and Registration Costs
under the terms of Section 1.48;

1.52  “Development Plan” shall mean, with respect to any Jointly-Funded Product,
a plan established by the JSC regarding both the Development and Registration
Activities (e.g., activities, personnel, timeline (including the Anticipated
Market Approval Date) and strategy) to be undertaken in connection therewith in
accordance with this Agreement and a related Budget, as such Development Plan
may be amended from time to time by the JSC;

1.53  “Disclosing Party” shall have the meaning as defined in Section 21.3;

1.54  “DMF” shall mean a drug master file, as required under the United States
Food, Drug & Cosmetics Act and the regulations promulgated thereunder.

1.55  “Dollar” shall mean the United States Dollar;

1.56  “Dollar/Euro Exchange Rate” shall mean, with respect to any given date,
the rate at which Dollars are convertible into Euros on such date, as published
in The Wall Street Journal, Eastern U.S. Edition or, if such exchange rate is
not available therefrom with respect to any given date, the Reuters Daily Rate
Report;

1.57  “Dollar/Yen Exchange Rate” shall mean, with respect to any given date, the
rate at which Dollars are convertible into Yen on such date, as published in The
Financial Times London or any successor;

1.58  “Effective Date” shall have the meaning as defined in the recitals of this
Agreement;

1.59  “EGW” means external genital warts and perianal warts;

1.60  “EGW [*]” shall have the meaning as defined in Section 5.3;

1.61  “EGW [*] Conditions” shall have the meaning as defined in Section 5.3;

1.62  “EGW 3x” shall have the meaning as defined in Section 5.2;

1.63  “Encumbrance” shall mean any lien, security interest or other such charge,
whether legal or equitable;


 5  

--------------------------------------------------------------------------------


1.64  “EPC Amount” shall mean, with respect to the Existing Product Contracts,
that amount of API and/or Products which shall be necessary to be used or sold,
as the case may be, to fulfill the Existing Product Contracts.

1.65  “Epitome” shall mean Epitome Pharmaceuticals Limited, currently having a
place of business at 5162 Duke Street, Suite 500; Halifax, Nova Scotia B3J 1N7,
Canada, or any legal successor to Epitome Pharmaceuticals Limited under the
Epitome License Agreement;

1.66  “Epitome Field” shall mean the treatment of [*] caused by [*];

1.67  “Epitome License Agreement” shall have the meaning as defined in the
recitals of this Agreement;

1.68  “Epitome License Expansion” shall mean any (a) amendment of the Epitome
License Agreement, (b) license agreement between MediGene and Epitome other than
the Epitome License Agreement, and (c) agreement between MediGene and any other
member of the Licensor Group under which and to the extent, in the case of (a),
(b) and (c) above, MediGene is being granted a license of Intellectual Property
to develop and/or commercialize topical formulations containing green tea
catechins for indications that are outside the Epitome Field but nevertheless
within the Field.

1.69  “Epitome License” shall mean, collectively, all licenses and sublicenses
granted to MediGene under the Epitome License Agreement;

1.70  “Euro” shall mean the Euro of the European Union;

1.71  “Eurogenic Features” shall have the meaning as defined in Section 5.1;

1.72  “Europe” shall mean, collectively, the countries of the European Union;

1.73  “Exclusive Product” shall mean any Product with respect to which Bradley
shall be entitled to the exclusivity, within the Territory, provided for in
Section 15.1.1;

1.74  “Existing Product Contracts” shall mean, with respect to any given Product
at any given moment in time, any contract for the sale of such Product to which
Bradley, any Affiliate or any Sublicensee shall then be a party;

1.75  “Fault” shall have the meaning as defined in Section 23.3.1;

1.76  “FDA” means the Food and Drug Administration of the United States
government;

1.77  “Field” means the treatment of dermatological diseases in humans,
including but not limited to EGW and AK;

1.78  “Filing and Maintenance Fees” means, with respect to any Patent or Patent
Application, any and all out-of-pocket filing and other fees, levies, payments
and charges paid to any Governmental Authority in connection with the
Prosecution of any such Patent or Patent Application;

1.79  “First Approval Date” shall mean the date on which the First Approved
Product shall have received Market Approval in the Territory.

1.80  “First Approved Product” shall refer to that Product which shall be the
first Product to receive Market Approval in the Territory;

1.81  “First Commercial Sale” means, with respect to any Product, the first sale
thereof by Bradley in the Territory for use or consumption by the general
public;


 6  

--------------------------------------------------------------------------------


1.82  “First Commercial Sale Date” shall mean the date of the very first First
Commercial Sale under this Agreement;

1.83  “First European Product” shall refer to that Product which shall be the
first Product to receive Market Approval in any country in Europe;

1.84  “First Inspection” shall mean the first inspection, performed by or on
behalf of the FDA, of the [*] Facility in connection with the Qualification
thereof;

1.85  “Forecast Price” shall mean, with respect to any given [*] Purchase Year,
that per-kilogram purchase price for [*] API which, under the provisions of
Section 13.1.2(a), would apply to such [*] Purchase Year in the event that
Bradley, during such [*] Purchase Year, in fact purchased the number of
kilograms of [*] API contained in the API Purchase Forecast delivered by Bradley
prior to the beginning of each [*] Purchase Year;

1.86  “GAAP” means United States Generally Accepted Accounting Practices,
consistently applied;

1.87  “Generic Competitor” shall mean, with respect to any Product, [*];

1.88  “Good Manufacturing Practices” shall mean the FDA’s current good
manufacturing practices, as described in 21 C.F.R. Section 211, as amended from
time to time;

1.89  “Governmental Authority” means any supranational or U.S., German or
foreign federal, national, state, municipal, local, territorial or other
governmental department or political subdivision, commission, board, bureau,
agency, regulatory authority, instrumentality, judicial or administrative body
(the word “foreign” referring to any country other than the U.S. or Germany);

1.90  “Gross Sales” shall mean, with respect to any given Product during any
given fiscal period, [*];

1.91  “IMS” shall mean IMS Health, Inc.;

1.92  “IND” shall mean an Investigational New Drug Application submitted to the
FDA in connection with Development and Registration Activities regarding a
Product;

1.93  “Indemnified Party” shall have the meaning as defined in Section 24.3;

1.94  “Indemnifying Party” shall have the meaning as defined in Section 24.3;

1.95  “Information” means, collectively, any and all information, including
without limitation proprietary data, know-how, databases, copyrights, regulatory
submissions, practices, methods, techniques, specifications, product development
plans, marketing plans, unpatented technical information, trade secrets,
formulations, compounds, compositions, formulae and the like (including all
information obtained in pre-clinical and clinical trials and market surveillance
studies, and in the pursuit of other activities by the Parties under this
Agreement) that is (a) necessary or useful for the development, manufacture or
sale of Products and (b) has been developed or created by employees of or
consultants to either Party or its Affiliates or Sublicensees, in connection
with the performance of this Agreement during its Term;

1.96  “Intellectual Property” means, collectively, German, U.S., and foreign
Patents, Patent Applications, Information, utility models, trademarks,
servicemarks, copyrights and any other intellectual property of any nature
whatsoever;

1.97  “IP Claim” shall have the meaning as defined in Section 10.7.1;

1.98  “IP Claim Notice” shall have the meaning as defined in Section 10.7.1;


 7  

--------------------------------------------------------------------------------


1.99  “IPR” means any discoveries or inventions, whether or not patentable,
generated or conceived, in whole or in part, by any employees of or consultants
to either Party or its Affiliates or Sublicensees in the performance of this
Agreement during its Term;

1.100  “IPR Notice” shall have the meaning as defined in Section 10.3;

1.101  “Joint Information” shall mean any and all Information which shall have
been generated or conceived, jointly by the Parties (i.e., their respective
employees and/or consultants), during the Term of this Agreement;

1.102  “Joint IPR” shall have the meaning as defined in Section 10.1.3;

1.103  “Joint Marketing Information” shall mean all Information obtained from or
arising out of market research activities and market surveillance studies,
relating to any Product, that are conducted jointly by the Parties (i.e., their
respective employees and/or consultants) during the Term of this Agreement.

1.104  “Joint Patent” shall mean any Patent that (a) covers or claims Joint IPR,
and (b) is jointly owned by the Parties;

1.105  “Joint Technology” shall mean, collectively, the Joint IPR, the Joint
Information and the Joint Patents;

1.106  “Jointly-Funded Product” shall mean and include (a) EGW 3x and (b) any
Product other than a Bradley-Funded Product;

1.107  “JSC” shall have the meaning as defined in Section 9.1;

1.108  “Launch” shall mean, with respect to any Product, the first date as of
which sales of such Product shall, in compliance with Applicable Law, be carried
out generally within the Territory;

1.109  “Licensed Patents” shall mean, collectively, (a) the MediGene Owned
Patents, (b) the MediGene Inlicensed Patents and (c) any other Patents licensed
to Bradley under this Agreement;

1.110  “Licensed Trademarks” shall mean, collectively, such trademarks as may be
selected by the JSC from time to time for use in connection with the
commercialization of Products by Bradley hereunder;

1.111  “Licensor Group” shall mean the group consisting of (a) MediGene, (b)
Epitome, (c) [*], (d) [*], (e) [*], (f) any other Person who shall have an
ownership interest in, or be a licensee of, any Intellectual Property licensed
to Bradley under this Agreement, (g) any successor-in-interest to any of the
Persons described in (a)-(f) and (h) any Affiliate of any of the Persons
described in (a)-(g);

1.112  “Losses” shall mean all liabilities, damages, losses, costs and expenses
(including the reasonable fees of attorneys and other professionals, other
reasonable litigation expenses and any reasonable costs and expenses incurred in
connection with the enforcement of this Agreement) incurred by Person in
connection with a particular matter;

1.113  “Mandatory Facility Inspection” shall mean, with respect to any Product,
any inspection of a Manufacturing Facility relating thereto which inspection is
either required or requested by a Governmental Authority with jurisdiction over
a Party or such Product;

1.114  “Mandatory Recall” shall mean, with respect to any given Product, a
recall of units of such Product from the market, by or on behalf of a Party,
which has been ordered by a Governmental Authority;


 8  

--------------------------------------------------------------------------------


1.115  “Mandatory SPL Change” shall mean, with respect to any given Product or
the API, a change with respect to the specifications, packaging or labeling
thereof which is required by Applicable Law and/or a Governmental Authority;

1.116  “Manufacturing Facility” shall mean any facility involved in the
manufacture, production, processing, packaging or labeling of any Product or any
ingredient thereof;

1.117  “Market Approval” shall mean, with respect to any given product, such
final approval(s) from such Governmental Authorities as may be required by
Applicable Law to permit the sale and commercialization of such product to the
general public;

1.118  “Market Approval Clinical Trials” shall mean, with respect to any
Product, any Phase IV Clinical Trials which are required, by any Governmental
Authority, to be performed as a condition to the granting of Market Approval
with respect to such Product;

1.119  “Market Approval Holder” shall mean, with respect to any given Product,
that Party who shall, in the Territory, be the holder of the Market Approval
with respect thereto;

1.120  “Market Approval Notification Date” shall have the meaning as defined in
Section 15.5;

1.121  “Market Share” shall mean, with respect to any given Product in the
Territory during any given period of time, that percentage expressed by the
formula (A/B), where “A” is equal to the Attributable Dollar Value for such
Product during such period and “B” is equal to the aggregate Attributable Dollar
Value, during such period, of all drugs that are contained in such Product’s
Relevant Market Group;

1.122  “Market Support Clinical Trials” shall mean any and all Phase IV Clinical
Trials conducted by Bradley in support of its commercialization of any
Product(s) (it being acknowledged that such term shall be deemed not to include
any Market Approval Clinical Trials);

1.123  “Medical Doctor” shall mean a medical professional holding an M.D. degree
or its equivalent;

1.124  “MediGene” shall have the meaning as defined in the recitals of this
Agreement;

1.125  “MediGene Indemnified Parties” shall have the meaning as defined in
Section 24.2;

1.126  “MediGene Information” shall mean any Information generated or conceived,
during the Term, exclusively by employees of or consultants to MediGene or its
Affiliates or Sublicensees;

1.127  “MediGene Inlicensed Patents” shall mean the Patents and Patent
Applications as set out in Section B of Exhibit A, and any and all Patents
issuing therefrom;

1.128  “MediGene IPR” shall have the meaning as defined in Section 10.1.2;

1.129  “MediGene JI Patent Notice” has the meaning ascribed thereto in Section
10.5;

1.130  “MediGene Inlicensed Technology” shall have the meaning as defined in
Section 2.3;

1.131  “MediGene License” shall mean, collectively, all licenses and sublicenses
granted to MediGene under Section 2.7 of this Agreement;

1.132  “MediGene Owned Patents” shall mean, collectively, (a) the Patents and
Patent Applications as set out in Section A of Exhibit A, (b) any and all United
States Patents and Patent Applications covering MediGene IPR related to any
Product and (c) any and all United States Patents and Patent Applications now or
hereafter during the Term owned by MediGene which relate to the manufacture,
development, use or sale


 9  

--------------------------------------------------------------------------------


of Products (with Exhibit A being amended from time to time to add all Patents
and Patent Applications described in (b) and (c) above);

1.133  “MediGene Owned Technology” shall have the meaning as defined in Section
2.1;

1.134  “MediGene Sublicense” shall have the meaning as defined in Section 4.1;

1.135  “MediGene Sublicense Agreement” shall have the meaning as defined in
Section 4.1;

1.136  “Milestone Payments” shall mean any and all payments referred to in
Sections 6.3, 6.4 and 6.5;

1.137  “Minimum Purchase Year” shall mean each twelve (12) month period,
beginning on the [*] Qualification Date, and ending on the day immediately
preceding the anniversary of such date, during the Term hereof (for example, if
the [*] Qualification Date is May 1, [*], each “Minimum Purchase Year” hereunder
shall begin on May 1st and end on the following April 30th);

1.138  “[*]” shall mean [*] Co., Ltd., a company organized under the laws of
Japan;

1.139  “[*] API” shall mean API manufactured at the [*] Facility;

1.140  “[*] Facility” shall mean that production facility, located at [*] for
the production of API;

1.141  “NDA” shall mean a New Drug Application submitted to the FDA in
connection with obtaining the Market Approval of a Product as a new
pharmaceutical drug following the successful conclusion of clinical trials;

1.142  “Net Sales” shall mean, with respect to any given Product during any
given fiscal period, [*];

1.143  “Non-Declining Party” shall have the meaning as defined in Section 10.5;

1.144  “Non-Exclusive Product” shall mean any Product with respect to which
Bradley shall not be entitled to the exclusivity, within the Territory, provided
for in Section 15.1.1;

1.145  “Opt-Out” shall have the meaning as defined in Section 5.11;

1.146  “Opt-Out Date” shall have the meaning as defined in Section 5.11;

1.147  “Opt-Out Field” shall have the meaning as defined in Section 5.11;

1.148  “Opt-Out Notice Date” shall have the meaning as defined in Section 5.11;

1.149  “Opt-Out Product” shall have the meaning as defined in Section 5.11;

1.150  “Other Currency” shall mean any currency other than the Dollar or the
Euro;

1.151  “Other Licensor Group IP Rights” shall mean any and all current and
future Intellectual Property rights which (a) are Controlled by MediGene via
license or sublicense from Epitome or any other member of the Licensor Group and
(b) if not incorporated into the Bradley License, would be infringed by the
activities of Bradley hereunder;

1.152  “Other MediGene IP Rights” shall mean any and all current and future
Intellectual Property rights (other than Other Licensor Group IP Rights) which
(a) are owned by MediGene and (b) if not incorporated into the Bradley License
would be infringed by the activities of Bradley hereunder;


 10  

--------------------------------------------------------------------------------


1.153  “Other License Agreements” shall mean, collectively, the Primary License
Agreement and the Secondary License Agreement;

1.154  “Parties” shall mean, collectively, Bradley and MediGene, and “Party”
means, individually, either Bradley or MediGene, as the context requires;

1.155  “Patent” means and includes (a) any German, U.S. or foreign patent or
equivalent; and (b) any patents granted from divisionals, continuations,
continuations-in-part, reissues, reexaminations; and patents of additions,
extensions (including supplemental protection certificates) or other
governmental actions which extend any of the subject matter of any patent in
clause (a) or (b) above, and any substitutions, confirmations, registrations,
renewals or revalidations of any of the foregoing;

1.156  “Patent Application” means and includes any application for, and any
other filing made in connection with the obtaining, amendment or maintenance of,
a Patent, as well as any amendment or supplement to any such application or
filing;

1.157  “Person” shall mean any natural person, corporation, firm, business
trust, joint venture, association, organization, company, partnership or other
business entity, or any government or any agency or political subdivision
thereof;

1.158  “Phase I Clinical Trial,” “Phase II Clinical Trial” and “Phase III
Clinical Trial” shall have the meanings ascribed thereto in 21 C.F.R. 312.21;

1.159  “Phase IV Clinical Trial” shall mean, with respect to any Product, any
clinical trial performed by a Party, with respect to such Product, subsequent to
the receipt of the Market Approval relating thereto;

1.160  “Post-Launch Year” shall mean, with respect to any given Product, that
12-month period between (a) the first day of the first calendar month beginning
after such Product shall have been Launched and (b) the anniversary of the date
described in (a). For example, if EGW 3x is launched on June 25th, its
Post-Launch Year begins on July 1st and ends on the succeeding June 30th. Each
Product’s Post-Launch Years will be serially numbered (e.g., Post-Launch Year 1,
Post-Launch Year 2, etc.);

1.161  “Price Index” shall mean (a) as to Development and Registration FTE Rates
expressed in Dollars, the Consumer Price Index - Urban Wage Earners and Clerical
Workers, U.S. City Average, All Items, 1982-1984 = 100, published by the United
States Department of Labor, Bureau of Statistics (or its successor equivalent
index) and (b) as to Development and Registration FTE Rates expressed in Euros,
the Price Index for Cost of Living for Private Households in Germany, as
compiled and published by the German Bundesbank;

1.162  “Primary License Agreement” shall mean that certain License Agreement,
dated as of [*], by and among [*],[*]and [*], as thereafter amended;

1.163  “Primary Party” has the meaning ascribed thereto in Section 10.5;

1.164  “Product” shall mean any ointment or other topical formulation containing
one or more green tea catechins which has been, or is being, developed, pursuant
to this Agreement by MediGene and/or Bradley for use in the Field as a
prescription product;

1.165  “Product Competitor” shall mean any prescription or non-prescription
medication, other than a Product, containing tea catechins, with any approved
indication in the Field;

1.166  “Product Royalty” shall have the meaning as defined in Section 7.1 of
this Agreement;

1.167  “Product Royalty Rate” shall mean, with respect to any given Product,
that royalty rate which, under Section 7.1, shall be applied to Net Sales of
such Product in calculating the Product Royalty;


 11  

--------------------------------------------------------------------------------


1.168  “Product Royalty Term” means, with respect to any Product, the period of
time commencing on the date of the First Commercial Sale thereof and ending on
the later of (a) the date of expiration or other termination of the last
Licensed Patent covering the manufacture, use or sale of such Product in the
Territory, and (b) the date falling ten (10) years after the First Commercial
Sale thereof (“termination” of a Patent being deemed to include the entry of a
final judgment of invalidity or unenforceability, by a court of competent
jurisdiction, where (i) such judgment is unappealable or (ii) all rights of
appeal with respect thereto have lapsed);

1.169  “Prosecute,” “Prosecution” and “Prosecuting” have the meanings ascribed
thereto in Section 10.4;

1.170  “Prosecution Notice” has the meaning ascribed thereto in Section 10.4;

1.171  “Purchase Prices” shall mean, collectively, the purchase prices set forth
in Sections 13.1.1 and 13.1.2;

1.172  “Purchase Order” shall have the meaning as defined in Section 11.8;

1.173  “Qualification Date” shall mean, with respect to any facility, the date
on which such facility shall have become Qualified;

1.174  “Qualified” shall mean, with respect to any Manufacturing Facility, that
the FDA has issued, in respect of such facility, a written communication
(including a so-called “Establishment Inspection Report”) confirming that such
facility has been approved for the manufacture of API;

1.175  “Qualified Transferee” shall have the meaning as defined in Section
26.10;

1.176  “Reasonable Best Efforts” shall mean the degree of skill, effort,
expertise and resources which would be expended by a reasonable,
similarly-situated commercial party in respect of a product of similar market
potential at a similar stage of its product life, taking into account the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, the profitability (or anticipated profitability)
of the product, the level of investment and associated risk, and all other
relevant factors, including, but not limited to, technical, legal, scientific
and medical factors;

1.177  “Recall” shall refer to either or both of a Mandatory Recall or a
Voluntary Recall, as the context may require;

1.178  “Receiving Party” shall have the meaning as defined in Section 21.3;

1.179  “Reimbursement Invoice” shall have the meaning as defined in Section 8.1;

1.180  “Reimbursing Party” shall have the meaning as defined in Section 8.1;

1.181  “Relevant Indications” shall have the meaning, with respect to EGW 3x,
set forth in Section 16.3.1(b) and shall mean, with respect to any given
pharmaceutical product other than EGW 3x, those indications/diagnoses
(identified by their IMS numerical designations, e.g., “078106: venereal warts”)
determined in accordance with Section 16.3.2 which are to be used, in accordance
with this Agreement, in calculating the Attributable Dollar Value for such
product during any given period of time;

1.182  “Relevant Market Group” shall mean, with respect to any given Product,
those pharmaceutical products (including the relevant Product) which, by virtue
of being used by medical personnel to treat identical or similar
diagnoses/indications, are reasonably appropriate to use in calculating the
Market Share (i.e., the market dominance) of such Product, as determined in
accordance with Section 16.3.1(a) and Section 16.3.2;


 12  

--------------------------------------------------------------------------------


1.183  “Representatives” shall mean, as to any Party, its employees,
consultants, officers and directors, collectively;

1.184  “Required Market Share Percentage” shall have the meaning as defined in
Section 18.4;

1.185  “Research Associate” shall mean a clinical research associate or a person
performing substantially analogous duties;

1.186  “Resolution Date” shall mean the later of (a) the first date that no
class action or similar lawsuit arising out of or related to the subject matter
of the current SEC informal inquiry relating to Bradley shall be pending, and
(b) two (2) years following Bradley’s last written response to any request for
information from the SEC in connection with such informal inquiry.

1.187  “Royalty” shall refer to either or both of the Product Royalty and the
Trademark Royalty, as the context may require;

1.188  “Royalty Payments” shall mean payments of either or both of the Trademark
Royalty and the Product Royalty, as the context may require;

1.189  “Royalty Statement” shall have the meaning as defined in Section 8.2;

1.190  “Royalty Term” means, with respect to any Product, the period of time
commencing on the date of the First Commercial Sale thereof and ending on the
later of (a) the expiration of the Product Royalty Term and (b) the expiration
of the Trademark Royalty Term;

1.191  “Sales Representative” shall mean any individual who has been retained by
Bradley, either directly (e.g., a Bradley employee) or indirectly (e.g., an
employee of another entity engaged by Bradley to render services), to visit,
and/or otherwise interface with, medical professionals in order to stimulate use
and sales of Products;

1.192  “Second Inspection” shall mean the second inspection, if any, performed
by or on behalf of the FDA, of the [*] Facility in connection with the
Qualification thereof;

1.193  “Secondary License Agreement” shall mean that Second License Agreement,
effective as of [*], by and among [*],[*] and [*], as thereafter amended;

1.194  “Secondary Party” has the meaning ascribed thereto in Section 10.5;

1.195  “sNDA” shall mean a supplemental NDA submitted to the FDA;

1.196  “Solely-Owned IPR” shall mean Bradley IPR or MediGene IPR, as the case
may be;

1.197  “Spec Unusable API” shall have the meaning ascribed thereto in Section
11.13.

1.198  “SPL Change” shall mean either or both of a Mandatory SPL Change or a
Voluntary SPL Change, as the context may require;

1.199  “Sublicense” shall mean either or both of a Bradley Sublicense or a
MediGene Sublicense, as the context may require;

1.200  “Sublicense Agreement” shall mean either or both of a Bradley Sublicense
Agreement or a MediGene Sublicense Agreement, as the context may require;


 13  

--------------------------------------------------------------------------------


1.201  “Sublicensee” shall mean any Person (other than an Affiliate) to whom
Bradley or MediGene shall grant a sublicense of any rights licensed to it under
Section 2 of this Agreement (for the removal of doubt, a Person to whom Bradley
merely sells Products - e.g., a drug wholesaler - shall not be deemed to be a
Sublicensee);

1.202  “Supply Invoice” shall have the meaning as defined in Section. 8.3;

1.203  “Term” shall have the meaning as defined in Section 19.1;

1.204  “Termination Date” shall mean the date on which this Agreement shall, for
whatsoever reason (including, but not limited to, expiration) terminate in its
entirety;

1.205  “Territory” shall have the meaning as defined in Section 3.1;

1.206  “[*]” shall mean [*];

1.207  “Third Party” shall mean any Person other than (a) a Party, (b) an
Affiliate of a Party and (c) a Sublicensee of a Party;

1.208  “Third Party Claim” shall have the meaning as defined in Section 24.3;

1.209  “Third Party Claim Notice” shall have the meaning as defined in Section
24.3;

1.210  “Third Party License Accounting” shall have the meaning as defined in
Section 7.3;

1.211  “Third Party Payments” shall have the meaning as defined in Section 7.3;

1.212  “Time Sheet” shall mean, with respect to any given day, a written
document prepared by or on behalf of an individual who has performed Development
and Registration Activities on such day on behalf of a Development Party, and
which contains (a) a brief description of the Development and Registration
Activities performed by such individual on such day and (b) the total number of
hours that such individual devoted to such activities on such day. For these
purposes, (i) “written document” shall be deemed to include one which is
created/stored on a computer (such as a Microsoft Word document) and (ii) the
reportage of each day’s activities and hours need not be on a separate written
document, it being acknowledged that “Time Sheet” shall also encompass one
solitary written document, broken down by days, that nevertheless contains all
the required daily information;

1.213 “Trademark Royalty” shall have the meaning as defined in Section 7.2 of
this Agreement;

1.214  “Trademark Royalty Term” means, with respect to any Product, the period
of time commencing on the date of the First Commercial Sale thereof and ending
on that date when neither Bradley nor any of its Affiliates or Sublicensees is
any longer selling such Product in the Territory;

1.215  “United States” shall mean, collectively, (a) each and every state of the
United States of America, (b) the District of Columbia and (c) Puerto Rico;

1.216  “Vendor Invoice” shall mean an invoice received by a Development Party
from a Third Party reflecting amounts due in connection with the provision, by
or on behalf of such Third Party, of goods or services to or for the benefit of
such Development Party in connection with the performance by such Development
Party of Development and Registration Activities;

1.217  “Voluntary Facility Inspection” shall mean, with respect to any Product,
any inspection of a Manufacturing Facility relating thereto which inspection is
requested by a Party and is not a Mandatory Facility Inspection;


 14  

--------------------------------------------------------------------------------


1.218  “Voluntary Recall” shall mean, with respect to any given Product, a
recall of units of such Product from the market, by or on behalf of a Party,
that has not been ordered by a Governmental Authority;

1.219  “Voluntary SPL Change” shall mean, with respect to any given Product or
the API, a change with respect to the specifications, packaging or labeling
thereof which is not required by Applicable Law or a Governmental Authority;

1.220  “Yen” means the Yen of Japan.

2.  GRANT OF LICENSE; TECHNOLOGY TRANSFER

2.1  Patent License.   MediGene hereby grants to Bradley, under the terms and
conditions stated in this Agreement, the exclusive (even as to MediGene),
royalty-bearing right and license under (a) the MediGene Owned Patents, (b)
MediGene’s interest in any Joint IPR, Joint Information and Joint Patent, (c)
any MediGene IPR and MediGene Information, (d) the Other MediGene IP Rights, and
(e) any other Intellectual Property now or hereafter during the Term owned by
MediGene which relates to the manufacture, development, use or sale of Products
(the Intellectual Property described in Sections 2.1(a)-(e) above being
collectively referred to as the “MediGene Owned Technology”) to make, have made,
import, export, use, offer to sell, sell and/or otherwise dispose of, Products
in the Field in the Territory. Bradley accepts the grant of this license.
Notwithstanding the foregoing, MediGene shall retain rights to the MediGene
Owned Technology to the extent not expressly granted hereunder or in Section
2.2.

2.2  Manufacturing License.   MediGene hereby grants to Bradley, under the terms
and conditions stated in this Agreement, the non-exclusive, royalty-bearing
right and license under the MediGene Owned Technology to make, have made, import
and export (but not offer to sell, sell or otherwise dispose of) Products
anywhere in the world outside the Territory. Bradley accepts the grant of this
license. Notwithstanding the foregoing, MediGene shall retain rights to the
MediGene Owned Technology to the extent not expressly granted hereunder or in
Section 2.1. For the removal of doubt, transfers of Products between Bradley and
its Affiliates for resale of such Product in the Territory shall not be deemed
hereunder to be a sale or other disposition.

2.3  Patent Sublicense.   Subject in all cases to Section 2.12, MediGene hereby
grants to Bradley, under the terms and conditions stated in this Agreement, the
exclusive (even as to MediGene) royalty-bearing sublicense under (a) the
MediGene Inlicensed Patents, and (b) the Other Licensor Group IP Rights
(collectively, the “MediGene Inlicensed Technology”) to make, have made, import,
export, use, offer to sell, sell and/or otherwise dispose of Products in the
Epitome Field in the Territory. MediGene shall retain rights to the MediGene
Inlicensed Technology to the extent not expressly granted hereunder or in
Section 2.4.

2.4  Manufacturing Sublicense.   Subject in all cases to Section 2.12, MediGene
hereby grants to Bradley, under the terms and conditions stated in this
Agreement, the non-exclusive royalty-bearing sublicense under the MediGene
Inlicensed Technology to make, have made, import and export (but not offer to
sell, sell or otherwise dispose of) Products in the Epitome Field anywhere in
the world outside the Territory. Bradley accepts the grant of this sublicense.
MediGene shall retain rights to the MediGene Inlicensed Technology to the extent
not expressly granted hereunder or in Section 2.3. For the removal of doubt,
transfers of Products between Bradley and its Affiliates for resale of such
Product in the Territory shall not be deemed hereunder to be a sale or other
disposition.

2.5  Trademark License.   Subject to the terms and conditions of this Agreement,
MediGene hereby grants to Bradley the exclusive (even as to MediGene),
non-transferable (except in accordance with Section 26.10), royalty-bearing
license to use the Licensed Trademarks throughout the Territory in connection
with the advertising, promotion, making, having made, importation, exportation,
use, offer for sale, sale or other disposition of Products in the Field.

2.6  Ownership of Trademarks.   Bradley acknowledges that MediGene has or will
have sole and exclusive ownership of all right, title and interest in and to the
Licensed Trademarks (including, without limitation, all registrations and
applications therefor). Bradley further acknowledges and agrees that it has not
acquired, and will not acquire (whether by operation of law, by this Agreement
or otherwise), any right,


 15  

--------------------------------------------------------------------------------


title, interest or ownership in or to the Licensed Trademarks or any part
thereof other than the trademark license granted herein. Bradley recognizes the
value of the goodwill associated with the Licensed Trademarks and acknowledges
that all rights therein belong exclusively to MediGene and further acknowledges
that the Licensed Trademarks and all goodwill and benefit arising from such use
will inure to the sole and exclusive benefit of MediGene. Bradley shall not take
any action, directly or indirectly, that challenges the validity of the Licensed
Trademarks. MediGene shall be responsible for, and shall bear the expense of,
such trademark searches and federal and/or state filings as may be reasonably
necessary or appropriate in connection with obtaining, maintaining, protecting
and using the Licensed Trademarks in the Territory in connection with the sale
of the Products.

2.7  Obligation to Use Trademarks.   Bradley shall use the Licensed Trademarks
in connection with the distribution, marketing, advertising, promotion and sale
of Products and shall not, in connection therewith, use any trademarks other
than the Licensed Trademarks.

2.8  Quality Control.   Bradley shall assure at all times that the Products sold
by it shall be of high quality. Bradley additionally shall assure at all times
that the Products are distributed, marketed, advertised, promoted and sold by it
in accordance with all Applicable Laws. Notwithstanding the foregoing, however,
Bradley shall not be liable to MediGene under the preceding provisions of this
Section 2.6 for any defect in quality, or any failure to comply with Applicable
Laws, that arises as a result of any failure of any API sold to Bradley
hereunder to meet the API Specifications. Bradley shall place and display the
Licensed Trademarks on and in connection with the Products only in such form and
manner as are specifically approved in writing in advance by MediGene (which
approval shall not be unreasonably withheld).

2.9  License to MediGene.  

        2.9.1   Bradley Technology.   Bradley hereby grants to MediGene, under
the terms and conditions stated in this Agreement:

                (a)  A fully paid up, exclusive (even as to Bradley) license
under the Bradley Technology arising from the development of Jointly-Funded
Products to make, have made, import, export, use, offer to sell, sell and/or
otherwise dispose of, outside of the Territory, products, including Products, in
the Field.

                (b)  A fully paid up, worldwide, non-exclusive license, under
the Bradley Technology, to use the Bradley Technology to the extent necessary to
perform MediGene’s obligations under this Agreement.

                (c)  A fully paid up, worldwide, exclusive (even as to Bradley)
license under the Bradley Technology (excluding the Bradley Marketing
Information) arising out of the development of Opt-Out Products to develop,
make, have made, import, export, use, offer to sell, sell and/or otherwise
dispose of Opt-Out Products in the Opt-Out Field.

                (d)  Except as set forth above, MediGene shall not use or
exploit the Bradley Technology.

        2.9.2   Joint Technology.   Bradley hereby grants to MediGene, under the
terms and conditions stated in this Agreement:

                (a)  A fully paid up, exclusive (even as to Bradley) license
under Bradley’s interest in the Joint Technology arising from the development of
Jointly-Funded Products to develop, make, use or sell, outside the Territory,
products outside the Field.

                (b)  A fully paid up, exclusive (even as to Bradley) license
under Bradley’s interest in the Joint Technology arising from the development of
Jointly-Funded Products to develop, make, use or sell, outside the Territory,
products, including Products, in the Field.


 16  

--------------------------------------------------------------------------------


                (c)  A fully paid up, worldwide, non-exclusive license under
Bradley’s interest in the Joint Technology to the extent necessary to perform
MediGene’s obligations under this Agreement.

                (d)  A fully paid up, worldwide, exclusive (even as to Bradley)
license under Bradley’s interest in the Joint Technology arising from the
development of Opt-Out Products (other than any Joint Marketing Information) to
develop, make, have made, import, export, use, offer to sell, sell and/or
otherwise dispose of Opt-Out Products in the Opt-Out Field.

                (e)  Except as set forth above, MediGene shall not use or
exploit the Joint Technology.

        2.9.3   Grant Back to MediGene.   Bradley hereby grants to MediGene,
under the terms and conditions stated in this Agreement in the Territory, a
non-exclusive sublicense, under the Bradley License, to the extent necessary to
perform MediGene’s obligations under this Agreement.

2.10  Epitome License Expansion.   In the event of an Epitome License Expansion,
MediGene will promptly notify Bradley and, upon written request by Bradley
within [*] days, negotiate, exclusively and in good faith, with Bradley for a
period of [*] days (beginning on the date of Bradley’s request) (the “License
Expansion Negotiation Period”) reasonable commercial terms and conditions under
which MediGene would enter into a correspondent expansion of the License under
this Agreement. If, despite such good faith negotiation, MediGene and Bradley
shall not have entered into a definitive agreement regarding such expansion on
or prior to the end of the License Expansion Negotiation Period, MediGene shall
be free to negotiate and enter into a commercialization arrangement with any
Third Party.

2.11  Technology Transfer.  

        2.11.1   [*] Agreement.   Based on the original assumption that MediGene
would itself “finish” the Products and sell the finished Products to Bradley for
re-sale in the Territory, MediGene heretofore entered into a Framework Agreement
on the Manufacturing and Testing of Medicines on an Outsourcing Basis with [*]
(the “[*] Agreement”).

        2.11.2   Finishing Information.   In connection with the [*] Agreement
and in preparation for the performance thereof, MediGene has acquired certain
information and know-how which might be required by or useful for Bradley
inasmuch as the Parties have agreed herein that MediGene shall supply only API
to Bradley and that the “finishing” of the Products will be accomplished by, or
performed at the direction of, Bradley (any and all such information and
know-how which is required or useful for Bradley to perform the finishing of the
Products being hereunder referred to as the “Finishing Information”).

        2.11.3   Technology Transfer.   In light of the foregoing, MediGene
shall exercise its commercially reasonable efforts to impart to Bradley and its
Representatives (whether by discussion, download of software or databases,
preparation and delivery of hard-copy or other reasonable means) such of the
Finishing Information as may be reasonably relevant or helpful to Bradley in
connection with its obligation to finish and manufacture, or have finished and
manufactured, the Products, and Bradley shall be entitled to use such Finishing
Information only in connection with the exercise of its rights under this
Agreement.

2.12  Conflicts.   Notwithstanding anything to the contrary herein, in the event
of any conflict between the license granted under Section 2.3 or 2.4 and the
terms of the Epitome License Agreement (as in effect on the Effective Date), the
terms of the Epitome License Agreement shall prevail.

3.  TERRITORY

3.1  Territory.   The term “Territory” shall mean the United States.


 17  

--------------------------------------------------------------------------------


4.  SUBLICENSES

4.1  Provisions Regarding Sublicenses.  

        4.1.1   Bradley Sublicenses.   Subject in all cases to Section 4.3,
Bradley shall:

                (a)  be permitted to grant sublicenses under the Bradley License
(each a “Bradley Sublicense”) only with MediGene’s prior written consent, such
consent not to be unreasonably withheld or delayed;

                (b)  ensure that any Bradley Sublicense shall be consistent with
the terms of this Agreement and shall include an obligation for the Bradley
Sublicensees to comply with the applicable obligations of Bradley set forth in
this Agreement;

                (c)  provide to MediGene a copy of any agreement embodying a
Bradley Sublicense (a “Bradley Sublicense Agreement”) promptly after entering
into such Bradley Sublicense Agreement; provided that, Bradley may redact the
financial terms of any such Bradley Sublicense Agreement, but only to the extent
that any such redactions do not impair, in any material respect, MediGene’s
ability to ensure compliance with the provisions of this Agreement.

        4.1.2   MediGene Sublicenses.   MediGene shall:

                (a)  be permitted to grant sublicenses under the MediGene
License (each a “MediGene Sublicense”);

                (b)  ensure that any MediGene Sublicense shall be consistent
with the terms of this Agreement and shall include an obligation for the
MediGene Sublicensees to comply with the applicable obligations of MediGene set
forth in this Agreement;

                (c)  provide to Bradley a copy of any agreement embodying a
MediGene Sublicense (a “MediGene Sublicense Agreement”) promptly after entering
into such MediGene Sublicense Agreement; provided that, MediGene may redact the
financial terms of any such MediGene Sublicense Agreement, but only to the
extent that any such redactions do not impair, in any material respect,
Bradley’s ability to ensure compliance with the provisions of this Agreement.

4.2  Milestones and Royalties.   The payment of Milestone Payments and Royalties
shall not be affected by any such Bradley Sublicense, such Milestone Payments
being payable by Bradley to MediGene pursuant to the terms of this Agreement
regardless of whether any sales are made by Bradley, its Affiliates or any
Sublicensee, and such Royalties being payable by Bradley pursuant to the terms
of this Agreement regardless whether the sales that are made are made by
Bradley, its Affiliates or any Sublicensee.

4.3  Conflicts.   Notwithstanding anything to the contrary herein, in the event
of any conflict between Section 4.1.1 and the terms of the Epitome License
Agreement (as in effect on the Effective Date), the terms of the Epitome License
Agreement shall prevail.

5.  FURTHER DEVELOPMENT OF PRODUCTS

5.1  Development Programs; Priorities of Development Programs.  

        5.1.1   Reasonable Best Efforts.   MediGene will use its Reasonable Best
Efforts to pursue the programs set forth in Sections 5.3 through 5.5, below, in
accordance with the Development Plans with respect thereto approved by the JSC.

        5.1.2   Priorities; Eurogenic Features.   Unless mutually agreed
otherwise by the Parties, and subject to the rest of this Section 5.1.2, the
pre-clinical and other development-related activities undertaken


 18  

--------------------------------------------------------------------------------


with respect to any Jointly-Funded Product shall be designed, and therefore the
Development Plan relating thereto shall be established, in a way that is
sufficient for obtaining Market Approval for such Product both in the Territory
and in Europe; provided, however, that no Development Plan shall be needed for
EGW 3x. Notwithstanding the preceding sentence, however, in establishing the
Development Plan with regard to any given Jointly-Funded Product, the JSC (and,
therefore, any Arbitrator) shall, to the extent that any proposed activities
called for in, or proposed aspects or features of, such Development Plan would
be included in such Development Plan solely by virtue of the general principle
(per the immediately preceding sentence) that each Development Plan also be
designed for the obtaining of Market Approval in Europe (any such aspects or
features being herein referred to as “Eurogenic Features”), (a) take into
consideration (i) the potential delay, in obtaining Market Approval for such
Jointly-Funded Product in the Territory, that might be caused by such Eurogenic
Features, (ii) the potential of any Eurogenic Features to adversely affect, or
otherwise jeopardize, the likelihood of obtaining Market Approval at all for
such Jointly-Funded Product in the Territory and (iii) the potential of the
Eurogenic Features to adversely impact, or otherwise jeopardize, the ability of
Bradley to commercialize such, or any other, Product in the Territory and (b) in
the event and to the extent that the JSC (or any Arbitrator) determines that any
material such delay, adverse impact or jeopardy is a reasonable possibility, it
will exclude from the related Development Plan, or modify, such of the Eurogenic
Features as it may deem necessary to exclude therefrom, or modify, in order to
avoid such delay, adverse impact and/or jeopardy.

5.2  EGW Indication (3x/day application).   MediGene shall use Reasonable Best
Efforts to continue to develop and submit for Market Approval in the Territory a
Product in the EGW indication for 3x/day application (“EGW 3x”).

5.3  EGW Indication [*].   In the event that (a) MediGene shall have obtained
Market Approval with respect to EGW 3x in the Territory and (b) the JSC shall
have approved a Development Plan with respect thereto (the “EGW [*]
Conditions”), MediGene shall develop and submit for Market Approval in the
Territory a Product in the EGW indication for [*] (“EGW [*]”).

5.4  AK Indication.   The following shall apply to the development of a Product
in the AK indication (the “AK Product”):

        5.4.1   AK Development Proposal.   MediGene will submit the final study
report relating to the Phase II Clinical Trials with the MediGene internal code
number [*] conducted as a proof-of-concept study regarding the AK Product
together with a proposed development program for the AK Product (such study
report and proposed program being, collectively, the “AK Development Proposal”)
to Bradley.

        5.4.2   Development Plan.   Bradley shall have ninety (90) days from
receipt of the AK Development Proposal to notify MediGene that it wishes to
develop a Development Plan with MediGene for the AK Product based on the AK
Development Proposal in accordance with the terms hereof. Thereafter, the JSC
shall attempt to establish the Development Plan for the AK Product within ninety
(90) days of Bradley’s notification pursuant to the first sentence of this
Section. The Parties acknowledge and agree that any disagreements between the
Parties over the initial Development Plan for the AK Product covered by this
Section 5.4 are not reviewable by an Arbitrator under Section 25 hereof.
MediGene shall, subject to the Development Plan for the AK Product established
by the JSC, use Reasonable Best Efforts to continue the development of, and
submit for Market Approval in the Territory, the AK Product.

        5.4.3   Bradley Option; License.  

                (a)    Bradley Option.   In the event the JSC is unable to
establish the Development Plan for the AK Product during such 90-day period,
Bradley shall have the option to assume all Development and Registration
Activities with respect to the AK Product in the Territory at its own cost, such
option to be exercised within thirty (30) days of the end of such 90-day period,
provided that on an annual basis Bradley will provide MediGene with a written
summary of such Development and Registration Activities within 30 days of the
end of each calendar year (which reports MediGene may disclose to [*]). In the
event that Bradley shall have validly exercised its option under this Section
5.4.3, (a) the provisions of Section 5.11.4(b)(ii), (iii), (v) and (vi) shall
apply and (b) the Parties shall negotiate in good faith with respect to the
royalty rates that shall be applicable to the AK Product (which the Parties
acknowledge shall be lower than the rates otherwise provided for under Section
7.1). In the event that, notwithstanding such good faith negotiation, the
Parties shall have failed to agree upon the reduced rates within thirty (30)
days after the date


 19  

--------------------------------------------------------------------------------


on which Bradley shall have given its notice of exercise hereunder, the matter
shall be referred to the Arbitrator under Section 25, and the Arbitrator shall
determine the reduced rates, which shall take into account, among other things,
the absence of MediGene funding.

                (b)    License.   In the event that Bradley shall have assumed
development of the AK Product under Section 5.4.3(a) and MediGene shall desire
to acquire from Bradley an exclusive license, outside the Territory, with
respect to any or all of the Bradley Technology and Joint Technology (other than
any Joint Marketing Information) arising out of the development thereof in
connection exclusively with the development of such AK Product outside the
Territory, it shall so notify Bradley and the Parties shall negotiate in good
faith with respect to the terms (including compensation to Bradley) of such
license.

                (c)    Milestones.   For the removal of doubt, the Parties
acknowledge that Bradley shall have no obligations under Section 6.4 unless and
until the AK Bradley Participation Date shall have occurred, and that if Bradley
fails to exercise the option under Section 5.4.3(a), it shall thenceforth never
have any obligation under Section 6.4.

        5.4.4   MediGene Option.   In the event that a Development Plan for the
AK Product is not established pursuant to Section 5.4.2 and Bradley does not
exercise its option under Section 5.4.3, in both cases within the timelines set
forth in such Sections, all rights with respect to the AK Product shall
automatically revert back to MediGene, the Field shall be deemed not to include
AK, and MediGene shall be free to develop the AK Product in the Territory either
on its own or with a Third Party.

5.5  Other Dermatological Indications.  

        5.5.1   Submission of Proposals.   In the event that a Party shall
submit to the JSC a proposal with respect to the development and registration of
a potential Product, the JSC shall consider and evaluate such proposal and the
commercial and legal feasibility of such potential Product. In the event that
the JSC shall approve a Development Plan with respect to any potential Product
(in which case such potential Product shall thereby automatically become a
“Product”), MediGene shall use Reasonable Best Efforts to develop, and submit
for Market Approval in the Territory, such Product in accordance with such
Development Plan (the Parties acknowledging that any Development Plan relating
to a non-prescription Product would need to accompanied by, except to the extent
that the same shall already have been done, a mutually acceptable amendment to
this Agreement with appropriate modifications to take account of the fact that
“Products” would now include non-prescription topical formulations and that,
among other things, lower royalty rates for such non-prescription Products would
be negotiated in good faith. The JSC may decide that such Development and
Registration Activities, or parts thereof, may be performed by Bradley. In the
event of any such decision by the JSC, Bradley shall use Reasonable Best Efforts
to perform such Development and Registration Activities, in connection with such
Product, as the JSC shall have assigned to it in accordance with such
Development Plan. The Parties specifically acknowledge and agree that any
disagreements between the Parties over the initial Development Plan for any
potential Product covered by this Section 5.5 are not reviewable by an
Arbitrator pursuant to Section 25 hereof.

        5.5.2   Failure to Establish Development Plan.   In the event that the
JSC shall not, for whatsoever reason (including cessation by the Parties of
discussions relating thereto), have established a Development Plan for any given
potential Product on or prior to the date falling one (1) year after the later
to occur of (a) the First Approval Date and (b) the date on which the proposal
therefor shall first have been submitted to the JSC, then the provisions of
Sections 5.4.3 and 5.4.4 shall apply with respect to such potential Product.

5.6  Funding of Development Activities.   The Development and Registration
Activities under Sections 5.2 to 5.5 shall be funded as follows, provided,
however, that in no event shall a Party be obligated to reimburse the other
Party for costs in excess of the budget set forth in the applicable Development
Plan unless such additional costs are approved by the JSC.

        5.6.1   EGW (3x/day application).   MediGene shall solely fund all
Development and Registration Costs incurred in connection with the development
of, and obtaining of Market Approval for, EGW 3x provided for in Section 5.2.


 20  

--------------------------------------------------------------------------------


        5.6.2   EGW [*].   In the event that the EGW [*] Conditions shall have
been met, MediGene and Bradley shall, on a [*] basis, jointly fund any
Development and Registration Costs incurred in connection with the Development
and Registration Activities provided for in Section 5.3.

        5.6.3   AK.   [*] shall [*] fund the Development and Registration Costs
relating to the AK Product according to Section 5.4 until the earlier to occur
of (a) the establishment by the JSC, if at all, of a Development Plan relating
thereto and (b) the exercise by Bradley, if at all, of its option to assume the
Development and Registration Activities with respect to the AK Product. In the
event of, and subject to, the establishment by the JSC of a Development Plan
relating thereto, MediGene shall, subject to Section 5.6.4, fund [*]-percent of
the Development and Registration Costs incurred for the further development and
registration of the AK Product according to Section 5.4, and Bradley shall fund
[*]-percent of such costs.

        5.6.4   Modified Cost Split on the AK Product.   In the event that the
JSC shall establish a Development Plan with respect to the AK Product:

                (a)    AK Excess Costs.   Notwithstanding Section 5.6.3, in the
event that, for whatsoever reason, the aggregate incurred Development and
Registration Costs with respect to the AK Product shall exceed [*] (the excess
over [*] being referred to as the “AK Excess Costs”), the [*]%-[*]% cost split
provided for in Section 5.6.3 shall not apply to the AK Excess Costs, and the
following provisions shall instead apply:

                        (i)  the first [*] of any AK Excess Costs (i.e., the
first [*]% of any overage) shall be borne [*] percent ([*]%) by Bradley and [*]
percent ([*]%) by MediGene;

                        (ii)  the next [*] of any AK Excess Costs (i.e., the
next [*]% of the overage) shall be borne [*] percent ([*]%) by Bradley and [*]
percent ([*]%) by MediGene; and

                        (iii)  any AK Excess Costs in excess of [*] (i.e., any
overage in excess of [*]%) shall be borne [*] ([*]%-[*]%) by the Parties.

                (b)    Eurogenic Features.   Notwithstanding any other provision
of this Section 5, [*] shall be [*] responsible for (i.e., shall fund [*]% of)
any and all Development and Registration Costs, attributable to Eurogenic
Features, relating to any Jointly-Funded Product.

        5.6.5   Other Dermatological Indications.   Subject to agreement between
the Parties in the JSC on a Development Plan, Bradley shall fund [*]-percent of
the Development and Registration Costs incurred for the Development and
Registration Activities relating to any Product described in Section 5.5, and
[*] shall fund [*]-percent of such costs.

        5.6.6   Audits.   Each Party obligated hereunder to reimburse a
Development Party for Development and Registration Costs shall have the right to
appoint an independent certified public accountant, reasonably acceptable to the
Development Party, to inspect the records of the Development Party and its
Affiliates that are relevant to the amount of Development and Registration Costs
incurred. The Development Party and its Affiliates shall each make its records
available for inspection by such independent certified public accountant during
regular business hours at such place or places where such records are
customarily kept, upon reasonable notice from the other Party, solely to verify
that Reimbursement Invoices paid by the other Party shall have been in
accordance with this Agreement. Each Party agrees to hold, and to ensure that
its appointed accountant will hold, all such information learned in the course
of any audit or inspection in confidence in accordance with the terms of Section
21. The results of each inspection shall be binding on the Parties, absent fraud
or manifest error. The Party who shall have commissioned such audit shall pay
for such audit, except that in the event that any such audit covering at least
four (4) calendar quarters reveals that, during the period covered by the audit,
the Development Party shall have overcharged the other Party by more than five
percent (5%), the Development Party shall be obligated to reimburse the other
Party for the reasonable out-of-pocket costs incurred by the other Party with
respect to such audit. The Parties agree that (a) any such audit will be done on
a calendar quarter-by-calendar quarter basis, (b) no Party shall have the right
to audit a given calendar quarter more than two (2) years after the end of such
quarter, (c) no more than one such audit shall be conducted in any 12-month
period and (d) no given calendar quarter may be audited more than once. The
Parties agree that any certified public accountant that (i) has rendered


 21  

--------------------------------------------------------------------------------


services to the commissioning Party during the previous three (3) years (other
than other such auditing services under this Agreement) or (ii) is then, has
recently (last six months) been, or is then scheduled or expected to be (within
the next six months), in discussions or negotiations with the commissioning
Party or any Affiliate regarding the rendering of services, shall not be deemed
“independent” for purposes of this Section 5.6.6.

5.7  Control Over Development Activities; Consultation.   Subject to the
applicable Development Plan and the terms of this Agreement, and notwithstanding
the allocation of Development and Registration Costs detailed in Section 5.6,
all decisions and activities to be made and/or undertaken in connection with the
implementation of any Development Plan shall be made or undertaken, as the case
may be, by the Development Party or, if there shall be more than one Development
Party with respect to any Development Plan, by that Development Party who, in
accordance with the terms of such Development Plan, shall have been allocated
the responsibility of making or undertaking, as the case may be, the decisions
or activities involved. Notwithstanding the foregoing, in the spirit of
collaboration, each Development Party shall keep the other Party reasonably
apprised of all material decisions and activities undertaken by it, and agrees,
upon request by the other Party, to discuss, and consult with the other Party
with respect to, such material decisions and activities. In addition, and
without limiting the foregoing, each Development Party shall, within thirty (30)
days after the end of each calendar quarter, give to the other Party a
reasonably detailed description of the Development and Registration Activities
performed by it during such calendar quarter.

5.8  Development of Combination Product.   If any Party wishes to develop a
Combination Product for use in the Territory in the Field, the Parties will in
good faith discuss such proposal. However, the development of such Combination
Product may not be decided by the JSC, but will be subject to a separate mutual
written agreement between the Parties on the terms and conditions for such
development, which will be negotiated in good faith by the Parties; provided,
however, that such a Combination Product will be developed only if the Parties
reach such agreement.

5.9  Access to Development Information.   Except as otherwise contemplated under
Section 5 (e.g. Section 5.4.3), the Information arising out of any Development
and Registration Activities performed under this Agreement with respect to EGW
[*], EGW 3x and the AK Product shall be owned solely by MediGene. MediGene shall
be free to use, in any manner not inconsistent with its obligations under this
Agreement, any such Information outside of the rights granted to Bradley under
this Agreement. Bradley’s access to and use of such Information shall be limited
to that (a) permitted under this Agreement or (b) otherwise required for
Bradley’s performance of this Agreement.

5.10  Market Approvals.  

        5.10.1   Primary Responsibility.   Except as otherwise contemplated
under Section 5, MediGene shall have the right, with respect to any
Jointly-Funded Product, to be primarily responsible for the preparation of all
regulatory filings and to be registered as the holder and owner of filings with
Governmental Authorities in the Territory for Market Approval and all resulting
Market Approvals, and Bradley shall cooperate with MediGene in all reasonable
respects in obtaining any such Market Approvals.

        5.10.2   Bradley Cooperation.  To the extent that MediGene has the right
hereunder to use Bradley Information or Joint Information in connection with the
obtaining of Market Approvals either within or outside the Territory, Bradley
shall provide to MediGene or file with any Governmental Authority any necessary
documentation to permit MediGene to include or reference such Information in its
regulatory filings; provided, however, that to the extent that such cooperation
is provided by Bradley (i) in respect of a product which is not a Product or
(ii) in respect of a Market Approval being obtained outside the Territory,
MediGene shall promptly reimburse Bradley for its reasonable out-of-pocket costs
incurred in connection with such cooperation.

5.11  Opting Out. 

        5.11.1   Applicability.  The terms of this Section 5.11 shall apply only
to the Products described in Section 5.4 (i.e., the AK Product) and Section 5.5
(i.e., other Products within the Field) and the word “Product” shall be so
construed in this Section 5.11.


 22  

--------------------------------------------------------------------------------


        5.11.2   Critical Junctures; Critical Criteria.  The Development Plan
for each Product shall provide for various “critical junctures”, at different
points along the development timeline (e.g., the completion of Phase II Clinical
Trials) (each a “Critical Juncture”). The JSC shall establish, with respect to
each Critical Juncture, (a) one or more objective criteria, all of which a
reasonable, similarly-situated pharmaceutical company would reasonably require
to be satisfied at such Critical Juncture before continuing with the development
of such Product (assuming that such company were solely funding such
development) (with respect to any given Critical Juncture, all of the relevant
such criteria being referred to, collectively, as the “Critical Criteria”) and
(b) a precise date or other reasonably-defined time (e.g., “on or before the
date falling thirty (30) days after the completion of Phase II Clinicals”) by
which a Party wishing to exercise its opt-out rights under Section 5.11.3 must
give notice thereof to the other Party (the “Opt-Out Notice Date”).

        5.11.3   Opt-Out Right.  In the event that, as of any given Critical
Juncture with respect to any given Product, not all of the relevant Critical
Criteria shall have been fully satisfied or met, each Party shall have the right
to (a) cease its participation in and funding of the Development and
Registration Activities relating to such Product and the related Development
Plan under this Agreement and (b) if the participation in the Development and
Registration Activities for the AK Product has been ceased by Bradley according
to (a), terminate its obligation to make any further Milestone Payments in
respect of the AK Product under Section 6.4 (the “Opt-Out”). Such right shall be
exercisable by the giving of written notice to the other Party on or before the
Opt-Out Notice Date provided for in the relevant Development Plan, and the
aforesaid Opt-Out shall be effective on the date on which such notice shall be
given (such date being the “Opt-Out Date”). In the event that a Party has
validly exercised its right under this Section 5.11.3 to opt out of the
development of any Product, the necessary and reasonable costs of winding down
or transitioning to the other Party, as the case may be, the Development and
Registration Activities with respect to such Product shall be borne by the
Parties in proportion to the cost sharing ratios set forth in Section 5.6 for
that Product.

        5.11.4   Effects of Opting Out. 

                (a)    Bradley Opt-Out.  In the event that Bradley shall have
validly exercised its right under Section 5.11.3 to opt out of the development
of any Product:

                        (i)  MediGene shall have the right (but not the
obligation), at its own expense, to pursue any and all Development and
Registration Activities with respect to such Product;

                        (ii)  Subject to Section 5.11.4(a)(vii) below, Bradley
shall lose any rights it otherwise may have, or have had, to commercialize such
Product under this Agreement;

                        (iii)  Such Product shall immediately cease to be deemed
to be a “Product” for purposes of this Agreement and shall instead be deemed an
“Opt-Out Product”, and the indication for which such Product was being developed
shall immediately cease to be included in the Field and the Epitome Field and
shall instead be included in the “Opt-Out Field”;

                        (iv)  Any obligations of Bradley with respect Opt-Out
Products shall immediately cease, provided, however, that Opt-Out shall not
impact Bradley’s other obligations with respect to any other Products;

                        (v)  Bradley shall, at the request of MediGene, (A)
exercise commercially reasonable efforts to assign to MediGene, on reasonable
commercial terms, Bradley’s rights under such third party contracts, relating to
its Development and Registration Activities, if any, with respect to such
Opt-Out-Product, as MediGene may reasonably request, (B) execute and deliver
such reasonable documents, and do and perform such other reasonable acts and
things, as may be necessary to transfer to MediGene Bradley’s rights under any
IND or NDA relating to such Product, and (C) do and perform such reasonable acts
and things, in regard to the related DMF, as may be necessary or appropriate to
maintain the IND or NDA (including attempting to facilitate MediGene’s access to
and use of the information contained in the DMF).

                        (vi)  Bradley shall, at the request of MediGene, provide
to MediGene copies of any and all material Bradley IPR and Bradley Information
(other than Bradley Marketing Information), not already in the possession of
MediGene, that shall have been conceived or generated in connection with the
development of the relevant Opt-Out-Product.


 23  

--------------------------------------------------------------------------------


                        (vii)  Notwithstanding Section 5.11.4(a)(ii) above:

                                (A)  In the event that MediGene, notwithstanding
the Opt-Out by Bradley, continues with development and/or registration
activities regarding such Opt-Out-Product and, in connection therewith,
thereafter desires to license to any Person the right to make, have made,
import, export, use, offer to sell, sell and/or otherwise dispose of such
Opt-Out-Product in the Territory (including, for the removal of doubt, selling
units of such Opt-Out-Product to a Person for sale, distribution or use in the
Territory), MediGene will not do so unless and until it shall have complied with
Section 5.11.4(a)(vii)(B).

                                (B)  MediGene shall notify Bradley of such
desire and, upon written request by Bradley within fifteen (15) days, negotiate,
exclusively and in good faith, with Bradley for a period of ninety (90) days
(beginning on the date of Bradley’s request) (the “Bradley Negotiation Period”)
reasonable commercial terms and conditions under which MediGene would enter into
such a commercialization arrangement with Bradley. If, despite such good faith
negotiation, MediGene and Bradley shall not have entered into a definitive
agreement regarding such commercialization arrangement on or prior to the end of
the Bradley Negotiation Period, MediGene shall be free to negotiate and enter
into a commercialization arrangement with any Third Party.

                (b)    MediGene Opt-Out.  In the event that MediGene shall have
validly exercised its right under Section 5.11.3 to opt out of the development
of any Product:

                        (i)  Bradley shall have the right (but not the
obligation), at its own expense, to pursue any and all Development and
Registration Activities with respect to such Product for the Territory, provided
that on an annual basis Bradley will provide a written summary of such
Development and Registration Activities within 30 days of the end of each
calendar year (which reports MediGene may disclose to [*]);

                        (ii)  MediGene shall, at the request of Bradley, (A)
exercise commercially reasonable efforts to assign to Bradley, on reasonable
commercial terms, MediGene’s rights under such third party contracts, relating
to its Development and Registration Activities, if any, with respect to such
Product, as Bradley may reasonably request, (B) execute and deliver such
reasonable documents, and do and perform such other reasonable acts and things,
as may be necessary to transfer to Bradley MediGene’s rights under any IND or
NDA relating to such Product and (C) do and perform such reasonable acts and
things, in regard to the related DMF, as may be necessary or appropriate to
maintain the IND or NDA (including attempting to facilitate Bradley’s access to
and use of the information contained in the DMF).

                        (iii)  MediGene shall, at the request of Bradley,
provide to Bradley copies of any and all MediGene IPR and MediGene Information,
not already in the possession of Bradley, that shall have been conceived or
generated in connection with the development of the relevant Product.

                        (iv)  The Parties shall, at the written request of
Bradley, negotiate in good faith with respect to a reasonable reduction,
regarding only the relevant Product, in the royalty rates under Section 7,
taking into account the funding of development solely by Bradley. In the event
that, notwithstanding such good faith negotiation, the Parties shall have failed
to agree on the reduced rates within thirty (30) days after the Opt-Out Date,
the matter shall be referred to the Arbitrator under Section 25, and the
Arbitrator shall determine the reduced rates. Notwithstanding the foregoing, the
milestone obligations set forth in Section 6 shall remain unchanged. In
determining the reduced rates, the Parties intend that the Arbitrator should
take into account, among other things, the fact that such milestone payment
obligations shall remain unchanged.

                        (v)  Section 15.5 shall not apply to such Product.

                        (vi)  Section 16.3 shall not apply to such Product.

                        (vii)  In the event that MediGene shall desire to
acquire from Bradley an exclusive license, outside the Territory, with respect
to any or all of the Bradley Technology and Joint Technology arising out of the
development of any Product with respect to which MediGene has opted out under
this Section 5.11 (for use exclusively in connection with the development of
such Product outside the


 24  

--------------------------------------------------------------------------------


Territory), it shall so notify Bradley and the Parties shall negotiate in good
faith with respect to the terms (including compensation to Bradley) of such
license.

5.12  Withdrawal for Economic Viability. 

        5.12.1   Applicability.  The terms of this Section 5.12 shall apply to
any Jointly-Funded Product, including EGW 3x.

        5.12.2   Withdrawal Right.  In the event that a Product with respect to
which there remain uncompleted Development and Registration Activities has
ceased to have economic viability for such Party, as reasonably determined in
good faith by that Party in light of its anticipated investment (including prior
investment) and returns for such Product, each Party shall have the right to (a)
cease its participation in and funding of the Development and Registration
Activities relating to such Product and the related Development Plan under this
Agreement and (b) if the participation in the Development and Registration
Activities for such Product has been ceased by Bradley according to (a),
terminate its obligation to make any further Milestone Payments in respect of
such Product under Section 6 (an “Economic Viability Withdrawal”). Such right
shall be exercisable by the giving of written notice to the other Party at any
time during the first quarter of any calendar year, and the aforesaid Economic
Viability Withdrawal shall be effective on the date on which such notice shall
have been given (such date being the “Economic Viability Withdrawal Date”). In
the event that a Party has validly exercised its right under this Section 5.12.2
to withdraw from the development of any Product, the necessary and reasonable
costs of winding down or transitioning to the other Party, as the case may be,
the Development and Registration Activities with respect to such Product shall
be borne by the Parties in proportion to the cost sharing ratios set forth in
Section 5.6 for that Product.

        5.12.3   Effects of Withdrawal. 

                (a)    Bradley Withdrawal.  In the event that Bradley shall have
validly exercised its right under Section 5.12.2 to withdraw from the
development and registration of any Product, the terms of Section 5.11.4(a)(i)
to (vii) shall apply, subject to the following:

                        (i)  such Product shall also cease to be deemed a
“Product” for the purposes of this Agreement and shall instead be deemed an
Opt-Out Product, and the indication for which such Product was being developed
shall immediately cease to be included in the Field and the Epitome Field and
shall instead be included in the Opt-Out Field;

                        (ii)  references in such section to the “Opt-Out” shall
be deemed instead to refer to the Economic Viability Withdrawal under Section
5.12.2.

                (b)    MediGene Withdrawal.  In the event that MediGene shall
have validly exercised its right under Section 5.12.2 to withdraw from the
development of any Product, the terms of Section 5.11.4(b)(i) to (vii) shall
apply, subject to the following:

                        (i)  references to the Opt-Out Date in such section
shall be deemed instead to refer to the Economic Viability Withdrawal Date; and

                        (ii)  For the removal of doubt, in the event that
MediGene shall desire to acquire from Bradley an exclusive license, outside the
Territory, with respect to any or all of the Bradley Technology and Joint
Technology arising out of the development of any Product with respect to which
MediGene has withdrawn under this Section 5.12 (for use exclusively in
connection with the development of such Product outside the Territory), it shall
so notify Bradley and the Parties shall negotiate in good faith with respect to
the terms (including compensation to Bradley) of such license.

                (c)    EGW [*] Exemption.  Notwithstanding any other provision
hereof, in the event that, and so long as, EGW 3x shall continue to be a Product
under the terms of this Agreement, Section 5.12.3(a) (and, consequently, Section
5.11.4(a) hereof), shall be inapplicable to EGW [*], and therefore MediGene
shall not have a right to develop and register EGW [*] in the Territory.


 25  

--------------------------------------------------------------------------------


5.13  Amendments to Development Plans.  The Parties acknowledge and agree that,
regardless whether the initial Development Plan with respect to a Product shall
be arbitrable under the provisions of Section 25 (e.g., the initial Development
Plan for EGW [*] is subject to arbitration and that relating to the AK Product
is not), any proposed amendment to an already-existing Development Plan
(including, without limitation the Budget relating thereto) shall be so
arbitrable. Accordingly, to the extent that a Development Plan is arbitrable,
the Parties recognize that each of them can ultimately be obligated, by an
arbitrator, to continue to fund and/or perform Development and Registration
Activities with respect to a Product hereunder. This Section shall not, however,
be deemed to impair the rights of any Party under Sections 5.11 or 5.12, which
shall remain unaffected.

6.  MONETARY OBLIGATIONS

6.1  General.  Bradley shall make the following compensation payment and
Milestone Payments to MediGene in accordance with the terms of this Section 6.

6.2  Compensation for Development Activities.  Within five (5) days after the
Effective Date, Bradley shall pay to MediGene, in consideration for the
development and registration activities undertaken prior to the date hereof, the
non-refundable amount of five million United States dollars ($5,000,000).

6.3  EGW Milestones.  Subject in any event to Section 5, Bradley shall make the
following non-refundable payments to MediGene within [*] days following the
achievement of the following milestones by MediGene:

        6.3.1   EGW 3x Market Approval.  [*] in the event that EGW 3x shall have
received Market Approval on or before [*] or, alternatively, [*] in the event
that such Market Approval shall occur after [*];

        6.3.2   EGW [*] Filing.  [*] in the event of the filing of an sNDA or an
NDA for EGW [*] and the acceptance of such filing for review by the FDA (and
assuming satisfaction of the EGW [*] Conditions); if no Development Plan for the
EGW [*] has been approved by the JSC according to Section 5.3 within one year
from the date on which EGW 3x shall have received Market Approval, such
Milestone payment of [*] shall instead be made in the event, and only in the
event, that, during Post Launch Year 3 of EGW 3x, Net Sales of such Product
shall equal or exceed [*], such payment being payable within [*] days after the
end of such twelve calendar month period. For the removal of doubt, no more than
one [*] payment can ever become due under this Section 6.3.2.

        6.3.3   EGW [*] Market Approval.  [*] in the event of the receipt of
Market Approval with respect to EGW [*]; if no Development Plan for EGW [*] has
been approved by the JSC according to Section 5.3 within one year from the date
on which EGW 3x shall have received Market Approval, such milestone payment of
[*] shall instead be make in the event, and only in the event, that during any
twelve calendar month period, Net Sales of all Products combined shall equal or
exceed [*], such payment being payable within [*] days after the end of such
twelve month period. For the removal of doubt, this Section 6.3.3 shall apply,
if at all, only to the first such twelve month period during which such Net
Sales threshold shall be met, it being agreed that no more than one [*] payment
can ever become due under this Section 6.3.3.

6.4  AK Milestones.  Subject in any event to Section 5, Bradley shall make the
following further non-refundable payments to MediGene within [*] days following
the achievement of the following milestones by MediGene:

        6.4.1   Participation Date.  [*] after the later to occur of (a) the AK
Bradley Participation Date and (b) the acceptance for review, by the FDA, of the
NDA relating to EGW 3x;

        6.4.2   AK Filing.  [*] after the filing with, and acceptance for review
by, the FDA of the NDA relating to the AK Product;

        6.4.3   AK Market Approval.  [*] after receipt of Market Approval of the
AK Product.

6.5  Sales Milestone Payments. 


 26  

--------------------------------------------------------------------------------


        6.5.1   First Threshold.  In the event that, during any twelve month
period, Net Sales of all Products combined shall equal or exceed [*], Bradley
shall pay to MediGene, within [*] days after the end of such twelve month
period, a [*] license fee of [*]; for the removal of doubt, this Section 6.5.1
shall apply, if at all, only to the first such twelve month period during which
such Net Sales threshold shall be met, it being agreed that no more than one [*]
payment can ever become due under this Section 6.5.1.

        6.5.2   Second Threshold.  In the event that during any twelve month
period, Net Sales of all Products combined shall equal or exceed [*] Bradley
shall pay to MediGene, within [*] days after the end of such twelve month
period, a [*] license fee of [*]; for the removal of doubt, this Section 6.5.2
shall apply, if at all, only to the first such twelve month period during which
such Net Sales threshold shall be met, it being agreed that no more than one [*]
payment can ever become due under this Section 6.5.2.

7.  ROYALTIES

7.1  Product Royalties.  In addition to any other payments under this Agreement,
and subject to the terms of Section 5, Bradley shall pay to MediGene, with
respect to each Product, a royalty of [*]-percent of Net Sales during the
Product Royalty Term (the “Product Royalty”). Notwithstanding the foregoing,
however (and subject to the terms of Section 5), in the event that, with respect
to any given Product, [*], then the Product Royalty with respect to such Product
shall instead be [*]% of Net Sales. The Parties acknowledge and agree that the
MediGene Owned Patents, MediGene Inlicensed Technology and know-how that
comprise the remainder of the MediGene Owned Technology licensed pursuant to
this Agreement justify royalty rates of differing amounts with respect to the
sales of Products, which rates could be applied separately to Products involving
the exercise of such patent rights and/or the incorporation of such know-how,
and that, if royalties were calculated separately, royalties relating to patent
rights and royalties relating to know-how would last for different terms.
Notwithstanding the foregoing, the Parties have determined for reasons of
convenience, that the blended royalty rates set forth above will apply during a
single royalty term.

7.2  Trademark Royalties.  In addition to any other payments under this
Agreement, Bradley shall pay to MediGene a trademark royalty of [*] percent
([*]%) of the combined Net Sales of all Products during the Trademark Royalty
Term (the “Trademark Royalty”); provided, however, that during the Royalty Term,
the Trademark Royalty shall be fully creditable against Product Royalties paid
pursuant to Section 7.1 (i.e., no Trademark Royalty shall be due).

7.3  Third Party Licenses. 

        7.3.1   Third Party Licenses.  If (a) in the view of outside patent
counsel to Bradley, Bradley (or any Affiliate or Sublicensee) cannot engage, in
the Territory, in the development, manufacture, use or sale, as appropriate, of
any Product without infringing one or more Patents or trademarks that have
issued to a Third Party in the Territory or (b) in connection with any
settlement of an IP Claim described in Section 10.7, a license is proposed to be
obtained from the Third Party plaintiff(s), then Bradley shall have the first
right, but not the obligation, to negotiate and enter into (in its own name)
a/the license from the relevant Third Party (any such license being a “Third
Party License”).

        7.3.2   MediGene Approval.  Notwithstanding Section 7.3.1, Bradley shall
not enter into any Third Party License without the written approval of MediGene,
which shall not be unreasonably withheld or delayed.

        7.3.3   Allocation of Economic Burden. 

                (a)    Fees.  For purposes hereof, all milestone, license,
sublicense, royalty and other such costs and fees paid by Bradley in connection
with the exercise of its rights under any Third Party License shall be
collectively referred to as “Third Party License Fees.” In illustration, and not
limitation, of the above, the Parties specifically acknowledge and agree that
the term “Third Party License Fees” would include so-called “up-front” and
“milestone” payments that are paid as compensation under Third Party License
Agreements but the amounts of which may not necessarily relate to, and may not
necessarily be based upon, the quantity of sales of the Products.


 27  

--------------------------------------------------------------------------------


                (b)    Royalty Stacking.  If, during the Term of this Agreement,
Bradley enters into a Third Party License, then, upon entry into any such
agreement and thereafter during the remainder of the Royalty Term, the Royalties
payable to MediGene under Sections 7.1 and 7.2 hereof shall be reduced by an
amount equal to [*] percent ([*]%) of all Third Party License Fees; provided,
however, that in no event shall the Royalties payable to MediGene in a
particular quarter be reduced as a result of this Section 7.3.3(b) by more than
[*] percent ([*]%) of the Royalties due to MediGene in such quarter, provided,
further, that amounts payable to such Third Party(ies) that are not used by
Bradley in a particular quarter to reduce the Royalties due to MediGene in such
quarter shall be carried over to subsequent quarters until fully used in
accordance with this Section 7.3.

                (c)    Accounting.  Within thirty (30) days after the end of any
calendar quarter during which Bradley shall have incurred any Third Party
License Fees, it shall render to MediGene an accounting (each, a “Third Party
License Accounting”) [*]. Each such Third Party License Accounting shall be
accompanied or preceded by reasonably-detailed back-up documentation relating to
the amounts so incurred, including all relevant back-up invoices from Third
Parties.

7.4  Royalty Payments.  Bradley shall make Product Royalty payments and
Trademark Royalty payments to MediGene quarterly in arrears within thirty (30)
days following the end of each calendar quarter for which payments are due. Each
payment shall be accompanied by a Royalty Statement described in Section 8.2
hereof.

7.5  Maintenance of Records.  Bradley, its Affiliates and Sublicensees shall
keep complete and accurate records in sufficient detail to allow Gross Sales and
Net Sales of each Product, and therefore the accruing Royalties, to be
determined accurately.

7.6  Audits.  MediGene shall have the right to appoint an independent certified
public accountant, reasonably acceptable to Bradley, to inspect the records of
Bradley and its Affiliates and Sublicensees that are relevant to the
determination of Gross Sales and Net Sales. Bradley and its Affiliates and
Sublicensees shall each make its records available for inspection by such
independent certified public accountant during regular business hours at such
place or places where such records are customarily kept, upon reasonable notice
from MediGene, solely to verify the accuracy of the Royalty Statements and the
correctness of the Royalty Payments. MediGene shall have the right to share with
Epitome the information obtained from any such audit. MediGene agrees to hold,
and to ensure that Epitome and MediGene’s appointed accountant will hold, all
such information learned in the course of any audit or inspection in confidence
in accordance with the terms of Section 21. The results of each inspection shall
be binding on the Parties, absent fraud or manifest error. MediGene shall pay
for such audits and inspections, except that in the event that any such audit
covering at least four (4) calendar quarters reveals that, during the period
covered by the audit, Bradley paid to MediGene less than ninety-five percent
(95%) of the aggregate amount of Royalties that were due to MediGene with
respect to such period, Bradley shall be obligated to reimburse MediGene for the
reasonable out-of-pocket costs incurred by MediGene with respect to such audit.
MediGene agrees that (a) any such audit will be done on a calendar
quarter-by-calendar quarter basis, (b) MediGene shall not have the right to
audit a given calendar quarter more than two (2) years after the end of such
quarter, (c) no more than one such audit shall be conducted in any 12-month
period and (d) no given calendar quarter may be audited more than once. The
Parties agree that any certified public accountant that (i) has rendered
services to MediGene or any Affiliate during the previous three (3) years (other
than other such auditing services under this Agreement) or (ii) is then, has
recently been (i.e., within the last 3 months) or is then scheduled to be, in
discussions or negotiations with MediGene or any Affiliate regarding the
rendering of services, shall not be deemed “independent” for purposes of this
Section 7.6.

8.  PAYMENTS

8.1  Procedure for Funding of Development Activities.  In the event that, in
accordance with Section 5.6, a Development Party shall be entitled to
reimbursement from the other Party (the other Party, in such case, being the
“Reimbursing Party”) with respect to Development and Registration Costs incurred
by it, the Development Party shall invoice the Reimbursing Party on a calendar
quarter basis. Each such invoice (each a “Reimbursement Invoice”) shall be
accompanied (or preceded) by reasonably detailed back-up documentation relating
to the amounts so invoiced, including (a) all relevant Time Sheets and (b) a
true and correct copy of each Vendor Invoice, in excess of one thousand Dollars
($1,000.00) (or one thousand Euros ((euro)1,000) in the case of Vendor Invoices
in Euros), reflected in the invoiced amount. Each such


 28  

--------------------------------------------------------------------------------


Reimbursement Invoice which shall be consistent with the terms of this Agreement
shall be due and payable within thirty (30) days after the receipt thereof by
the Reimbursing Party.

        8.1.1   Reimbursement of MediGene. 

                (a)    In Euros.  In its capacity as a Development Party, any
reimbursement of Development and Registration Costs made to MediGene under this
Agreement shall be made in Euros, notwithstanding that any such costs may have
been incurred by MediGene in Dollars or an Other Currency.

                (b)    Average Exchange Rate.  In the event that MediGene shall
incur reimbursable Development and Registration Costs in Dollars or an Other
Currency, the costs so incurred will, for purposes of reimbursement, first be
converted to Euros at a composite exchange rate which shall equal the arithmetic
average of the daily exchange rates (e.g., Dollar/Euro), during the calendar
quarter covered by the relevant Reimbursement Invoice, from The Wall Street
Journal, Eastern U.S. Edition or, if such exchange rates are not available
therefrom with respect to any given day, the Reuters Daily Rate Report. Having
thus been converted to Euros, such costs will then be invoiced and reimbursed in
Euros.

                (c)    FTE Costs.  The principles of Section 8.1.1(b) shall
apply equally to Development and Registration FTE Costs. For example, any such
costs incurred in Euros (e.g., in respect of a MediGene employee whose salary is
paid in Euros) shall be invoiced and reimbursed in Euros, and any such costs
incurred in Dollars (e.g., in connection with a MediGene employee paid in
Dollars) shall first be converted to Euros in accordance with Section 8.1.1(b)
and then invoiced and reimbursed in Euros.

        8.1.2   Reimbursement of Bradley. 

                (a)    In Dollars.  In its capacity as a Development Party, any
reimbursement of Development and Registration Costs made to Bradley under this
Agreement shall be made in Dollars, notwithstanding that any such costs may have
been incurred by Bradley in Euros or an Other Currency.

                (b)    Average Exchange Rate.  In the event that Bradley shall
incur reimbursable Development and Registration Costs in Euros or an Other
Currency, the costs so incurred will, for purposes of reimbursement, first be
converted to Dollars, as described in Section 8.1.1(b). Having thus been
converted into Dollars, such costs will then be invoiced and reimbursed in
Dollars.

                (c)    FTE Costs.  The principles of Section 8.1.2(b) shall
apply equally to Development and Registration FTE Costs in the manner described
in 8.1.1(c).

8.2  Royalty Payments.  Except as otherwise provided in this Agreement, all
Product Royalty and Trademark Royalty payments due hereunder shall be paid
quarterly within thirty (30) days after the end of each calendar quarter in
accordance with Section 8.4 below. Each such payment shall be accompanied by a
statement, on a Product-by-Product basis, of the amount of Gross Sales and Net
Sales during such quarter and the amount of Product Royalties and Trademark
Royalties, if any, due on such Net Sales (each such statement being a “Royalty
Statement”). [*].

8.3  Purchase Price Payment. 

        8.3.1   Supply Invoices.  On, or within a reasonable period of time
following, the date of shipment of API by MediGene in accordance with Section
11, MediGene shall prepare and send to Bradley a written invoice (each, a
“Supply Invoice”) detailing the quantity of API shipped and the aggregate amount
due, under Section 13, for all API covered by such Supply Invoice. The date on
which any particular Supply Invoice shall have been received by Bradley shall be
the “Invoice Date” of such Supply Invoice and the date on which any particular
shipment of API shall have been delivered to Bradley shall be the “Delivery
Date” of such shipment.

        8.3.2   Payments.  Payments by Bradley in respect of each Supply Invoice
shall be made within thirty (30) days after the later of (i) the Invoice Date
and (ii) the Delivery Date (in any given instance, the later of the two being
the “Payment Trigger Date”).


 29  

--------------------------------------------------------------------------------


8.4  Mode of Payment.  Bradley shall make all Royalty Payments and Milestone
Payments required under this Agreement, and all payments on Supply Invoices, in
Dollars.

8.5  Late Payments.  Royalty Payments, Milestone Payments or any other payments
due under this Agreement and not paid on the date provided for in this Agreement
or within five (5) Business Days thereafter (the “Fifth Day”) shall bear
interest at a rate of [*] percent ([*]%) per [*] from (but not including) the
Fifth Day until (but not including) the date paid, or at such lower maximum rate
as may be permitted by law.

8.6  Taxes.  The Parties agree as follows:

        8.6.1   VAT.  Bradley agrees to pay, or to cause to be paid, any and all
VAT that may arise from sales of API by MediGene under this Agreement.

        8.6.2   Other Taxes.  With respect to any other taxes or similar levies
that may arise with respect to the performance by the Parties of their
obligations hereunder, each Party shall be solely responsible for the payment of
any such taxes or other levies the responsibility for the payment of which is
imposed on such Party by applicable law.

        8.6.3   Withholdings; Exemption Provisions.  Each Party shall have the
right to withhold, or cause to be withheld, from the other Party any amounts
which are required by applicable law to be withheld from amounts paid to the
other Party. However, each Party agrees, upon the request of the other Party, to
execute, deliver and/or file (and to cause its Affiliates to execute, deliver
and/or file) such reasonable documents, and to do and perform such other
reasonable acts and things, as may be necessary or appropriate to enable the
other Party to take advantage of any provision of law entitling the other Party
to (i) any exemption from, or reimbursement of, any tax or other such levy or
(ii) any exemption from any otherwise required withholding in respect thereof.

8.7  Disputed Amounts.  If the Reimbursing Party (as to a Reimbursement Invoice)
or Bradley (as to a Supply Invoice) shall in good faith dispute the amount of
any sum claimed to be due and payable under this Agreement, it shall
nevertheless timely pay the undisputed portion thereof in accordance with the
terms of this Agreement. The Parties shall use their best efforts to reach
agreement promptly as to the amount due and payable or, if unable to reach
agreement within thirty (30) days, either Party may commence the dispute
resolution procedures contemplated by Section 25 to obtain a final determination
of the amount due and payable. Assuming that the Reimbursing Party or Bradley,
as the case may be, shall have complied with the foregoing, until such agreement
or final determination is obtained, its failure to pay the disputed portion of
any amount allegedly due and payable by it under this Agreement shall not
constitute a breach by it of any of its obligations under this Agreement (and
MediGene or the Development Party, as the case may be, shall, accordingly, not
have the right to termination or damages described in Section 19 or 24), nor
shall any such dispute relieve either Party of its compliance with any other
provision of this Agreement.

9.  MANAGEMENT OF THE COLLABORATION

9.1  Establishment of Committee.  The Parties hereby establish a Joint Steering
Committee (the “JSC”) to perform the functions described in or referred to in
Section 9.3. The establishment of the JSC is intended to facilitate
decision-making and management of the various collaboration activities of the
Parties, and each Party agrees to use good faith and cooperative efforts to
facilitate and assist the efforts of this committee.

9.2  Joint Steering Committee.  The JSC shall be composed of six members, three
members appointed by each Party, but no member shall be the Chief Executive
Officer of a Party. Within thirty (30) days after the Effective Date, each Party
shall notify the other Party of the identity of its initial three
representatives to the JSC. Each Party may replace any or all of its JSC
representatives at any time upon written notice to the other Party.

        9.2.1   Chairperson.  MediGene will designate one of its representatives
as the initial Chairperson of the JSC. The Chairperson shall be responsible for
scheduling meetings, preparing and circulating an agenda in advance of each
meeting, and preparing and issuing draft minutes of each meeting within thirty
(30) days thereafter. The Chairperson shall consult with the Vice-Chairperson
regarding the execution of the Chairperson’s responsibilities under this Section
9.2.1. Such consultation should occur a


 30  

--------------------------------------------------------------------------------


reasonable period of time in advance of such execution in order to allow the
Vice Chairperson the opportunity to provide meaningful input. The
Chairpersonship of the JSC shall alternate between MediGene and Bradley on a
rotating basis, with each Party’s Chairperson fulfilling such role for a period
of two (2) years. Therefore, on the second anniversary of the Effective Date,
Bradley shall designate one of its representatives to be the Chairperson, and so
on.

        9.2.2   Vice-Chairperson.  The JSC shall also have a Vice-Chairperson,
who shall be designated by that Party which shall not then have the
Chairpersonship. Bradley will designate one of its representatives as the
initial Vice-Chairperson of the JSC. In accordance with the principles described
in Section 9.2.1 above, the Vice-Chairpersonship of the JSC shall also alternate
between Bradley and MediGene on a rotating two (2) year basis.

        9.2.3   Minutes.  The Parties agree that the minutes of the JSC meetings
shall not be deemed final unless and until they shall have been approved by the
JSC.

9.3  Responsibilities of JSC.  The JSC shall be responsible for carrying out the
functions listed or described in Exhibit B, and for making determinations and
decisions on such other matters as may otherwise be specifically allocated to
the JSC under this Agreement. Notwithstanding of the foregoing, each Party may,
subject to the confidentiality obligations under Section 21, seek external
advice, at its own cost, on any matter that lies within the responsibility of
the JSC, and shall be permitted, at its discretion, to have present at meetings
of the JSC such other employees, consultants and other individuals as it may
deem necessary to aid it in participating in meetings of the JSC.

9.4  Decisions.  The JSC shall operate in accordance with the principles set
forth in this Section 9.4:

        9.4.1   Quorum.  A quorum for a meeting of the JSC shall require the
presence of at least one MediGene member and at least one Bradley member in
person or by telephone. All decisions made or actions taken by the JSC shall be
made by unanimous decision of the members, with the MediGene members
cumulatively having one vote and the Bradley members cumulatively having one
vote.

        9.4.2   MediGene Decisions.  In the event that, within thirty (30) days
after a matter is first brought before it, the JSC cannot reach a decision with
respect to a matter that is a subject of its decision-making authority and
relates to Development and Registration Activities (including the Budget for any
such activities), where MediGene has sole responsibility for funding the related
Development and Registration Costs under Section 5.7 above, the Chief Executive
Officer of MediGene shall have final decision-making authority with respect to
such matter, in good faith and subject to the terms of this Agreement and the
Parties’ intent therein.

        9.4.3   Bradley Decisions.  In the event that, within thirty (30) days
after a matter is first brought before it, the JSC cannot reach a decision with
respect to a matter, if any, that is a subject of its decision-making authority
and relates to Product commercialization, the Chief Executive Officer of Bradley
shall have final decision-making authority with respect to such matter, in good
faith and subject to the terms of this Agreement and the Parties’ intent
therein.

        9.4.4   Arbitrator Decisions.  Except as otherwise provided in this
Agreement, in the event that, within thirty (30) days after a matter is first
brought before it, the JSC cannot reach a decision with respect to a matter that
is a subject of its decision-making authority and is not described by either
Section 9.4.2 or Section 9.4.3 above, then the matter shall be referred to the
Chief Executive Officers of MediGene and Bradley, who will attempt in good faith
to achieve a prompt resolution within the immediately succeeding thirty (30)
days. If the Chief Executive Officers are unable to resolve such dispute within
such period, either Party may invoke the provisions of Section 25. Any
determination so made by the Arbitrator under Section 25 (including amendments
to Development Plans) shall also be deemed, for all purposes of this Agreement,
to be a determination of the JSC.

9.5  Access.  To the extent necessary to enable the JSC to carry out its
responsibilities, the Parties shall provide the JSC with reasonable access,
during regular business hours, to the Parties’ records, documents, and
Information, including without limitation pre-clinical data, clinical data,
manufacturing data and market research data relating to any Product and its
competitive environment, provided that if such documents are


 31  

--------------------------------------------------------------------------------


under a bona fide obligation of confidentiality to a Third Party, then MediGene
or Bradley, as the case may be, may withhold access thereto to the extent
necessary to satisfy such obligation. For the removal of doubt, Section 21 of
this Agreement shall apply to any records, documents or Information disclosed
under this Section 9.5. The JSC shall discuss in good faith the level of such
access that is needed to achieve the goals and intent of the Parties.

9.6  Development Reports.  Each Party will provide the JSC with reasonably
detailed quarterly reports on any Development and Registration Activities
performed by such Party under this Agreement with respect to any Jointly-Funded
Product.

9.7  JSC Meetings.  The Parties shall endeavor to schedule meetings of the JSC
at least six (6) months in advance. In-person meetings shall alternate between
New Jersey and the Munich area, unless otherwise agreed by the Parties. During
the term of this Agreement, the JSC shall endeavor to meet in person at least
three times per year and shall, in any event, meet in person twice a year. A
meeting may be held by audio or video teleconference. Each Party shall be
responsible for all of its own expenses of participating in the committee
meetings.

9.8  Annual Review of Budgets.  The JSC shall, on an annual basis with respect
to each Jointly-Funded Product in development, review the Budget with respect
thereto and determine the necessity for the modification of such Budget.

10.  OWNERSHIP, PROSECUTION AND MAINTENANCE OF INTELLECTUAL PROPERTY RIGHTS

10.1  Ownership.  The Parties agree to the following ownership rights with
regard to Intellectual Property:

        10.1.1   Pre-Existing.  All Intellectual Property owned by a Party on or
before the Effective Date shall continue to be owned by such Party. All
Intellectual Property that is (a) not IPR or Information and (b) generated or
conceived during the Term of this Agreement by or on behalf of a Party shall be
and/or remain owned by such Party.

        10.1.2   Solely-Owned IPR/Information.  All IPR or Information generated
or conceived, during the Term, exclusively by employees or consultants to one
Party or its Affiliates or Sublicensees shall be deemed to be owned solely by
such Party (such solely-owned IPR or Information being referred to as “MediGene
IPR” “Bradley IPR”, “MediGene Information” or “Bradley Information” as the case
may be).

        10.1.3   Joint IPR/Information.  All IPR or Information generated or
conceived, during the Term, jointly by the Parties in connection with the
performance of this Agreement shall be deemed to be jointly owned by the
Parties, with each Party having an undivided one-half ownership interest in such
IPR or Information (the “Joint IPR” or “Joint Information”, as the case may be).
Except for any license expressly granted under the Joint IPR or Joint
Information, or any Joint Patent, in this Agreement, the Parties shall not be
entitled to practice or to grant licenses under the Joint IPR, Joint Information
or any Joint Patent.

        10.1.4   Inventorship Issues.  To the extent not inconsistent with this
Agreement, inventorship issues shall be determined in accordance with U.S.
patent laws.

10.2  Employee Invention.  The respective employer of the inventor(s) of IPR
shall bear any inventor compensation payments due to the inventor(s).

10.3  Disclosure.  During the Term, each Party shall submit a reasonably
detailed written report to the JSC within 60 days of the end of each calendar
quarter describing any IPR which, to its knowledge, arose during the prior
quarter in connection with the performance of this Agreement with respect to a
Jointly-Funded Product (any such written report being an “IPR Notice”).

10.4  Patent Applications for Solely Owned IPR. 


 32  

--------------------------------------------------------------------------------


        10.4.1   Costs.  Each party shall, except as otherwise provided below,
solely bear the costs of preparing, filing, prosecuting and maintaining (or
causing to be prepared, filed, prosecuted, and maintained) (collectively,
“Prosecuting”) Patent Applications and Patents associated with its Solely-Owned
IPR.

        10.4.2   Patent Applications.  Within one hundred twenty (120) days
after giving an IPR Notice to the other Party, the Party giving such notice
shall give to the other Party a subsequent notice indicating whether or not such
Party elects to Prosecute a Patent Application in any country in the world on
any Solely-Owned IPR disclosed therein. If the Party that owns any Solely-Owned
IPR does not elect to Prosecute a Patent Application or maintain Patent in any
country in the world, then the other Party shall have the right to Prosecute a
Patent Application or maintain a Patent covering such Solely-Owned IPR in the
name of the first party at its own expense.

10.5  Patent Applications for Joint IPR. 

        10.5.1   First Right.  MediGene shall have the first right to Prosecute
all Patent Applications and Patents relating to Joint IPR. All such Patents and
Patent Applications shall be in the name of both Parties, except as provided in
Section 10.5.7.

        10.5.2 JI  Patent Notice.  With respect to any Joint IPR, Bradley shall
have the right to give notice to MediGene that Bradley desires to Prosecute the
Patent Application and Patent for such Joint IPR in any given country (a
“Bradley JI Patent Notice”). In the event that MediGene shall notify Bradley,
within thirty (30) days after the date on which it shall have received the JI
Patent Notice, that it desires to Prosecute the subject Patent Application and
Patent in such country (a “MediGene JI Patent Notice”), MediGene shall have the
right to do so, subject to the remainder of this Section 10.5.

        10.5.3   Bradley Assumption.  In the event that MediGene fails to
deliver to Bradley a MediGene JI Patent Notice within the aforesaid thirty (30)
days, Bradley shall have the right to Prosecute the subject Patent Application
and Patent in the relevant country. That Party which, under the provisions of
this Section 10.5, shall be entitled to Prosecute any given Patent Application
or Patent in any given country shall be referred to as the “Primary Party” with
respect thereto and the other Party shall be referred to as the “Secondary
Party” with respect thereto.

        10.5.4   Approval.  The Secondary Party shall have the right to examine
and approve, prior to the filing thereof, each Patent Application filed by the
Primary Party, such approval not to be unreasonably withheld or delayed.

        10.5.5   Cooperation.  The Primary Party and the Secondary Party shall
each cooperate, in all reasonable respects, with each other in connection with
the Prosecution of all Patents and Patent Applications relating to Joint IPR.

        10.5.6   Costs. 

                (a)    Fees.  Except as otherwise provided below, the Parties
hereto shall [*] the cost of all Filing and Maintenance Fees incurred in
connection with any Patent or Patent Application relating to Joint IPR,
regardless whether such Filing and Maintenance Fees shall have been paid
directly to a Governmental Authority by a Party or paid by outside counsel on
behalf of a Party.

                (b)    Counsel.  Except as otherwise provided below, in the
event that the Primary Party shall use outside counsel to Prosecute any given
Patent Application or Patent relating to the Joint IPR, the parties will [*] the
out-of-pocket cost of the services of such counsel in connection with such
Prosecution.

        10.5.7   Failure to Share Costs.  In the event that either Party (a)
shall give to the other Party a notice to the effect that it wishes to cease (or
never commence, as the case may be) sharing the costs of the Prosecution of any
given Patent or Patent Application with respect to Joint IPR (as provided for in
Section 10.5.6 hereof) or (b) shall fail, in a material respect, to discharge
the aforesaid cost-sharing obligation with respect to any such Patent or Patent
Application (the Party giving such notice or so failing being the “Declining
Party” and the other Party being the “Non-Declining Party”), the Non-Declining
Party shall have


 33  

--------------------------------------------------------------------------------


the right, exercisable by notice to the Declining Party, to cause the Declining
Party to assign to the Non-Declining Party the entire right, title and interest
of the Declining Party in and to the relevant Patent or Patent Application and
all right, title and interest of the Declining Party in and to such Patent
Application or Patent shall terminate. Upon receipt of such notice, the
Declining Party will, promptly after request by the Non-Declining Party, execute
and deliver such documents, and do and perform such other acts and things, as
shall be reasonably requested by the Non-Declining Party to perfect or confirm
such assignment. For purposes of this Section 10.5.7, a party shall not be
deemed to have failed, in a material respect, to discharge its cost-sharing
obligations under Section 10.5.6 unless the Non-Declining Party shall have
notified the Declining Party of such a failure, and the Declining Party shall
have failed, within thirty (30) days, to substantially cure the same. For the
removal of doubt, the Parties acknowledge that, in the event of an assignment of
a Patent or a Patent Application to one of the Parties under this Section
10.5.7, such Patent would cease to be a “Joint Patent”, and any Patent resulting
from any such assigned Patent Application would not be a “Joint Patent”.

10.6  Infringement by Third Parties. 

        10.6.1   Notice of Infringement.  Each Party shall notify the other
promptly after such Party becomes aware of any use or other exploitation of (a)
any Licensed Patent, (b) any Licensed Trademark, (c) any Joint IPR or (d) any
Joint Patent in the Territory, which such Party believes to constitute
infringement (the date on which any such notice shall have been given being the
“Infringement Notice Date”).

        10.6.2   Bringing of Suit.  In the event of any such suspected
infringement in the Territory:

                (a)    First Right.  MediGene shall have the first right, but
not the obligation, to file suit against any such allegedly infringing party.

                (b)    Secondary Right.  In the event that MediGene (a) fails to
commence, within ninety (90) days after the Infringement Notice Date, a lawsuit
regarding such alleged infringement or (b) commences a lawsuit during such
period but thereafter fails to continue to diligently and reasonably prosecute
such lawsuit, Bradley shall have the right, but not the obligation, to prosecute
such a lawsuit.

        10.6.3   Cooperation; Joinder. 

                (a)    Control.  The Party undertaking the lawsuit under Section
10.6.2 shall have the right to control such action.

                (b)    Cooperation.  Each Party shall cooperate, in all
reasonable respects, with the other Party in any lawsuit brought by the other
Party in accordance with Section 10.6.2.

                (c)    Information.  The controlling party shall, on a
continuous basis, (i) keep the other Party apprised of all material aspects
thereof and consult with the other Party concerning the conduct thereof; and
(ii) forward to the other Party any and all material documents (including, but
not limited to, pleadings, interrogatories, deposition transcripts and
communications), relating to the lawsuit, as may be requested by the other Party
(except to the extent that the same would involve a waiver of the
attorney-client privilege with respect to the material so requested).

                (d)    Counsel.  The other Party shall have the right, at its
expense, to employ separate counsel and fully participate in (but not control)
the conduct of the lawsuit.

                (e)    Compulsory Joinder.  The controlling Party shall have the
right to cause the other Party to join (i.e., become a party to) any lawsuit
contemplated by Section 10.6.2 provided that (i) the joinder of the other Party
is mandatory in order for the claims being asserted by the controlling Party to
proceed under Applicable Law and (ii) the controlling party shall promptly
reimburse the party so joined for all its reasonable and documented
out-of-pocket costs incurred in connection with participating as a party to such
lawsuit.

                (f)    Voluntary Joinder.  The non-controlling Party shall, in
addition, have the right to join any lawsuit contemplated by Section 10.6.2 as a
party thereto, and to participate accordingly, at its own expense.


 34  

--------------------------------------------------------------------------------


        10.6.4   Settlement.  The Party controlling any lawsuit described in
Section 10.6.2 may not settle or consent to a judgment without the express
written consent of the non-controlling Party, such consent not to be
unreasonably withheld or delayed.

        10.6.5   Damages. 

                (a)    Definitions.  For purposes of this Agreement:

                        (i)  “Infringement Costs” shall mean any out-of-pocket
expenses (including attorneys’ fees) incurred by the controlling Party in
connection with any action referred to in Section 10.6.2;

                        (ii)  “Infringement Damages” shall mean any amounts
representing compensation for lost sales, royalties or profits, or any other
damages, incurred by a Party as a result of infringement of its rights.

                (b)    Allocation.  Unless otherwise mutually agreed by the
Parties, and subject to the respective indemnity obligations of the Parties set
forth in Section 24, all monies recovered upon the final judgment or settlement
of any lawsuit described in Section 10.6.2 shall be allocated:

                        (i)  first, to [*];

                        (ii)  second, to [*]; and

                        (iii)  third, to [*].

10.7  Infringement Actions by Third Parties. 

        10.7.1   Notice.  In the event that any claim of, or action for, alleged
infringement of any Intellectual Property is threatened, made or brought against
any Party, or any of its Affiliates or Sublicensees, by any Third Party in
connection with the performance of this Agreement or the manufacture, use or
sale of Products in accordance with this Agreement (any such claim or action
being an “IP Claim”), such Party shall notify the other Party thereof promptly
in writing (any such notice being an “IP Claim Notice”).

        10.7.2   Claims Against Bradley. 

                (a)    Bradley Subordinated Right to Defend.  Subject to
MediGene’s rights under Section 10.7.2(b), in the event that a Third Party
commences an IP Claim against Bradley or any of its Affiliates or Sublicensees,
Bradley shall have the right to conduct and control, through counsel of its
choosing, the defense and/or settlement (collectively, the “Defense”) of such IP
Claim, and in any such case MediGene shall cooperate in all reasonable respects
in connection therewith.

                (b)    MediGene Assumption.  MediGene, if it so elects by
written notice (the “Assumption Notice”) to Bradley given within thirty (30)
days after its receipt of the IP Claim Notice, shall have the right to assume
and control (at its expense) the Defense thereof, including the employment of
counsel reasonably satisfactory to Bradley (and Bradley shall cooperate in such
Defense to the same extent, and in the same manner, required of MediGene under
Section 10.7.2(a) hereof). MediGene shall, with respect to any IP Claim the
Defense of which it has assumed control hereunder, on a continuous basis, (i)
keep Bradley apprised of all material aspects thereof and consult with Bradley
concerning the conduct thereof; and (ii) forward to Bradley any and all material
documents (including, but not limited to, pleadings, interrogatories, deposition
transcripts and communications from the party or parties asserting the IP
Claim), relating to the IP Claim, as may be requested by Bradley.

                (c)    Bradley Counsel.  If MediGene is permitted under Section
10.7.2(b) to assume and control the Defense of an IP Claim and timely elects to
do so, Bradley shall nevertheless have the right to employ counsel separate from
counsel employed by MediGene in any such action and to fully participate in (but
not control) the Defense thereof, but the fees and expenses of such counsel
employed by Bradley shall be at the expense of Bradley.


 35  

--------------------------------------------------------------------------------


                (d)    MediGene Counsel.  In the event that MediGene fails to
elect to assume the Defense of an IP Claim, it shall nevertheless have the
right, at its expense, to employ separate counsel and fully participate in (but
not control) the Defense thereof.

                (e)    Secondary Right.  If MediGene is permitted under Section
10.7.2(b) to assume and control the Defense of an IP Claim and elects to do so,
but either (i) fails within a reasonable period of time to actually commence the
prosecution of such Defense (including the failure to retain counsel within a
reasonable period of time) or (ii) commences, but fails to diligently and
reasonably prosecute, such Defense, Bradley shall have the right, exercisable at
any time upon ten (10) days’ prior written notice to MediGene, to immediately
reassume sole control of the Defense of such claim and engage therein as if such
Defense were being conducted under Section 10.7.2(a) hereof.

        10.7.3   Claims Against MediGene.  In the event that an IP Claim is
asserted against MediGene:

                (a)    Bradley Participation.  Bradley shall have the right, at
its expense, to employ separate counsel and fully participate in (but not
control) the Defense thereof; and

                (b)    Bradley Cooperation.  Bradley shall cooperate in the
Defense of such IP Claim to the extent reasonably requested by MediGene.

        10.7.4   Settlements.  Without limiting Bradley’s rights under Section
7.3:

                (a)    Claims Against Bradley.  In cases where MediGene is
permitted under Section 10.7.2(b) to assume and control the Defense of an IP
Claim and elects to do so, MediGene will not enter into any settlement thereof,
or consent to the entry of any judgment thereon, without the prior written
consent of Bradley, which shall not be unreasonably withheld or delayed. In
cases where Bradley is permitted under Section 10.7.2(a) to assume and control
the Defense of an IP Claim and elects to do so, Bradley will not enter into any
settlement thereof, or consent to the entry of any judgment thereon without the
prior written consent of MediGene, which shall not be unreasonably withheld or
delayed.

                (b)    Claims Against MediGene.  In the event that an IP Claim
is asserted against MediGene or its Affiliates or Sublicensees, MediGene will
not enter into any settlement thereof, or consent to the entry of any judgment
thereon (or permit the same to occur), without the prior written consent of
Bradley, which shall not be unreasonably withheld or delayed.

        10.7.5   Allocation of Economic Burden.  Except as specifically provided
in this Section 10.7, the Parties shall [*] the amount of (a) any and all
reasonable costs, fees and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with the Defense of an IP Claim (regardless of
which Party shall be controlling, or shall have controlled, such Defense) and
(b) any and all sums paid or payable by either Party in connection with any
judgment or settlement arising out of an IP Claim; provided that Bradley shall
have the right to offset [*] percent ([*]%) of its portion of such costs, fees,
expenses, judgments and settlements against the Milestone Payments and Royalties
payable under Sections 6 and 7. Credits not exhausted in any calendar quarter
may be carried into future calendar quarters. Upon termination of this
Agreement, MediGene shall reimburse Bradley for any unused credits.

11.  SUPPLY OF API

11.1  Supply by MediGene.  Subject to the remainder of this Section 11, MediGene
will supply Bradley (or Affiliates designated by Bradley) with API for
commercial sale of Products in the Territory under the terms and conditions of
this Agreement.

11.2  Exclusivity.  Subject to the remainder of this Section 11, (a) Bradley
agrees to purchase or cause its Affiliates to purchase, exclusively from
MediGene, such quantities of API as are required for its commercialization of
Products in the Territory under this Agreement and (b) Bradley shall cause its
Affiliates and Sublicensees to agree to purchase, exclusively from Bradley, such
quantities of API as are required for their commercialization of Products in the
Territory under this Agreement.


 36  

--------------------------------------------------------------------------------


11.3  Inventory.  Bradley shall, at all times subsequent to the Market Approval
Notification Date of the First Approved Product, exercise commercially
reasonable efforts to maintain (collectively with its Affiliates) an inventory
of API sufficient to produce at least a [*] months’ market supply of Products.
Nothing in this Section 11, however, shall be construed as preventing Bradley
from purchasing (i.e., submitting a Purchase Order with respect to) API prior to
the Market Approval Notification Date.

11.4  Forecasts. 

        11.4.1   General.  No later than (i) [*] months prior to the Anticipated
First Commercial Sale Date of the First Approved Product and (ii) [*] days prior
to the first day of every calendar quarter (i.e., every three month period
beginning January 1st, April 1st, July 1st or October 1st of each calendar year)
thereafter, Bradley will deliver to MediGene a good faith forecast of Bradley’s
(including its Affiliates and Sublicensees) anticipated requirements of API on a
Product-by-Product basis during the twelve (12) months beginning with the
Anticipated First Commercial Sale Date or the first day of such calendar
quarter, as applicable (each such forecast being an “API Purchase Forecast”).
Subject to the rest of this Section 11, the first three months of each API
Purchase Forecast will be binding on both Bradley and MediGene, provided,
however, that (a) the API Purchase Forecast for that month in which the
Marketing Approval Notification Date of the First Approved Product occurs shall
be pro rated (in terms of being binding) and (b) the API Purchase Forecasts for
months prior to the Marketing Approval Notification Date of the First Approved
Product shall not be binding. Bradley will use reasonable commercial efforts to
make the binding portion of its API Purchase Forecasts consistent on a
month-by-month basis with the non-binding portion of the API Purchase Forecasts
delivered in a prior period. In no event will the binding portion of an API
Purchase Forecast be less than [*] percent ([*]%) or exceed [*] percent ([*]%)
of the amount of API reflected for such month in the API Purchase Forecast
supplied by Bradley in which such month is first included in the three months
following the binding portion of the API Purchase Forecast.

        11.4.2   Special API Purchase Forecast.  Prior to the beginning of each
[*] Purchase Year, Bradley shall deliver to MediGene an additional API Purchase
Forecast (covering the twelve-month period beginning on the first day of such
[*] Purchase Year), which shall (a) to the extent it covers the same calendar
months as the last API Purchase Forecast delivered under Section 11.4.1, be
identical to such last API Purchase Forecast, and (b) to the extent it covers
calendar months in addition to those covered by such last API Purchase Forecast,
include Bradley’s good faith forecast of its (and its Sublicensees’ and
Affiliates’) API purchase requirements during such additional calendar months.
The API Purchase Forecast required by this Section 11.4.2 shall be used for
purposes of determining the Forecast Price.

11.5  Orders Exceeding Forecasts.  MediGene will deliver API to Bradley (or to
Bradley’s Affiliates) consistent with the binding portion of the API Purchase
Forecast. MediGene will use reasonable commercial efforts to meet increased
demand for API that exceeds the binding portion of the API Purchase Forecasts.
Notwithstanding the foregoing sentence, MediGene will have no liability (other
than any liability arising from its failure to use reasonable commercial
efforts) for failure to deliver API to the extent of such excess.

11.6  Minimum Order Amount; Adjustment. 

        11.6.1   Minimums.  Subject to the remainder of this Section 11.6,
Bradley and its Affiliates, collectively, shall at least order (and MediGene
agrees to sell to them) the following amounts of API (“Minimum Order Amounts”):
(a) [*] kilograms during the first Minimum Purchase Year, [*] kilograms during
the second Minimum Purchase Year and [*] kilograms during the third Minimum
Purchase Year, respectively, and (b) [*] kilograms during each of the three
Minimum Purchase Years following the three year period under (a), and (c) [*]
kilograms per Minimum Purchase Year thereafter. Any and all purchases of API
hereunder which occur prior to the first Minimum Purchase Year shall nonetheless
be credited toward the [*] kilogram requirement for such year.

        11.6.2   Adjustment.  In the event that, prior to the beginning of any
Minimum Purchase Year other than the first [*] Minimum Purchase Years, either
Party believes in good faith that the Minimum Order Amount established in
Section 11.6.1 for such year shall then be, under the circumstances then
prevailing in the market, unreasonably high or unreasonably low, such Party may,
on or prior to that date falling two (2) months prior to the relevant Minimum
Purchase Year (but in no event prior to the date falling four (4) months prior
to the relevant Minimum Purchase Year), give to the other Party a notice to such
effect. In the event that such notice shall be timely given, the Parties shall
be obligated to commence good faith negotiation regarding an increase or
decrease, as the case may be, in the relevant Minimum Order Amount. In the event
that the Parties shall be unable, on or prior to the date falling forty-five
(45) days after the date on which such


 37  

--------------------------------------------------------------------------------


notice shall have been given, to agree upon a revised Minimum Order Amount, such
issue shall promptly be submitted to arbitration under the terms of Section 25.

        11.6.3   Damages.  In the event that, with respect to any given Minimum
Purchase Year, Bradley and its Affiliates, collectively, shall have failed to
order the Minimum Order Amount established under this Section 11.6 with respect
to such year (as adjusted, if at all, under the terms of Section 11.6.2 hereof):

                (a)    First [*] Years.  In the event that such failure shall be
with respect to any of the first [*] Minimum Purchase Years, Bradley shall pay
to MediGene, within [*] days after the end of the relevant Minimum Purchase
Year, the aggregate Purchase Price for the difference between the amount of API
actually ordered and the relevant Minimum Order Amount; and

                (b)    Subsequent Years.  In the event that such failure shall
be with respect to any year other than the first [*] Minimum Purchase Years,
Bradley shall be liable to MediGene for such damages, in respect of such breach,
as may be provided for under applicable law (subject to the provisions of this
Agreement).

        11.6.4   Exculpation.  Notwithstanding any other provision of this
Section 11.6, in the event that (a) Bradley shall have failed to fulfill its
obligations under this Section 11.6 and (b) such failure shall be due, in whole
or in part, to any fault, act or omission on the part of MediGene or any other
member of the Licensor Group (including a suspension of purchases pursuant to
Section 11.11.2), then (i) Bradley shall not be liable to MediGene for any
damages hereunder, in respect thereof, to the extent that such failure was due
to such fault, act or omission and (ii) Bradley shall not be subjected to any
other adverse consequences hereunder.

11.7  Maximum Order Amount.  In no event shall either the API Purchase Forecast
or the amounts of API ordered by Bradley and its Affiliates hereunder exceed the
following maximum amounts: (a) [*] kilograms of API per calendar quarter prior
to the [*] Qualification Date, or (b) [*] kilograms of API per calendar month
after the [*] Qualification Date. MediGene shall not be obligated to supply API
in excess of such maximum amounts.

11.8  Delivery; Purchase Orders. 

        11.8.1   Purchase Orders.  Bradley or its Affiliates shall, in order to
purchase API hereunder, furnish to MediGene, from time to time, one or more
written purchase orders (each, a “Purchase Order”) which conform to the
provisions of Section 11.8.2.

        11.8.2   Purchase Order Parameters.  The Parties agree as follows with
respect to Purchase Orders given under this Section 11:

                (a)  No Purchase Order shall be for fewer than [*] kilograms of
API;

                (b)  No Purchase Order shall be for more than [*] kilograms of
API;

                (c)  Each Purchase Order shall specify the amount of ordered API
and a delivery date, but in no event shall any Purchase Order specify a delivery
date that is earlier than the date falling thirty (30) days after such Purchase
Order shall have been received by MediGene.

        11.8.3   Binding Agreement.  MediGene shall have no obligation with
respect to any Purchase Order to the extent that it does not conform to the
terms of Section 11.8.2. A Purchase Order given to MediGene by Bradley or its
Affiliates that conforms to the terms of Section 11.8.2 shall constitute a
binding agreement, under this Agreement, between the Parties to purchase (or to
cause Bradley’s Affiliates to purchase) and sell the API called for therein in
accordance with this Agreement.

        11.8.4   Carriers; Transport Costs.  MediGene and Bradley hereby agree
that Bradley will contract with such carriers as it may elect to have the
purchased API transported from such facility, located within the Federal
Republic of Germany, as may be designated by MediGene (the “MediGene Facility”)
and


 38  

--------------------------------------------------------------------------------


will pay for, and indemnify and hold MediGene harmless from, all costs of
transportation and insurance of any and all API purchased by Bradley or its
Affiliates hereunder.

        11.8.5   Ex Works; Cooperation.  MediGene shall deliver all Products
ordered under this Agreement corresponding to the quantities and delivery dates
set forth in each Purchase Order provided to MediGene pursuant to Section
11.8.1. All deliveries of API will be Ex Works (the MediGene Facility) in
accordance with INCOTERMS (2000 version). MediGene shall coordinate with Bradley
in advance of each shipment (including designation of the MediGene Facility
reasonably in advance of the delivery date) and shall cooperate with Bradley to
permit Bradley to make suitable shipping, insurance, customs and related
arrangements. In the event of any conflict between a Purchase Order and this
Agreement, the terms of this Agreement shall control.

11.9  Certificate.  Simultaneously with each shipment of API, MediGene shall
deliver or cause to be delivered to Bradley, or any Third Party designated by
Bradley, a certificate certifying, as to such shipment (a) the internal MediGene
“order number” thereof, (b) the [*] batch number and lot number thereof and the
date of manufacture, (c) the quantity of API in such shipment, (d) the
conditions under which such API is to be stored, (e) that the API contained in
such shipment will, if stored in the designated storage conditions, continue to
meet the API Specifications for a period of six (6) months after the date on
which such API was delivered by MediGene and (f) that the API contained in such
shipment is in conformity, in all respects, with the API Specifications (the
certification referred to in subsections (e) and (f) being, collectively, the
“API Certification”) (each such certificate being a “Certificate”). Each API
Certification shall have the same force and effect, and shall be treated, as a
representation and warranty made to Bradley under Section 17.

11.10  Expiration of Supply Obligations.  MediGene’s supply obligations under
this Agreement shall be in effect for a term ending on the date falling [*]
after the earlier to occur of (a) the date on which [*] and (b) the date on
which [*]. After such [*] term, MediGene’s supply obligations and Bradley’s
purchase obligations under this Agreement shall be automatically renewed
thereafter for successive two (2) year periods unless either (a) MediGene shall
terminate the supply obligations under Section 11 of this Agreement upon written
notice of non-renewal delivered to Bradley at least [*] months in advance of the
then actual expiry date, or (b) Bradley shall terminate the supply obligations
under Section 11 of this Agreement upon written notice of non-renewal delivered
to MediGene at least [*] months in advance of the then actual expiry date.

11.11  Fulfillment from [*] Facility. 

        11.11.1   Fulfillment.  Immediately upon the Qualification Date of the
[*] Facility, [*] shall fill all Purchase Orders received from [*] or its
Affiliates (including any then-outstanding Purchase Orders which shall not yet
have been filled) with [*] API; provided, however, that notwithstanding the
foregoing, to the extent that [*] has already purchased or is irrevocably
obligated to purchase, from [*] API on or before the Qualification Date of the
[*] Facility, [*] shall have the right to use such [*] API to fill Purchase
Orders of [*]; provided, however, that the maximum quantity of [*] API that [*]
shall be obligated to purchase under the foregoing proviso shall not exceed an
amount in kilograms calculated as follows: (a) [*] kilograms, times (b) [*].

        11.11.2   Suspension.  Notwithstanding any other provision hereof, in
the event that the [*] Qualification Date shall not have occurred on or prior to
the date falling [*] months after the First Approval Date, [*] shall have the
right to suspend any or all purchases of API hereunder until the later of (a)
the [*] Qualification Date and (b) the date on which [*] shall have informed [*]
that the [*] Qualification Date shall have occurred.

11.12  Certain Supply Chain Issues. 

        11.12.1   Notification.  In the event that:

                (a)  [*], for whatsoever reason, ceases, or materially reduces,
or threatens, for whatsoever reason, to cease or materially reduce, its supply
of API to MediGene; or

                (b)  there exist facts or circumstances from which a reasonable
person would conclude that [*] will, for whatsoever reason, cease or materially
reduce its supply of API to MediGene;


 39  

--------------------------------------------------------------------------------


then, in any such event, MediGene shall promptly notify Bradley thereof and
provide, and continue to provide, Bradley with such information, relating
thereto, as it may possess.

        11.12.2   Facilitation.  In the event that (a) [*] ceases or reduces its
supply of API to MediGene, and (b) MediGene’s inability or failure to supply API
to Bradley and its Affiliates in accordance with the terms of this Agreement
shall have resulted in Bradley’s inventory of API being depleted to an amount
equal to or less than that which would be required to produce a six (6) weeks’
market supply of Products, MediGene shall, at Bradley’s request, exercise
commercially reasonable efforts to have [*] fully involve Bradley and its
consultants in addressing, and attempting to resolve, whatever obstacles or
issues are responsible for the cessation or reduction in supply.

        11.12.3   [*] Delay.  In the event that the Qualification Date of the
[*] Facility shall not have occurred on or prior to the date falling six (6)
months after the First Approval Date, MediGene shall, at Bradley’s request,
exercise commercially reasonable efforts to have [*] fully involve Bradley and
its consultants in the attempt to correct or ameliorate any obstacles or issues
being encountered and, ultimately, to obtain such Qualification.

11.13  [*]. 

        11.13.1 [*].

        11.13.2 [*].

        11.13.3   Notice.  Within [*] days after it shall have commenced [*],
MediGene shall give notice of such commencement to Bradley. Within a reasonable
period of time after the end of each calendar month beginning after the
commencement of [*], MediGene shall give to Bradley a notice which shall state
(a) [*] and (b) [*] (each such notice being a “[*]”). Bradley shall owe MediGene
[*] with respect to each kilogram of [*].

        11.13.4   Payment.  Within [*] days after the end of each calendar
month, beginning January 2006, Bradley shall make payment (or cause an Affiliate
to make payment) on [*]. In no event shall payments by Bradley or its Affiliates
to MediGene pursuant to [*] be refundable.

        11.13.5   Exposure Limit.  Subject in any event to Section 11.13.6, in
no event shall Bradley be obligated to pay, or cause to be paid, to MediGene,
pursuant to this Section 11.13, more than [*].

        11.13.6   Remedy of Deficiencies; Termination of Exposure. 

                (a)    First Inspection.  In the event that the FDA shall fail
to Qualify the [*] Facility based upon the results of the First Inspection (a
“First Inspection Failure”), MediGene shall not, subsequent to the date on which
MediGene shall become aware of the First Inspection Failure, purchase any [*]
unless and until it shall have concluded, reasonably and in good faith, that
whatever deficiencies were noted by the FDA subsequent to the First Inspection
shall have been remedied to the extent necessary to allow such facility to pass
re-inspection, and therefore become Qualified.

                (b)    Second Inspection.  In the event of a First Inspection
Failure, MediGene shall notify Bradley immediately after becoming aware of the
results of the Second Inspection. In the event that the FDA shall fail to
Qualify the [*] Facility based upon the results of the Second Inspection (a
“Second Inspection Failure”), Bradley shall have no obligation under this
Section 11 to make any payments with respect to [*] subsequent to the date on
which MediGene shall have become aware of the Second Inspection Failure.

        11.13.7   Certain Definitions; Credits. 

                (a)    [*].  For purposes of this Agreement, that quantity of
[*] (i) with respect to which Bradley is obligated to make payment (or cause
payment to be made) to MediGene in accordance with


 40  

--------------------------------------------------------------------------------


this Section 11.13 and (ii) is [*], in accordance with Applicable Law, for the
production of Products, shall be referred to as “[*]”.

                (b)    Spec Unusable API.  For purposes of this Agreement, that
quantity of [*], if any, which ultimately cannot be used or sold as a result of
the fact that the API Specifications approved by the FDA differ from the API
Specifications set forth in Exhibit C attached to this Agreement at its
Effective Date shall be referred to as “Spec Unusable API”.

                (c)    Purchase Price Credits.  Bradley shall be entitled to API
purchase price credits with respect to [*] and Spec Unusable API, as provided in
Section 13.1.

11.14  Special Termination Right. 

                (a)    Supply Agreement.  MediGene has informed Bradley that
MediGene and [*] are parties to a Supply Agreement, dated [*], covering the
supply by [*] of API to MediGene (the “Supply Agreement”).

                (b)    Contract Provisions.  MediGene has further advised
Bradley that Section 3.04 of the Supply Agreement, and the definitions of “First
Approval Date” and “Effective Date” contained therein, provide as follows:

        3.04   No Occurrence of First Approval Date.  If the First Approval Date
does not occur within [*] from the Effective Date, either Party may terminate
this Agreement by [*] days written notice to the other Party, unless otherwise
agreed by the Parties.

        ”First Approval Date” shall mean the [*]. For the avoidance of doubt,
the First Approval Date shall only occur once.

        ”Effective Date” shall have the meaning set forth in the introductory
paragraph to this Agreement.

                (c)    Termination Right.  In the event that [*], pursuant to
the right afforded it under Section 3.04 of the Supply Agreement, terminates the
Supply Agreement, MediGene shall have the right, exercisable by notice given on
or prior to the date falling [*] days after the effective date of such
termination, to terminate its supply obligations under this Section 11. Any such
termination by MediGene shall be effective on the date falling fifteen (15) days
after MediGene shall have given such notice to Bradley.

                (d)    Accrued Liabilities.  In the event of a termination of
MediGene’s supply obligations under this Section 11.14, such termination shall
affect only MediGene’s prospective obligations to supply API hereunder, and
shall not affect the rights of the Parties regarding any liability which shall
already have accrued under this Section 11.

12.  TESTING OF DELIVERY

12.1  Testing of Shipment.  Bradley shall be obliged to determine the conformity
of each shipment of API to the API Specifications according to the Approved Test
Method within forty-two (42) days from the date of actual delivery of such
shipment to Bradley (such period being the “Inspection Period”). The testing
procedure or analysis to determine the conformity of a shipment may be performed
by Bradley or an independent testing facility approved by Bradley, and, except
as otherwise provided in this Section 12, Bradley shall bear all costs related
to such testing.

12.2  Rejection and Cure.  In the event that any batch of API contained in such
shipment fails to conform to the API Specifications, Bradley shall have the
right to reject the batch of API contained in such shipment by providing written
notice to MediGene during the Inspection Period, specifying in reasonable detail
the grounds for such rejection. The API so rejected shall be held for MediGene’s
disposition, or shall be returned to MediGene, in each case at MediGene’s
expense, as directed by MediGene. In the event that MediGene wishes to have the
failure confirmed by an independent expert, it shall promptly notify Bradley
thereof, and the Parties shall jointly agree upon an independent expert who
shall re-test the relevant API using the


 41  

--------------------------------------------------------------------------------


Approved Test Method. The determination of such independent expert shall be
binding on both Parties, and the fees and expenses of such independent expert
shall be borne solely by MediGene. MediGene shall replace (at no cost or expense
to Bradley) any batch of API rightfully rejected within forty-two (42) days
after receipt of notice of rejection thereof. Acceptance or failure to reject
any API shall not constitute a waiver of any representations or warranties
applicable thereto or of any rights of Bradley under this Agreement.

12.3  Remedies.  In the event that MediGene shall deliver API that fails to meet
the API Specifications (i.e., it shall have breached the API Certification),
Bradley shall be obligated first to pursue the “replacement” remedy called for
in Section 12.2. If, however, any replacement shipment sent by MediGene shall
also fail to meet the API Specifications, Bradley shall be entitled to forego
the remedy provided for in Section 12.2 and shall be entitled to such other
remedies (e.g., damages) as may be available to it under this Agreement.

12.4  Bradley Affiliates.  To the extent that a Bradley Affiliate shall have
purchased API hereunder, references to “Bradley” in this Section 12 shall be
deemed instead to refer to such Affiliate.

13.  PURCHASE PRICE

13.1  Purchase Price. 

        13.1.1   [*] Facility Purchases.  Bradley shall pay to MediGene, in
consideration for [*] API, purchase prices determined in accordance with this
Section 13.1.1.

                (a)    First Tranche.  In consideration for the first [*]
kilograms of [*] API purchased by Bradley, Bradley shall pay to MediGene a
purchase price of [*] per kilogram; provided, however, that Bradley shall be
entitled to a credit, against purchases of API (whether [*] API or [*] API), in
an aggregate amount equal to the result obtained by multiplying (i) [*] by (ii)
the number of kilograms of [*]. Bradley shall be entitled to apply such credit
against the purchase price of such kilograms of [*] API purchased by it at the
rate of [*] per kilogram of API purchased, and MediGene’s Supply Invoices shall
reflect such crediting until the total credit shall have been exhausted.

                (b)    Remainder.  In consideration for any quantities of [*]
API in excess of [*] kilograms (“Excess [*] API”), Bradley shall pay to MediGene
a purchase price of [*] per kilogram.

        13.1.2   [*] Facility Purchases.  Bradley shall pay to MediGene, in
consideration for API manufactured at the [*] Facility (“[*] API”), purchase
prices determined in accordance with this Section 13.1.2.

                (a)    Sliding Scale.  In consideration for each kilogram of [*]
API purchased during any given [*] Purchase Year, Bradley shall pay a purchase
price determined in accordance with the following sliding scale:

Per Kilogram Price Thresholds

--------------------------------------------------------------------------------

 Total Kilograms Purchased
During Each [*] Purchase Year

--------------------------------------------------------------------------------

  [*] Up to [*]  [*] [*] to [*]  [*] [*] to [*]  [*] [*] or [*] 

                (b)    Illustration.  To illustrate the operation of Section
13.1.2(a), [*].

                (c)    Forecast Price.  Inasmuch as the final per-kilogram price
of [*] API for any given [*] Purchase Year may, in accordance with the
foregoing, not be determined until the end of such year, Bradley shall be
obligated, with respect to each kilogram of [*] API purchased during each [*]
Purchase


 42  

--------------------------------------------------------------------------------


Year, to pay (as an “interim” purchase price, subject to the reconciliation
provided for in Section 13.1.2(d)) the Forecast Price; provided, however, that
inasmuch as the first Forecast Price shall not be determined until the beginning
of the first [*] Purchase Year, the “interim” purchase price of any [*] API
purchased prior to the beginning of the first [*] Purchase Year shall be [*] per
kilogram.

                (d)    Reconciliation.  Within thirty (30) days after the end of
each [*] Purchase Year:

                        (i)  in the event that Bradley shall have paid to
MediGene an aggregate amount (i.e., in interim purchase prices), for [*] API
purchased during such [*] Purchase Year, that exceeds the actual amount which,
under the terms of this Section 13.1.2, is owed to MediGene therefor, MediGene
shall remit to Bradley the amount of such excess; and

                        (ii)  in the event that Bradley shall have paid to
MediGene an aggregate amount, for [*] API purchased during such [*] Purchase
Year, that falls short of the actual amount which, under the terms of this
Section 13.1.2, is owed to MediGene therefor, Bradley shall remit to MediGene
the amount of such shortfall.

        13.1.3   Spec Unusable API.  Bradley shall be entitled to a credit,
against purchases of any and all API hereunder, in an aggregate amount equal to
the result obtained by multiplying (a) [*] by (b) [*]. Bradley shall be entitled
to apply such credit against the purchase price of API purchased by it at the
rate of [*] per kilogram of API purchased, and MediGene’s Supply Invoices shall
reflect such crediting until the total credit shall have been exhausted.

13.2  Change in Exchange Rate.  In the event that, as of the last day of any
calendar year during the Term hereof, the Average Dollar/Yen Exchange Rate
during the twelve-month period prior to such last day shall differ, either
positively or negatively, by more than ten percent (10%) from (a) the Dollar/Yen
Exchange Rate applicable as of the Effective Date (in the event that the
Purchase Prices shall not theretofore have been adjusted under this Section
13.2) or (b) the Average Dollar/Yen Exchange Rate which necessitated the last
Purchase Price adjustment under this Section 13.2 (in the event that the
Purchase Prices shall theretofore have been adjusted under this Section 13.2)
(any such percentage in excess of 10% being referred to as the “Adjustment
Percentage”), the Purchase Prices then in effect shall be automatically adjusted
(up or down, as the case may be) by a percentage equal to the Adjustment
Percentage. It is agreed that, for the purpose of this provision, the Dollar/Yen
Exchange Rate applicable as of the Effective Date shall be deemed to be
US-$1.00=110.00 Yen.

13.3  Bradley Affiliates.  To the extent that a Bradley Affiliate shall have
purchased API hereunder, references to “Bradley” in this Section 13 shall be
deemed instead to refer to such Affiliate, and Bradley shall cause any such
Affiliate to make payments called for herein in accordance with the terms
hereof.

14.  CHANGES TO SPECIFICATIONS, PACKAGING AND LABELING; FACILITY INSPECTION

14.1  Post-Market Approval.  The provisions of this Section 14 shall apply, with
respect to any given Product, only to the period beginning after the date on
which such Product shall have received Market Approval in the Territory.

14.2  Voluntary SPL Changes. 

        14.2.1   Jointly-Funded Products.  Neither Party, including the Market
Approval Holder, shall cause, implement or effectuate any Voluntary SPL Change
with respect to any given Jointly-Funded Product without first obtaining the
prior written approval of the other Party (which approval shall not be
unreasonably withheld or delayed).

        14.2.2   Bradley-Funded Products.  So long as MediGene shall be
supplying API to Bradley under this Agreement, Bradley shall not, with respect
to any Bradley-Funded Product, cause, implement or effectuate any Voluntary SPL
Change that would modify the API Specifications or the Approved Test


 43  

--------------------------------------------------------------------------------


Method without the prior written approval of MediGene (which approval shall not
be unreasonably withheld or delayed).

14.3  Costs. 

        14.3.1   Mandatory SPL Changes.  In the event of a Mandatory SPL Change,
all reasonable out-of-pocket costs incurred by the Parties in connection with
such change shall be shared equally by the Parties.

        14.3.2   Voluntary SPL Changes. 

                (a)    MediGene.  In the event of a Voluntary SPL Change
requested by MediGene, MediGene shall bear all reasonable out-of-pocket costs
incurred by Bradley in connection therewith; and

                (b)    Bradley.  In the event of a Voluntary SPL Change
requested by Bradley, Bradley shall bear all reasonable out-of-pocket costs
incurred by MediGene in connection therewith.

14.4  Facility Inspections. 

        14.4.1   Access to Facilities. 

                (a)    Bradley Request.  In the event that Bradley shall request
a Voluntary Facility Inspection of any Manufacturing Facility involved in the
manufacturing, production, processing, packaging or labeling (prior to delivery
to Bradley) of API, MediGene shall:

                        (i)  in the event that MediGene shall own or control
such Manufacturing Facility, permit Bradley (or its Representatives) or cause
Bradley (or its Representatives) to be permitted, to gain access to such
facility for such inspection, upon reasonable notice and during normal business
hours; and

                        (ii)  in the event that MediGene shall not own or
control such Manufacturing Facility, exercise commercially reasonable efforts to
cause Bradley (or its Representatives) to be permitted to make such an
inspection.

                (b)    MediGene Request.  In the event that MediGene shall
request a Voluntary Facility Inspection of any Manufacturing Facility involved
in the manufacturing, production, processing, packaging or labeling of any
Product or ingredient thereof (other than a Manufacturing Facility described in
Section 14.4.1(a) above), Bradley shall:

                        (i)  in the event that Bradley shall own or control such
Manufacturing Facility, permit MediGene (or its Representatives) or cause
MediGene (or its Representatives) to be permitted, to gain access to such
facility for such inspection, upon reasonable notice and during normal business
hours; and

                        (ii)  in the event that Bradley shall not own or control
such Manufacturing Facility, exercise commercially reasonable efforts to cause
MediGene (or its Representatives) to be permitted to make such an inspection.

                (c)    Mandatory Facility Inspection.  In the event of a
required or requested Mandatory Facility Inspection of any Manufacturing
Facility referred to in Section 14.4.1(a) or (b), Bradley or MediGene, as the
case may be, shall (i) promptly advise the other Party of such Mandatory
Facility Inspection and (ii) similarly follow the provisions of such sections in
connection with attempts, by representatives of the relevant Governmental
Authority, to gain access to such facility.


 44  

--------------------------------------------------------------------------------


        14.4.2   Costs. 

                (a)    Mandatory Inspection.  MediGene shall bear any and all
reasonable out-of-pocket costs incurred by either Party in connection with any
Mandatory Facility Inspection of the [*] Facility (or any other facility used to
manufacture API). Bradley shall bear any and all reasonable out-of-pocket costs
incurred by either Party in connection with any Mandatory Facility Inspection of
any facility used by or on behalf of Bradley for the manufacture or packaging of
any Product.

                (b)    Bradley Request.  In the event of a Voluntary Facility
Inspection requested by Bradley, Bradley shall bear all reasonable out-of-pocket
expenses incurred by MediGene in connection with such inspection.

                (c)    MediGene Request.  In the event of a Voluntary Facility
Inspection requested by MediGene, MediGene shall bear all reasonable
out-of-pocket expenses incurred by Bradley in connection with such inspection.

15.  MARKETING AND SALES OF PRODUCTS BY BRADLEY

15.1  Exclusivity. 

        15.1.1   MediGene Covenant.  Except as otherwise set forth herein,
Bradley shall, during the Term of this Agreement, have the exclusive (even as to
MediGene) right to market and sell Products in the Territory. Accordingly,
MediGene shall not, directly or indirectly:

                (a)  market or sell, or assist any other Person in marketing or
selling, any Product or Product Competitor to any Person in the Territory; or

                (b)  market or sell, or assist any other Person in marketing or
selling, any Product or Product Competitor to any Person anywhere in the world
if MediGene suspects, or reasonably should suspect that such Person intends to
directly or indirectly market or sell any such Product or Product Competitor to
any Person in the Territory.

        15.1.2   Bradley Covenant.  During the Term of this Agreement, Bradley
shall not, directly or indirectly:

                (a)  market or sell, or assist any other Person in marketing or
selling, any Product or Product Competitor to any Person outside the Territory;
or

                (b)  market or sell, or assist any other Person in marketing or
selling, any Product or Product Competitor to any Person anywhere within the
Territory if Bradley suspects, or reasonably should suspect, that such Person
intends to directly or indirectly market or sell any such Product to any Person
outside the Territory.

        15.1.3   Assistance.  The Parties acknowledge that the word “assist”, as
used in this Section 15.1, shall be deemed to include, but not be limited to,
the licensing of Intellectual Property to a Person.

15.2  Expenses.  Bradley shall be solely responsible for all costs incurred by
it in marketing Products in the Territory, including, but not limited to, any
costs relating to Marketing Support Clinical Trials and any duties, fees and
taxes incurred by it in connection with such marketing of Products.

15.3  Advertising and Promotional Materials.  In the event that, with respect to
any given Product, MediGene shall be the holder of the Market Approval with
respect thereto, Bradley shall submit to MediGene any advertising and marketing
material for such Product in good time prior to its intended use in order to
enable MediGene to timely fulfill its obligations as the holder of the Market
Approval under Applicable Laws. Bradley shall not use such materials without
prior consent of MediGene, such consent not unreasonably to be withheld or
delayed. In order not to unduly delay or retard Bradley’s commercialization


 45  

--------------------------------------------------------------------------------


efforts in regard to any Product, MediGene shall exercise commercially
reasonable efforts in connection with the expeditious handling and approval of
any such materials. In particular, and without limiting the foregoing, MediGene
shall, as promptly as reasonably practicable, (a) to the extent required by
Applicable Laws, forward such materials on to relevant Governmental Authorities,
(b) relay back to Bradley any comments or changes made, requested or required
with respect thereto by any Governmental Authority, (c) communicate with
relevant Governmental Authorities regarding Bradley’s suggestions and comments
and (d) otherwise generally attempt to facilitate and expedite the process by
which any such materials are modified and/or ultimately approved for use in
accordance with Applicable Laws.

15.4  Competing Products.  The following provisions shall govern Bradley’s
ability, during the Term, to sell competing products in the Territory.

        15.4.1   Product Competitors.  Subject in any event to the rest of this
Section 15.4, during the Term of this Agreement, Bradley shall not (and shall
ensure that none of its Affiliates or Sublicensees shall), within the Territory,
market, or directly or indirectly participate in the marketing of, any Product
Competitor.

        15.4.2   Solaraze®.  It is acknowledged that on the Effective Date,
Bradley is marketing and selling the product Solaraze® Gel (Diclofenac Sodium -
3%) (“Solaraze”). The parties specifically agree that Bradley shall have, and
continue to have, the right to market and sell Solaraze, and that the same shall
not constitute a violation of this Agreement.

15.5  Reasonable Best Efforts; Jointly-Funded Products. 

        15.5.1   Jointly-Funded Products.  The provisions of Section 15.5 shall
apply only with respect to Jointly-Funded Products. Accordingly, any uses of the
word “Product” in this Section 15.5 shall be so construed, and any references to
specific Products shall apply only so long as such Products shall be or remain
Jointly-Funded Products.

        15.5.2   General.  Bradley shall, at all times during the Term of this
Agreement, actively promote, and use its Reasonable Best Efforts to increase
sales of, each Product within the Territory.

        15.5.3   Specific Parameters.  In particular (but without limiting the
generality of the foregoing), Bradley shall:

                (a)    Launch.  Launch each Product in the Territory within
three (3) months after the date on which Bradley shall have been notified that
Market Approval shall have been obtained with respect to such Product (such
Product’s “Market Approval Notification Date”);

                (b)    Sales Representatives.  Maintain, during the Term of this
Agreement, a reasonably sufficient number of adequately-trained Sales
Representatives who visit relevant target groups in order to induce sales of the
Products;

                (c)    Detail in First Position.  Ensure that the Sales
Representatives detail EGW 3x and the AK Product at the # 1 position during each
such Product’s Post-Launch Year 1;

                (d)    First Three Years of EGW 3x.  During the first three (3)
years after the Market Approval Notification Date of EGW 3x, devote at least 100
Sales Representatives in the Territory for the promotion of this Product (the
term “devote,” as used in Sections 15.5.3(d) and (e) with respect to any Sales
Representative, means that the promotion of the relevant Product is included in
such individual’s responsibilities but shall not be construed to mean that it is
such individual’s only responsibility);

                (e)    First Three Years of AK.  During the first three (3)
years after the Market Approval Notification Date of the AK Product, devote at
least 100 Sales Representatives in the Territory for the promotion of this
Product.


 46  

--------------------------------------------------------------------------------


15.6  Loss of Exclusivity.  Notwithstanding any other provision of this
Agreement, in the event that, for whatsoever reason, any Product shall become a
Non-Exclusive Product, the provisions of Sections 15.5.3(a), (b), (c), (d) and
(e) shall no longer apply to such Product.

15.7  Exculpation.  Notwithstanding any other provision of Section 15.5, in the
event that (a) Bradley shall have failed to fulfill its Launch obligations under
Section 15.5.3 with respect to any Product and (b) such failure shall be due, in
whole or in part, to any material fault, act or omission on the part of MediGene
or any other member of the Licensor Group, then (i) Bradley shall not be liable
to MediGene for any damages hereunder, in respect thereof, to the extent that
such failure was due to such fault, act or omission and (ii) Bradley shall not
be subjected to any other adverse consequences hereunder (e.g., loss of
exclusivity).

15.8  Bradley Marketing Information.  The Bradley Marketing Information shall be
owned solely by Bradley and deemed to be Confidential Information; provided,
however, that Bradley will provide MediGene with all Bradley Marketing
Information to the extent required for MediGene to fulfill its obligations under
this Agreement (including but not limited to obligations arising from its status
as owner of Market Approvals).

15.9  Inspection.  Bradley shall store and transport the Products in conditions
that will preserve the Products in good condition and will comply with any
reasonable requests made by MediGene or any Governmental Authority concerning
the conditions in which the Products are to be stored or transported. Bradley
shall permit MediGene or its representatives to inspect Products in its
possession from time to time on reasonable prior notice.

16.  SALES FORECASTS, MARKETING PLANS AND MARKET SHARE

16.1  Sales Forecasts.  On or before [*] of each calendar year, Bradley shall
submit to the JSC:

                (a)  a reasonably-detailed forecast of its anticipated sales,
during the immediately succeeding calendar year, of (i) each Product which shall
then already have received Market Approval in the Territory and (ii) each
Product whose Anticipated Market Approval Date shall be on or before December 31
of the immediately succeeding calendar year; and

                (b)  a sales outlook, for each Product described in Section
16.1(a)(i) or (ii), covering the following two (2) calendar years.

16.2  Marketing Plans.  On or before December 15th of each calendar year,
Bradley shall submit to the JSC a reasonably-detailed plan of its anticipated
marketing and sales activities (including spend and spend allocation), during
the immediately succeeding calendar year, with respect to:

                (a)  each Product which shall then already have received Market
Approval in the Territory; and

                (b)  each Product whose Anticipated Market Approval Date shall
be on or before December 31 of the immediately succeeding calendar year

16.3  Minimum Market Share; Jointly-Funded Products.  The provisions of this
Section 16.3 shall govern the parties’ obligations regarding the maintenance, by
Bradley, of minimum Market Share. This Section 16.3 shall apply only to
Jointly-Funded Products. Accordingly, any uses of the word “Product” in this
Section 16.3 will be so construed, and any references to specific Products shall
apply only so long as such Products shall be or remain Jointly-Funded Products.

        16.3.1   EGW 3x.  With regard to EGW 3x, Bradley shall, during
Post-Launch Year 3 and Post-Launch Year 5, maintain Market Shares of at least
[*] percent ([*]%) and [*] percent ([*]%), respectively, in the Territory. The
Parties agree as follows regarding the calculation, for any given Post-Launch
Year, of the Market Share of EGW 3x:


 47  

--------------------------------------------------------------------------------


                (a)    Relevant Market Group.  The “Relevant Market Group” shall
consist of [*];

                (b)    Relevant Indications.  The “Relevant Indications” shall
consist of [*]; and

                (c)    EGW [*] Included.  In calculating the “Attributable
Dollar Value” of EGW 3x with respect to any given period, the total Dollar value
of all sales, if any, of EGW [*] during such period shall also be included.

        16.3.2   Other Products.  With regard to each other Product, the Parties
shall be obligated to negotiate in good faith regarding the Post Launch Year 3
and Post Launch Year 5 minimum Market Share obligations of Bradley. In the event
that the Parties shall be unable, on or prior to the date falling one (1) year
before the Anticipated Market Approval Date for such Product, to agree upon such
minimum Market Share obligations, the matter shall be referred to arbitration
under the terms of Section 25. The parties acknowledge that, in negotiating and
determining such Market Share obligations, they will have to negotiate and
determine not only the required Market Share percentages, but the appropriate
Relevant Indications and Relevant Market Group.

        16.3.3   Market Share Adjustment.  In the event that, prior to the
beginning of the Post-Launch Year 3 or Post-Launch Year 5, as the case may be,
of any given Product, either party believes in good faith that the Market Share
percentages established in Section 16.3.1 or Section 16.3.2 shall then be, under
the circumstances then prevailing in the market, unreasonably high or
unreasonably low, such Party may, on or prior to that date falling two (2)
months prior to the relevant Post-Launch Year (but in no event prior to the date
falling four (4) months prior to the relevant Post-Launch Year), give to the
other Party a notice to such effect. In the event that such notice shall be
timely given, the Parties shall be obligated to commence good faith negotiation
regarding an increase or decrease, as the case may be, in the relevant Market
Share percentage. In the event that the Parties shall be unable, on or prior to
the date falling forty-five (45) days after the date on which such notice shall
have been given, to agree upon a revised percentage, such issue shall promptly
be submitted to arbitration under the terms of Section 25.

        16.3.4   Exculpation.  Notwithstanding any other provision of this
Section 16.3, in the event that (a) Bradley shall have failed to fulfill its
Market Share obligations under this Section 16.3 with respect to any Product and
(b) such failure shall be due, in whole or in part, to any material fault, act
or omission on the part of MediGene or any other member of the Licensor Group,
then (i) Bradley shall not be liable to MediGene for any damages hereunder, in
respect thereof, to the extent that such failure was due to such fault, act or
omission and (ii) Bradley shall not be subjected to any other adverse
consequences hereunder (e.g., loss of exclusivity).

        16.3.5   Loss of Exclusivity.  Notwithstanding any other provision of
this Agreement, in the event that, for whatsoever reason, any Product shall
become a Non-Exclusive Product, the provisions of this Section 16.3 shall
continue to apply to such Product, but the Parties will negotiate new Market
Share targets in good faith, subject to arbitration under Section 25 in the
event that the parties are unable to agree upon new Market Share targets within
forty-five (45) days after such Product shall have become a Non-Exclusive
Product.

17.  MEDIGENE REPRESENTATIONS AND WARRANTIES; BREACH OF CERTAIN COVENANTS

17.1  General MediGene Representations.  MediGene represents and warrants to
Bradley that, as of the Effective Date:

        17.1.1   Due Organization.  MediGene is duly organized and validly
existing under the laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

        17.1.2   Corporate Action.  MediGene has taken all corporate action
necessary to authorize the execution and delivery of this Agreement and the
performance of its obligations under this Agreement;


 48  

--------------------------------------------------------------------------------


        17.1.3   Enforceability.  This Agreement is a legal and valid obligation
of MediGene, binding upon it and enforceable against it in accordance with the
terms of this Agreement, except as such enforceability may be affected by laws
affecting creditors’ rights generally and general equitable principles. The
execution, delivery and performance of this Agreement by MediGene do not (with
or without the giving of notice, the passage of time or both) conflict with any
agreement, instrument or understanding, oral or written, to which MediGene is a
party or by which MediGene may be bound, or violate any law or regulation of any
Governmental Authority having power over MediGene. All consents, approvals and
authorizations from all Governmental Authorities or other Third Parties required
to be obtained by MediGene in connection with the execution, delivery and
performance of this Agreement have been obtained.

        17.1.4   Legal Actions.  There is no action, suit, dispute, proceeding
or arbitration (whether by governmental agency, division or otherwise) pending
or threatened, or investigation (formal or informal) pending or threatened,
against or relating to MediGene, which in either case, to the best of MediGene’s
knowledge and belief, would prevent MediGene from carrying out, or would
materially impair MediGene’s ability to carry out, its obligations under this
Agreement.

17.2  MediGene Owned Technology.  MediGene represents and warrants to Bradley
that, as of the Effective Date:

        17.2.1   Owner.  MediGene is the sole and exclusive owner of all right,
title and interest in and to each of the MediGene Owned Patents, free and clear
of all Encumbrances.

        17.2.2   Infringement.  Except as previously disclosed to Bradley in
writing, to the knowledge of MediGene, the exercise by Bradley of its rights
under this Agreement with respect to the current formulations of EGW 3x, EGW [*]
and the AK Product shall not constitute an infringement of the Intellectual
Property rights of any Person.

        17.2.3   Claims.  No Person has asserted a Claim, or to MediGene’s
knowledge threatened to assert a Claim, against MediGene alleging that the
exploitation by MediGene of any of the MediGene Owned Technology would
constitute an infringement of any Intellectual Property rights of any Person,
and MediGene is unaware of any basis for any such Claim.

        17.2.4   Challenges.  To the knowledge of MediGene, (a) there are no
outstanding challenges, by any Person, to the validity of the MediGene Owned
Technology and (b) there are no pending interference, opposition or similar
proceedings, or any threats to commence any such proceedings, before any
Governmental Authority in regard to any of the MediGene Owned Patents.

        17.2.5   Third Party Infringement.  To the knowledge of MediGene, no
Person is engaging in any activities which constitute, or which MediGene
believes may constitute, infringement of MediGene’s rights in the MediGene Owned
Technology.

        17.2.6   Full Force and Effect.  Each of the MediGene Owned Patents is
currently in full force and effect, and all Filing and Maintenance Fees with
respect thereto which have become due and payable have been paid in full.

        17.2.7   Exclusive Right.  MediGene has the exclusive right to grant to
Bradley the license of the MediGene Owned Technology granted under this
Agreement.

17.3  MediGene Inlicensed Technology.  MediGene represents and warrants to
Bradley that, as of the Effective Date:

        17.3.1   Infringement.  Except as previously disclosed to Bradley in
writing, (a) to the knowledge of MediGene, the exercise by Bradley of its rights
under this Agreement with respect to the MediGene Inlicensed Technology shall
not constitute an infringement of the Intellectual Property rights of any member
of the Licensor Group and (b) to the knowledge of MediGene, the exercise by
Bradley of its rights under this Agreement with respect to the current
formulations of EGW 3x, EGW [*] and the AK Product shall not


 49  

--------------------------------------------------------------------------------


constitute an infringement of the Intellectual Property rights of any Person
(other than the members of the Licensor Group).

        17.3.2   Claims.  No Person has asserted a Claim, or to MediGene’s
knowledge threatened to assert a Claim, against MediGene alleging that the
exploitation by MediGene of any of the MediGene Inlicensed Technology would
constitute an infringement of any Intellectual Property rights of any Person,
and MediGene is unaware of any basis for any such Claim.

        17.3.3   Challenges.  To the knowledge of MediGene, (a) there are no
outstanding challenges, by any Person, to the validity of the MediGene
Inlicensed Patents and (b) there are no pending interference, opposition or
similar proceedings, or any threats to commence any such proceedings, before any
Governmental Authority in regard to any of the MediGene Inlicensed Patents.

        17.3.4   Third Party Infringement.  To the knowledge of MediGene, no
Person is engaging in any activities which constitute, or which MediGene
believes may constitute, infringement of MediGene’s rights in the MediGene
Inlicensed Technology.

        17.3.5   Full Force and Effect.  To the knowledge of MediGene, each of
the MediGene Inlicensed Patents is in full force and effect, and all Filing and
Maintenance Fees with respect thereto which have become due and payable have
been paid in full.

        17.3.6   Exclusive Right.  MediGene has the exclusive right to grant to
Bradley the sublicense of the MediGene Inlicensed Technology granted under this
Agreement.

17.4  Epitome License Agreement.  MediGene represents and warrants to Bradley
that, as of the Effective Date:

        17.4.1   True Copy.  MediGene has delivered to Bradley a true and
correct copy of the Epitome License Agreement, including all amendments thereto,
with only financial terms redacted.

        17.4.2   No Default.  Except as set forth on Schedule 17.4.2, each of
MediGene and, to MediGene’s knowledge, Epitome has performed all material
obligations required thereunder to be performed by it to date, and MediGene is
not and, to MediGene’s knowledge, Epitome is not in default or breach under the
Epitome License Agreement;

        17.4.3   Duly Authorized.  The Epitome License Agreement has been duly
authorized, executed and delivered by MediGene and constitutes the legal, valid
and binding obligation of MediGene, enforceable against MediGene in accordance
with its terms, except as such enforceability may be affected by laws affecting
creditors’ rights generally and general equitable principles.

        17.4.4   Epitome Authorization.  MediGene has no knowledge that the
Epitome License Agreement has not been duly authorized, executed or delivered by
Epitome, or does not constitute the legal, valid and binding obligation of
Epitome, enforceable against Epitome in accordance with its terms, except as
such enforceability may be affected by laws affecting creditors’ rights
generally and general equitable principles.

        17.4.5   No Conflict.  The execution, delivery and performance of this
Agreement by MediGene does not (with or without the giving of notice, the
passage of time or both) constitute a violation of, cause a termination under,
or give rise to a right on the part of Epitome to terminate or modify, the
Epitome License Agreement or any other agreement to which MediGene and Epitome
are parties.

17.5  Other License Agreements.  MediGene represents and warrants to Bradley
that, as of the Effective Date:

        17.5.1   True Copy.  MediGene has delivered to Bradley a true and
correct copy of each of the Other License Agreements, including all amendments
thereto, with only financial terms redacted.


 50  

--------------------------------------------------------------------------------


        17.5.2   No Default.  To MediGene’s knowledge, Epitome and each other
party to the Other License Agreements has performed all material obligations
required under the Other License Agreements to be performed by them to date, and
is not in default or breach under either of the Other License Agreements;

        17.5.3   Duly Authorized.  MediGene has no knowledge that the Other
License Agreements have not been duly authorized, executed and delivered by
Epitome and the other parties thereto or do not constitute the legal, valid and
binding obligation of Epitome and the other parties thereto, enforceable against
them in accordance with their terms, except as such enforceability may be
affected by laws affecting creditors’ rights generally and general equitable
principles.

        17.5.4   No Conflict.  The execution, delivery and performance of this
Agreement by MediGene does not (with or without the giving of notice, the
passage of time or both) constitute a violation of, cause a termination under,
or give rise to a right on the part of Epitome or any other party to terminate
or modify, the Other License Agreements or any other agreements between or among
any two or more members of the Licensor Group.

17.6  Certain Understandings. 

        17.6.1   No Guarantee.  Nothing in this Agreement is or shall be
construed as a warranty or representation of MediGene: that MediGene’s efforts
to develop any Product and/or to obtain any Market Approval of any Product,
including the AK PoC Phase II Clinical Trial and all other development
activities, as set forth in this Agreement, will be successful.

17.7  Certain MediGene Covenants.  MediGene covenants to Bradley as follows:

        17.7.1   Compliance with Law.  MediGene shall, in connection with its
performance of this Agreement, comply with all Applicable Laws. In particular,
MediGene shall, except as otherwise provided in this Agreement (a) obtain, at
its own expense, all permissions, consents and licenses of any Governmental
Authority necessary to enable it to engage in its Development and Registration
Activities hereunder and (b) obtain any other permission, consent, license or
registration of any Governmental Authority necessary to enable it to perform
this Agreement in accordance with Applicable Law.

17.8  Bradley Acknowledgement.  Without impairing any rights of Bradley arising
out of a breach of any representation or warranty of MediGene contained in this
Section 17, Bradley acknowledges that MediGene has afforded it an opportunity to
do certain due diligence (including a review of certain agreements and other
documents) in connection with the execution and delivery of this Agreement.

18.  BRADLEY REPRESENTATIONS AND WARRANTIES; BREACH OF CERTAIN COVENANTS

18.1  Bradley Representations.  Bradley represents and warrants to MediGene
that, as of the Effective Date:

        18.1.1   Due Organization.  Bradley is duly organized and validly
existing under the laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

        18.1.2   Corporate Action.  Bradley has taken all corporate action
necessary to authorize the execution and delivery of this Agreement and the
performance of its obligations under this Agreement;

        18.1.3   Enforceability.  This Agreement is a legal and valid obligation
of Bradley, binding upon it and enforceable against it in accordance with the
terms of this Agreement, except as such enforceability may be affected by laws
affecting creditors’ rights generally and general equitable principles. The
execution, delivery and performance of this Agreement by Bradley do not (with or
without the giving of notice, the passage of time or both) conflict with any
agreement, instrument or understanding, oral or written, to which Bradley is a
party or by which Bradley may be bound, or violate any law or regulation of any
Governmental


 51  

--------------------------------------------------------------------------------


Authority having power over Bradley. All consents, approvals and authorizations
from all Governmental Authorities or other Third Parties required to be obtained
by Bradley in connection with the execution, delivery and performance of this
Agreement have been obtained.

        18.1.4   Legal Actions.  There is no action, suit, dispute, proceeding
or arbitration (whether by governmental agency, division or otherwise) pending
or threatened, or investigation (formal or informal) pending or threatened,
against or relating to Bradley, which, in either case, to the best of Bradley’s
knowledge and belief, would prevent Bradley from carrying out, or would
materially impair Bradley’s ability to carry out, its obligations under this
Agreement.

        18.1.5   Financial Statements.  Bradley has delivered to MediGene its
unaudited, internally-prepared, consolidated income statements for the fiscal
year ended December 31, 2004 (the “2004 Income Statement”), and for the calendar
quarters ended March 31, 2005, and June 30, 2005 (the “Quarterly Income
Statements”) (collectively, together with any notes thereto, the “Financial
Statements”). Bradley represents and warrants that, to the best of its
knowledge, the Financial Statements (a) are in accordance with the books and
records of Bradley and (b) present fairly, in all material respects, the results
of operations of Bradley during the periods indicated therein; provided,
however, that the Financial Statements do not give effect to, and are subject
to, any adjustments that may be required in connection with any change in
Bradley’s reserve estimates; provided, further, however, that (a) as to the
Quarterly Income Statements, Bradley does not believe that any such adjustments
would be material and (b) as to the 2004 Income Statement, Bradley believes
that, notwithstanding any such adjustments, Bradley would still be shown to have
positive net income for the fiscal year ended December 31, 2004.

18.2  Certain Bradley Covenants.  Bradley covenants to MediGene as follows:

        18.2.1   Compliance with Law.  Bradley shall, in connection with its
performance of this Agreement, comply with all Applicable Laws. In particular,
Bradley shall, except as otherwise provided in this Agreement, (a) obtain, at
its own expense, all permissions, consents and licenses of any Governmental
Authority necessary to enable it to market and sell each Product in the
Territory and (b) obtain any other permission, consent, license or registration
of any Governmental Authority necessary to enable it to perform this Agreement
in accordance with Applicable Law.

18.3  No Timely Launch. 

        18.3.1   Within Three Months.  Should Bradley, in breach of its
obligation under Section 15.5 above, not Launch a Jointly-Funded Product within
three (3) months after such Product’s Market Approval Notification Date, Bradley
shall compensate MediGene for its total damages occasioned thereby, which shall
be determined by the formula (A x B), where “A” is equal to the amount obtained
by dividing (i) the total Product Royalties accruing during the first 30 days
after such Product’s Launch by (ii) 30, and “B” is equal to the number of days
between (but not including) the date falling three months after such Product’s
Market Approval Notification Date and (but not including) the date on which such
Product’s Launch shall have actually occurred.

        18.3.2   Within Six Months.  Should Bradley not Launch a Jointly-Funded
Product within six (6) months after such Product’s Market Approval Notification
Date, then (a) Bradley shall compensate MediGene for its total damages
(calculated in the manner prescribed above) and (b) MediGene shall, at its
choice, have the right to elect to either (i) terminate the License to the
extent that it relates to such Product or (ii) convert such Product into a
Non-Exclusive Product. Any such election must be made via written notice given
to Bradley. MediGene shall be deemed to have forfeited its rights under
subsection (b) unless such notice shall be given to Bradley on or before the
date falling twelve (12) months after such Product’s Market Approval
Notification Date. In the event that MediGene shall timely give such election
notice, the choice selected (i.e., (i) or (ii)) shall become effective thirty
(30) days after such notice shall have been given to Bradley.

18.4  Failure to Obtain Market Share. 

        18.4.1   Failure; Damages.  Should Bradley fail, in any Post-Launch Year
regarding any Jointly-Funded Product, to reach any minimum Market Share
percentage, for such Product, either set forth in, or established pursuant to,
Section 16.3 (as such percentage may have been adjusted pursuant to Section
16.3.3)


 52  

--------------------------------------------------------------------------------


(the “Required Market Share Percentage”), then Bradley shall compensate MediGene
for its total damages relating thereto, which shall be determined by the formula
[(B-A)x(C)], where “A” is equal to the actual Net Sales for such Product during
such Post-Launch Year, “B” is equal to the amount of Net Sales which Bradley
would have achieved if the Attributable Dollar Value of such Product during such
Post-Launch Year had exactly equaled that number which would have been
sufficient to enable Bradley to meet its required minimum Market Share
percentage for such Post-Launch Year, and “C” is equal to the Product Royalty
Rate applicable to such Product.

        18.4.2   Failure Exceeding 25%.  In the event that (a) Bradley fails in
any Post-Launch Year to reach its Required Market Share Percentage with respect
to any Jointly-Funded Product and (b) the Market Share achieved by Bradley for
such Post-Launch Year shall be more than 25% below the Required Market Share
Percentage, then (i) Bradley shall compensate MediGene for its total damages
(calculated in the manner prescribed above) and (ii) MediGene shall, at its
choice, have the right to elect to either (A) terminate the License to the
extent that it relates to such Product or (B) convert such Product into a
Non-Exclusive Product. Any such election must be made via written notice given
to Bradley. MediGene shall be deemed to have forfeited its rights under
subsection (ii) unless such notice shall be given to Bradley on or before the
date falling four (4) months after all the market data needed to calculate the
Market Share and the Required Market Share Percentage for the Post-Launch Year
which was the subject of Bradley’s failure have been published by IMS. In the
event that MediGene shall timely give such election notice, the choice selected
(i.e., (A) or (B)) shall become effective within thirty (30) days after such
notice shall have been given to Bradley.

19.  TERM AND TERMINATION

19.1  Term.  This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to Section 19.2 or 19.5 below, shall expire
on the last day of the Royalty Term of that Product whose Royalty Term shall be
the last-to-expire of all Products developed and marketed hereunder
(hereinafter, the “Term”).

19.2  Termination by Either Party.  Either Party may terminate this Agreement in
its entirety (except as provided in Section 19.2.4) forthwith by notice in
writing to the other:

        19.2.1   Cessation of Business.  If the other Party ceases to carry on
its business for more than thirty (30) consecutive days; or

        19.2.2   Admission of Insolvency, etc.  If the other Party shall: (a)
admit in writing its inability to pay its debts as they come due; (b) make a
general assignment or an arrangement or composition with or for the benefit of
its creditors; (c) fail to controvert in a timely and appropriate manner, or
acquiesce in writing to, any petition filed against such Party under any
bankruptcy or similar law; (d) take any action for the purpose of effecting any
of the foregoing; or (e) file a petition under any bankruptcy or similar law; or

        19.2.3   Bankruptcy, etc.  A proceeding or case shall be commenced
against the other Party, without its application or consent, seeking any of the
following, or an order, judgment or decree approving or ordering any of the
following shall be entered in any court of competent jurisdiction and, in either
case, continue unstayed, undismissed and in effect for a period of ninety (90)
consecutive days: (a) its liquidation, reorganization of its debts, dissolution
or winding-up, or the composition or readjustment of its debts; (b) the
appointment of a receiver, custodian, liquidator or the like of such party or of
all or any substantial part of its assets; or (c) similar relief in respect of
such party under any law relating to bankruptcy, insolvency, reorganization of
its debts, winding-up, composition or adjustment of debts.

        19.2.4   Material Breach.  Except as otherwise provided in Section 18.3
or 18.4, upon or after any material breach of this Agreement by the other Party,
if such other Party has not cured such breach within sixty (60) days after
written notice to cure shall have been given by the non-breaching Party to the
breaching Party; provided, however, that:

                (a)    One Product.  If any such breach relates solely to one or
more Products, then the non-breaching Party may terminate this Agreement only to
the extent it applies to such Product or Products.


 53  

--------------------------------------------------------------------------------


                (b)    Launch and Market Share.  The Parties agree that (i)
Bradley’s failure to Launch a Jointly-Funded Product within three (3) months
after such Product’s Market Approval Notification Date shall not entitle
MediGene to terminate this Agreement as to such Product unless and until such
failure to Launch shall extend beyond the date falling six (6) months after such
Product’s Market Approval Notification Date; provided, however, that upon the
third failure by Bradley to Launch a Jointly-Funded Product within three (3)
months after such Products’ Market Approval Notification Dates, MediGene shall
be entitled to terminate this Agreement in its entirety; and (ii) Bradley’s
failure, in any Post-Launch Year, to achieve the Required Market Share with
respect to any Jointly-Funded Product, shall not entitle MediGene to terminate
this Agreement as to such Product unless the Market Share achieved by Bradley in
such year shall be more than 25% below the Required Market Share Percentage;
provided, however, that upon the third failure by Bradley to achieve the
Required Market Share with respect to any Jointly-Funded Product(s), MediGene
shall be entitled to terminate this Agreement in its entirety.

                (c)    Special Bradley Cure Period.  At all times prior to the
Resolution Date, in the event that the relevant breach shall be a breach of
Bradley’s payment obligations to MediGene hereunder, a ten (10) business day
cure period, rather than the sixty (60) day cure period stated above, shall
apply to such breach (for purposes of this Agreement, a “business day” shall be
deemed to be any day other than (i) a Saturday or Sunday or (ii) a day on which
the Federal Reserve Bank in New York City is closed for business).

19.3  Cause for Termination by MediGene.  As used in Section 19.2.4, material
breach by Bradley shall include, but not be limited to, the following:

        19.3.1 Bradley’s failure to Launch any Product in the Territory within
six (6) months after such Product’s Market Approval Notification Date;

        19.3.2 Bradley’s failure to pay, when due, a Milestone Payment or a
Royalty Payment;

        19.3.3 Bradley’s material and fraudulent misrepresentation or omission
in a Reimbursement Invoice or in a Royalty Statement;

        19.3.4 Bradley’s material breach of its obligations under Section 15.5;

        19.3.5 Bradley’s material breach of its obligations under Section 15.4;

        19.3.6 Bradley’s material breach of its obligations under Section 15.1;
or

19.4  Cause for Termination by Bradley.  As used in Section 19.2.4, material
breach by MediGene shall include, but not be limited to, the following:

        19.4.1 MediGene’s grant of any license or sublicense under the MediGene
Owned Technology, the MediGene Inlicensed Technology or the Licensed Trademarks,
which license or sublicense conflicts with the exclusivity granted to Bradley
under Section 2.1, 2.3 or 2.5;

        19.4.2 MediGene’s material and fraudulent misrepresentation or omission
in a Reimbursement Invoice; or

        19.4.3 MediGene’s material breach of its Reasonable Best Efforts
obligations under Section 5.1.1 or 5.2.

        19.4.4 MediGene’s material breach of its obligations under Section 15.1.

        19.4.5 MediGene’s failure to provide API meeting the API Specifications
and otherwise in accordance with the terms of this Agreement, which failure is
of such duration and magnitude so as to cause a material disruption in Bradley’s
ability to service its customers in the ordinary course of business.


 54  

--------------------------------------------------------------------------------


19.5  Special Termination Rights. 

        19.5.1   No Market Approval.  Either Party may terminate this Agreement
in its entirety forthwith by notice in writing to the other in the event that
the First Approval Date shall not have occurred on or prior to the fourth (4th)
anniversary of the Effective Date.

        19.5.2   Termination of Supply Obligations.  Bradley shall have the
right to terminate this Agreement in its entirety forthwith by notice in writing
to MediGene in the event that MediGene shall have given to Bradley a notice of
termination of MediGene’s supply obligations under Section 11.14.

        19.5.3   Expiration of Supply Obligations.  Bradley shall have the right
to terminate this Agreement in its entirety by notice in writing to MediGene in
the event that MediGene shall have given to Bradley a notice of non-renewal of
MediGene’s supply obligations pursuant to Section 11.10. Any such termination of
this Agreement shall be deemed effective on the date on which MediGene’s supply
obligations under Section 11 shall expire.

        19.5.4   Bradley Debt Instrument.  MediGene shall have the right to
terminate this Agreement in its entirety by notice in writing to Bradley in the
event that (a) an event of default shall occur under any outstanding debt
instrument under which Bradley is indebted in an amount in excess of [*], and
(b) the creditor(s) under such debt instrument shall have triggered an
acceleration of the payment of such debt instrument; provided, however, that
this Section 19.5.4 shall be of no force or effect subsequent to the Resolution
Date.

20.  EFFECTS OF TERMINATION OR EXPIRATION; SURVIVAL

20.1  Termination by MediGene.  Effective upon the Termination Date, in the
event of the rightful termination of this Agreement by MediGene in its entirety
pursuant to Section 19.2:

        20.1.1 Bradley Cessation. Subject to Sections 20.1.2 and 20.1.3, Bradley
shall cease all uses of the MediGene Owned Technology (including the Joint
Technology), the MediGene Inlicensed Technology and the Licensed Trademarks, as
well as all sales and marketing of the Products;

        20.1.2   MediGene Repurchase Right.  MediGene shall have the right,
exercisable by notice given to Bradley on or before the date falling fifteen
(15) days after the Termination Date, to purchase from Bradley, at Bradley’s
cost, any and all API and Products that Bradley shall then have in inventory,
other than the EPC Amount. If MediGene fails to exercise its repurchase right
under this Section 20.1.2 within fifteen (15) days after the Termination Date,
then Bradley shall destroy all remaining API and Products (excluding the EPC
Amount) at its own expense.

        20.1.3   Bradley Right to Sell Off.  Bradley shall, notwithstanding the
foregoing have the right to (a) sell, market and distribute, under the Licensed
Trademarks, any and all quantities of Products necessary to fulfill the Existing
Product Contracts and (b) use any and all quantities of API in the EPC Amount
necessary to be used in order to manufacture the Products referred to in Section
20.1.3(a), subject to Bradley’s obligation to pay Royalties under Section 7, and
provided further that in no instance shall MediGene have any continuing supply
obligations to Bradley.

        20.1.4   Termination of License to Bradley.  Subject to the foregoing,
all licenses granted by MediGene to Bradley hereunder shall terminate
automatically and revert to MediGene;

        20.1.5   License to MediGene.  MediGene shall have a worldwide, fully
paid up, exclusive, perpetual, sublicensable and irrevocable license under the
Bradley Technology, and in Bradley’s interest in the Joint Technology, to
develop, make, use or sell products both inside or outside the Field

20.2  Termination by Bradley.  Effective upon the Termination Date, in the event
of the rightful termination of this Agreement by Bradley in its entirety
pursuant to Section 19.2:

        20.2.1   Bradley Cessation.  Subject to Section 20.2.2 and 20.2.4,
Bradley shall cease all uses of the MediGene Owned Technology (including all
Joint Technology other than the Joint Marketing


 55  

--------------------------------------------------------------------------------


Information), the MediGene Inlicensed Technology and the Licensed Trademarks, as
well as all sales and marketing of the Products and all Licenses to Bradley
hereunder shall terminate;

        20.2.2   Bradley Right to Sell Off.  Bradley shall, notwithstanding the
foregoing, have the right to (a) sell, market and distribute, under the Licensed
Trademarks, any and all quantities of Products in its inventories as of the
Termination Date (or, if greater, the quantity of Products necessary to fulfill
the Existing Product Contracts) and any and all quantities of Products produced
using the API referred to in subsection (b) of this Section 20.2.2 and (b) use
any and all quantities of API in its inventories as of the Termination Date to
make Products (or, if greater, the quantity of API necessary to be used in order
to fulfill the Existing Product Contracts, which additional quantity MediGene
agrees to sell to Bradley under the terms of this Agreement), subject to
Bradley’s obligation to pay Royalties under Section 7;

        20.2.3   Termination of Bradley License.  All licenses granted by
Bradley to MediGene hereunder shall terminate automatically and revert to
Bradley and MediGene shall cease all uses of the Bradley Technology;

        20.2.4   Bradley License.  Bradley shall have a worldwide, fully paid
up, exclusive, perpetual, sublicensable and irrevocable license to use the Joint
Marketing Information to develop, make, use or sell products both inside and
outside the Field.

20.3  Termination by Expiration.  Effective upon the Termination Date, in the
event of the termination of this Agreement by expiration in accordance with its
terms:

        20.3.1   Bradley Cessation.  Subject to Sections 20.3.2 and 20.3.3,
Bradley shall cease all uses of the MediGene Owned Technology (including all
Joint Technology other than the Joint Marketing Information) the MediGene
Inlicensed Technology and the Licensed Trademarks, as well as all sales and
marketing of the Products;

        20.3.2   Bradley Right to Sell Off.  Bradley shall, notwithstanding the
foregoing, have the right to (a) sell, market and distribute, under the Licensed
Trademarks, any and all quantities of Products in its inventories as of the
Termination Date and any and all quantities of Products produced using the API
referred to in subsection (b) of this Section 20.3.2 and (b) use any and all
quantities of API in its inventories as of the Termination Date to make
Products, subject to Bradley’s obligation to pay Royalties under Section 7;

        20.3.3   Bradley License.  Bradley shall have a worldwide, fully paid
up, exclusive, perpetual, sublicensable and irrevocable license to use the Joint
Marketing Information to develop, make, use or sell products both inside and
outside the Field.

        20.3.4   MediGene License.  MediGene shall have a worldwide, fully paid
up, exclusive, perpetual, sublicensable and irrevocable license to use the Joint
Marketing Information to develop, make, use or sell products both inside and
outside the Field.

        20.3.5   Termination of MediGene License.  Subject to the foregoing, all
licenses granted by Bradley to MediGene hereunder shall terminate and revert to
Bradley, and MediGene shall cease all uses of the Bradley Technology.

20.4  Special Termination.  Effective upon the relevant date of termination, in
the event of a rightful termination of this Agreement under Section 19.5:

        20.4.1   No Market Approval.  In the event of a termination under
Section 19.5.1, the terms of Section 20.3 shall apply, except that Section
20.3.2 shall not apply.

        20.4.2   Termination of Supply Obligations.  In the event of a
termination of under Section 19.5.2, the terms of Section 20.3 shall likewise
apply, except that Section 20.3.2 shall not apply.

        20.4.3   Expiration of Supply Obligations.  In the event of a
termination of this Agreement under Section 19.5.3, the terms of Section 20.3
shall apply, including Section 20.3.2.


 56  

--------------------------------------------------------------------------------


        20.4.4   Bradley Debt Instrument.  In the event of a termination of this
Agreement under Section 19.5.4, the terms of Section 20.1 shall apply.

20.5  Termination by MediGene With Respect to a Product.  Effective upon the
relevant date of termination, in the event of the rightful termination of this
Agreement by MediGene with respect only to a particular Product pursuant to
Section 19.2.4:

        20.5.1   Bradley Cessation.  Bradley shall, as of the relevant date of
termination and subject to the remainder of this Section 20.5, cease all sales,
marketing and distribution of such Product;

        20.5.2   MediGene Right to Repurchase.  MediGene shall have the right,
exercisable by notice given to Bradley on or before the date falling fifteen
(15) days after the aforesaid termination date, to purchase from Bradley, at
Bradley’s cost, any and all units of such Product that Bradley shall then have
in inventory, other than the EPC Amount. If MediGene fails to exercise its
repurchase right under this Section 20.5.2 within fifteen (15) days after the
relevant termination date, then Bradley shall destroy all remaining units of
such Product at its own expense.

        20.5.3   Bradley Right to Sell Off.  Bradley shall, notwithstanding the
foregoing, have the right to (a) sell, market and distribute, under the Licensed
Trademarks, any and all quantities of such Product necessary to fulfill the
Existing Product Contracts and (b) use any and all quantities of API in the EPC
Amount necessary to be used in order to manufacture the Products referred to in
Section 20.5.3(a), subject to Bradley’s obligation to pay Royalties under
Section 7.

20.6  Termination by Bradley With Respect to a Product.  Effective upon the
relevant date of termination, in the event of the rightful termination of this
Agreement by Bradley with respect only to a particular Product pursuant to
Section 19.2.4:

        20.6.1   Bradley Cessation.  Subject to Section 20.6.2, Bradley shall
cease all sales, marketing and distribution of such Product;

        20.6.2   Bradley Right to Sell Off.  Bradley shall, notwithstanding the
foregoing, have the right to (a) sell, market and distribute, under the Licensed
Trademarks, any and all quantities of such Product in its inventories as of the
relevant termination date (or, if greater, the quantity of such Product
necessary to fulfill the Existing Product Contracts) and (b) use any and all
quantities of API which may be necessary to fulfill, as to such Product, the
Existing Product Contracts, subject to Bradley’s obligation to pay Royalties
under Section 7.

20.7  Other Remedies.  If either Party shall fail to perform or observe or
otherwise breaches any of its obligations under this Agreement, in addition to
any right to terminate this Agreement (either in whole or in part), the
non-defaulting Party may elect to obtain such other relief and remedies as may
be available under law, subject to compliance with the provisions of Section 25
and any limitations under this Agreement.

20.8  Surviving Provisions.  Notwithstanding any provision herein to the
contrary, the rights and obligations set forth in Sections 10.5, 10.6 (but only
with respect to infringement occurring prior to the termination hereof), 12, 20,
21, 22, 23, 24, 25 and 26 hereof shall survive the expiry or other termination
of this Agreement.

20.9  No Relief.  In any event, termination of this Agreement shall not relieve
the Parties of any liability which accrued hereunder prior to the effective date
of such termination nor preclude either Party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this Agreement nor prejudice either Party’s right to obtain performance of
any obligation.

21.  CONFIDENTIALITY

21.1  Scope of Confidentiality.  Except as otherwise set forth in this Section
21, each Party shall keep confidential and neither disclose to any Third Party,
nor use for any purpose, any Confidential Information of the other Party.


 57  

--------------------------------------------------------------------------------



21.2  Restricted Internal Access.  Each Party agrees to restrict access to the
Confidential Information of the other Party to those of its Representatives,
Affiliates and Sublicensees who, in connection with such Party’s performance or
exercise of its obligations or rights hereunder, has a reasonable need to know
and/or use such Confidential Information. Each Party will ensure that any of its
Representatives, Affiliates and Sublicensees to whom access to such Confidential
Information is granted will be bound by obligations of confidentiality, with
respect to the Confidential Information of the other Party, consistent with the
terms hereof. In any event, each Party shall be liable for any actions or
omissions of any of its Representatives, Affiliates and Sublicensees which are
violative of the terms of this Section 21.

21.3  Exemptions of Confidentiality.  Notwithstanding the foregoing:

        21.3.1   Agreement-Related.  Each Party shall be free to use and
disclose Confidential Information of the other Party:

                (a)  to the extent otherwise specifically permitted by the terms
of this Agreement; and

                (b)  to the extent reasonably required in connection with the
performance of such Party’s duties and obligations hereunder.

        21.3.2   Public Knowledge, etc.  The above-described duties of
confidentiality and non-use shall not apply to information received by a Party
(the “Receiving Party”) from the other Party (the “Disclosing Party”) if the
information:

                (a)  is public information at the time of disclosure by the
Disclosing Party to the Receiving Party;

                (b)  subsequently becomes public information other than by an
act or omission, inconsistent with this Agreement, on the part of the Receiving
Party or its Representatives, Affiliates or Sublicensees;

                (c)  is already in the lawful possession of the Receiving Party,
as can reasonably be demonstrated by documentary evidence from the Receiving
Party, at the time of first disclosure by the Disclosing Party to the Receiving
Party;

                (d)  comes into the possession of the Receiving Party,
subsequent to its receipt from the Disclosing Party, from a Third Party who, to
the knowledge of the Receiving Party, is under no obligation of confidentiality
to the Disclosing Party with respect thereto; or

                (e)  is independently developed by the Receiving Party, as can
reasonably be demonstrated by documentary evidence from the Receiving Party,
without the use of the Confidential Information.

        21.3.3   Legal Compulsion.  The Parties shall be free to disclose
Confidential Information to the extent compelled by Applicable Laws including,
without limitation, to comply with SEC or any stock exchange disclosure
requirements or with any court order or other regulatory body having competent
jurisdiction. If any Party becomes legally compelled to disclose Confidential
Information of the other Party, the Party so compelled will (except to the
extent inconsistent with Applicable Law) promptly notify the other party of such
compulsion and will cooperate, in all reasonable respects, with the other Party
in attempting to secure a protective order or any similar relief aimed at
maintaining the confidentiality of the Confidential Information which is the
subject of the legal compulsion. The Party so compelled will disclose only such
portion of the other party’s Confidential Information as it is legally required
to disclose.

21.4  Press Releases.  Press releases or other similar communications by either
Party relating to this Agreement shall be approved in advance by the other
Party, whose approval shall not unreasonably be withheld or delayed; provided,
however, that, to the extent such advance approval is rendered unlawful,
impossible or unreasonable by virtue of Applicable Law or applicable stock
exchange regulations, such


 58  

--------------------------------------------------------------------------------


advance approval shall not be required. Notwithstanding the foregoing, the
Parties shall be permitted to disclose, in any press release or other public
communication, any information disclosed in a previous public communication
issued in accordance with the terms of this Section 21.4.

21.5  Publications.  Subject to the provisions of this Section 21, MediGene and
Bradley each acknowledge the interest of the Parties in publishing certain of
the results of the development of the Products to obtain recognition within the
scientific community and to advance the state of scientific knowledge.
Notwithstanding anything contained herein to the contrary, each of MediGene and
Bradley may, subject to this Section 21, use and disclose any data and results
obtained in its Development and Registration Activities or marketing activities
with respect to any given Product for corporate presentations and in any other
disclosure or publication; provided, however, that neither Party shall publish
data or results obtained from the development or commercialization of a
Jointly-Funded Product without the prior written consent of the other Party
(which shall not be unreasonably withheld or delayed) and, if desired by the
other Party, without jointly publishing such data or results with the other
Party.

22.  ADVERSE EVENT REPORTING

22.1  Reports by Parties.  Each Party shall, upon becoming aware of, or
receiving notice or information concerning, any Adverse Event, (a) exercise
commercially reasonable efforts to acquire, as soon as reasonably practicable,
(i) the name, address and telephone number of the Person making the complaint or
report of the Adverse Event, (ii) if different, the name, address and telephone
number of the individual who suffered the Adverse Event, (iii) information on
the nature of the Adverse Event and (iv) such other information with respect
thereto as the other Party may reasonably request and (b) in any event (and
except to the extent inconsistent with Applicable Law), report to the other
Party, within seven (7) days after it shall have become aware of, or received
notice or information concerning, such Adverse Event, such information with
respect thereto as it may then possess.

22.2  Market Approval Holder.  That Party who shall be the Market Approval
Holder with respect to the Product which is the subject of the Adverse Event
shall investigate any complaint or report of an Adverse Event, and the other
Party shall provide in connection therewith all information and cooperation
reasonably requested with respect thereto. In addition, the Market Approval
Holder shall notify the other Party of the results of, and any action taken with
respect to, the investigation performed by the Market Approval Holder.

22.3  Disk.  Each Party shall, within thirty (30) days from the date of receipt
of a request by the other Party, provide to the other Party a print-out or
computer disk of each Adverse Event reported to or known by such Party for the
twelve (12)-month period prior to the date of such request.

22.4  Access to Records.  Each Party shall, within ten (10) days from the date
of receipt of a request by the other Party, make available to the other Party or
its designee, for inspection and copying by the other Party or such designee (at
the other Party’s cost and expense), records of such Party relating to each
Adverse Event. Disclosure by each Party of records and information concerning
any Adverse Event shall continue as long as Bradley continues to market any
Product.

22.5  Adverse Event Data Exchange Agreement.  As soon as reasonably practicable,
but in no event later than one year prior to the Anticipated Market Approval
Date for that Product which the JSC expects to be the First Approved Product,
the Parties will begin to discuss and negotiate in good faith a separate
“Adverse Event Data Exchange Agreement” in which they would define further
details on the procedure for reporting and identifying adverse drug reactions to
be followed by the Parties according to Applicable Laws.

23.  RECALL

23.1  Mandatory Recalls.  Responsibility for performing any Mandatory Recall of
a Product shall lie with the Market Approval Holder, and the other Party shall
cooperate in all reasonable respects in connection therewith.

23.2  Voluntary Recalls.  The Market Approval Holder and Bradley shall each,
individually, have the right to determine whether a Voluntary Recall will be
performed with respect to a Product and to perform the


 59  

--------------------------------------------------------------------------------


same (but in the event that each shall desire to undertake any given Voluntary
Recall, MediGene (if the Market Approval Holder) shall have the first right to
do so). In making the determination of whether a Voluntary Recall will be
performed, each Party will (a) consider in good faith the deleterious effects of
such Recall on the other Party and (b) engage in reasonable consultation with
the other Party regarding the determination whether to effectuate such a Recall
and the mechanics of effectuating the same.

23.3  Costs.  The costs of a Recall shall include expenses for notification,
destruction and return of the recalled Product and any refund to customers of
amounts paid for the recalled Product. The Parties shall share equally in the
costs of any such Recall, except as set forth in Sections 23.3.1 or 23.3.2,
below.

        23.3.1   Bradley Fault.  In the event of a Recall, Bradley shall
promptly reimburse MediGene for all reasonable out-of-pocket costs and expenses
incurred by MediGene in connection therewith, to the extent, if at all, that
such Recall arose out of the gross negligence or willful misconduct
(collectively, “Fault”) on the part of Bradley or any Affiliate.

        23.3.2   MediGene Fault.  In the event of a Recall, MediGene shall
promptly reimburse Bradley for all reasonable out-of-pocket costs and expenses
incurred by Bradley in connection therewith, to the extent, if at all, that such
Recall arose out of any Fault on the part of MediGene or any other member of the
Licensor Group.

        23.3.3   Limitation.  Notwithstanding the foregoing, in the event that
(a) a Party calls a Voluntary Recall under this Section 23 and (b) the calling
of such Voluntary Recall was not, under the circumstances, a commercially
reasonable decision, the other Party shall not be liable to such Party, under
this Section 23.3, for any such costs or expenses.

23.4  Assistance.  In the event there is a Recall or similar action in
connection with a Product, Bradley and MediGene shall make available to each
other for inspection upon request, all information reasonably requested by the
other Party, including, without limitation, the records referred to in Section
23.5, and shall provide all other cooperation reasonably requested by the other
Party.

23.5  Records.  Each Party shall maintain, with respect to any and all
ingredients, relating to any Product, which shall be supplied by it, a current,
written record of all of its suppliers of such ingredients, including volumes
purchased and, as applicable, relevant lot numbers.

24.  INDEMNIFICATION

24.1  By MediGene.  MediGene shall indemnify and hold Bradley and its Affiliates
and their respective directors, officers, employees and agents (collectively,
the “Bradley Indemnified Parties”) harmless from and against any and all:

        24.1.1 Losses arising out of or resulting from the negligence or willful
misconduct on the part of MediGene or its Affiliates or their respective
directors, officers, employees and agents, in connection with the performance of
MediGene’s obligations hereunder; provided, however, that this Section 24.1.1 is
not intended to address (i) any failure of MediGene to perform this Agreement in
accordance with its terms, (ii) any breach of any representation or warranty of
MediGene contained in this Agreement or (iii) any defects in the API sold to
Bradley or its Affiliates by MediGene, all of which are intended to be addressed
under Section 24.1.2, 24.1.3 or 24.1.4, as appropriate;

        24.1.2 Losses arising out of or resulting from any Claims (including but
not limited to Claims for personal injury or death and Claims for property
damage) arising out of or resulting from the failure of any API sold to Bradley
or its Affiliates under this Agreement to conform to the API Specifications at
the time of shipment, except to the extent any such Claim arose out of or
resulted from Fault on the part of any Bradley Indemnified Party;

        24.1.3 subject to Section 26.3, any damages arising out of or resulting
from any breach of any representation or warranty made by MediGene in Section
17;


 60  

--------------------------------------------------------------------------------


        24.1.4 subject to Section 26.3, any damages arising out of or resulting
from any breach of any agreement or covenant made or given by MediGene in this
Agreement.

24.2  Bradley Indemnification.  Bradley shall indemnify and hold MediGene and
its Affiliates and their respective directors, officers, employees and agents
(collectively, the “MediGene Indemnified Parties”) harmless from and against any
and all:

        24.2.1 Losses arising out of or resulting from the negligence or willful
misconduct on the part of Bradley or its Affiliates or their respective
directors, officers, employees and agents, in connection with the performance of
Bradley’s obligations hereunder; provided, however, that this Section 24.2.1 is
not intended to address (i) any failure of Bradley to perform this Agreement in
accordance with its terms or (ii) any breach of any representation or warranty
of Bradley contained in this Agreement, all of which are intended to be
addressed under Section 24.2.3 or 24.2.4, as appropriate;

        24.2.2 Losses arising out of or resulting from any Claims (including but
not limited to Claims for personal injury or death and Claims for property
damage) arising out of or resulting from the distribution or sale of any Product
by Bradley, its Affiliates or Sublicensees; provided, however, that,
notwithstanding the foregoing, Bradley shall have no obligation to indemnify or
hold harmless any MediGene Indemnified Party with respect to any such Claim (a)
to the extent that such Claim arose out of or resulted from Fault on the part of
MediGene or any other member of the Licensor Group, (b) to the extent that such
Claim arose out of or resulted from any failure of any API sold to Bradley or
its Affiliates under this Agreement to conform to the API Specifications at the
time of shipment, (c) alleging that the use or exploitation of the Licensed
Trademarks infringes upon or violates any rights of any Person (except to the
extent that the use or exploitation complained of violated this Agreement), (d)
to the extent that such Claim alleges either (i) that the import, export, use,
offer to sell, sale or other disposition of API violates any Intellectual
Property Right of any Person, (ii) that the use of API in connection with the
development, manufacture, use, offer to sell, sale or other disposition of any
Product violates any Intellectual Property right of any Person, (e) to the
extent that such Claim alleges that the activities of Bradley in connection with
the performance of this Agreement otherwise violate any Intellectual Property
Right of such Person or (f) to the extent that such Claim arose out of or
resulted from any other matter with respect to which any Bradley Indemnified
Party is entitled to indemnification from MediGene hereunder;

        24.2.3 subject to Section 26.3, any damages arising out of or resulting
from any breach of any representation or warranty made by Bradley in Section 18;

        24.2.4 subject to Section 26.3, any damages arising out of or resulting
from any breach of any agreement or covenant made or given by Bradley in this
Agreement.

24.3  Third Party Claims. 

        24.3.1   General.  If any Claim (other than IP Claims, which are
governed by Section 10.7) shall be brought or asserted by any Third Party and
such Claim, if adversely determined, would, or would reasonably be expected to,
entitle a Person against whom it was brought or asserted (the “Indemnified
Party”) to indemnity from a Party hereto (the “Indemnifying Party”) pursuant to
this Section 24 (a “Third Party Claim”), the Indemnified Party shall promptly
notify the Indemnifying Party of the same in writing, specifying in reasonable
detail, and to its knowledge, the basis of such Claim and the facts pertaining
thereto (such notice being the “Third Party Claim Notice”); provided, however,
that the failure to so notify the Indemnifying Party shall not relieve such
Party of any indemnity obligations hereunder except to the extent that such
party shall have been prejudiced by such failure.

        24.3.2   First Right.  Subject to Section 24.3.3, the Indemnified Party
shall have the right to conduct and control, through counsel of its choosing,
the Defense of any Third Party Claim, and in any such case the Indemnifying
Party shall cooperate in all reasonable respects in connection therewith
(including making individuals under its control available for interview and
testimony and permitting reasonable access to pertinent records).

        24.3.3   Assumption.  The Indemnifying Party, if it so elects by written
notice to the Indemnified Party given within thirty (30) days after receipt of
the Third Party Claim Notice, shall have the right to assume and control (at its
expense) the Defense thereof, including the employment of counsel reasonably


 61  

--------------------------------------------------------------------------------


satisfactory to the Indemnified Party (and the Indemnified Party shall cooperate
in such Defense to the same extent, and in the same manner, required of the
Indemnifying Party under Section 24.3.2 hereof). The Indemnifying Party shall,
with respect to any Third Party Claim the Defense of which it has assumed
control hereunder, on a continuous basis, (a) keep the Indemnified Party
apprised of all material aspects thereof and consult with the Indemnified Party
concerning the conduct thereof; and (b) forward to Indemnified Party any and all
material documents (including, but not limited to, pleadings, interrogatories,
deposition transcripts and communications from the party or parties asserting
the Third Party Claim), relating to the Third Party Claim, as may be requested
by the Indemnified Party.

        24.3.4   Indemnified Party Counsel.  If the Indemnifying Party is
permitted under this Section 24.3 to assume and control the Defense of a Third
Party Claim and timely elects to do so, the Indemnified Party shall nevertheless
have the right to employ counsel separate from counsel employed by the
Indemnifying Party in any such action and to fully participate in the Defense
thereof, but the fees and expenses of such counsel employed by the Indemnified
Party shall be at the expense of the Indemnified Party.

        24.3.5   Indemnifying Party Counsel.  In the event that the Indemnifying
Party is either not permitted under the terms hereof, or fails to elect, to
assume the Defense of a Third Party Claim, it shall nevertheless have the right,
at its expense, to employ separate counsel and fully participate in (but not
control) the Defense thereof.

        24.3.6   Secondary Right.  If the Indemnifying Party is permitted under
this Section 24.3 to assume and control the Defense of a Third Party Claim and
elects to do so, but the Indemnifying Party either (a) fails within a reasonable
period of time to actually commence the prosecution of such Defense (including
the failure to retain counsel within a reasonable period of time) or (b)
commences, but fails to diligently and reasonably prosecute, such Defense, the
Indemnified Party shall have the right, exercisable at any time upon ten (10)
day’s prior written notice to the Indemnifying Party, to immediately reassume
sole control of the Defense of such Third Party Claim and engage therein as if
such Defense were being conducted under Section 24.3.2 hereof.

        24.3.7   Settlements.  In cases where the Indemnifying Party is
permitted under Section 24.3.3 to assume and control the Defense of a Third
Party Claim and elects to do so, the Indemnifying Party will not enter into any
settlement, or consent to any judgment, without the prior written consent of the
Indemnified Party, which shall not be unreasonably withheld.

        24.3.8   Multiple Parties.  In the event that, with respect to any given
Third Party Claim, there shall be more than one Indemnifying Party or more than
one Indemnified Party, the rights of such Indemnifying Parties or Indemnified
Parties, as the case may be, shall be exercised by them, if at all, on a joint
(i.e., unanimous) basis.

24.4  Sole Remedy.  The Parties agree that, except for any equitable relief
obtainable with respect to Sections 15.1, 15.4 and 21, the indemnification
provisions of this Section 24 constitute the sole remedy for any and all
breaches of the representations, warranties, covenants and agreements contained
in this Agreement, provided, however, that this Section 24.4 shall in no way
effect a Party’s rights to terminate the License pursuant to Section 20.

25.  DISPUTE RESOLUTION

25.1  General.  Subject in any event to the specific provisions of this
Agreement, all disputes arising out of or in connection with this Agreement
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by one or more arbitrators appointed in accordance with the
said Rules. The place of arbitration shall be London, U.K. The language to be
used in the arbitration proceedings shall be English. The foregoing
notwithstanding, either Party shall have the right to seek injunctive relief in
a court of competent jurisdiction.

25.2  Special Qualifications. 

        25.2.1   Designated Controversy.  In the event that a Designated
Controversy shall, under the terms of this Agreement, be submitted for
arbitration under the terms of this Section 25, the Arbitrator (or, if there
shall be more than one arbitrator, then at least one (1) of the Arbitrators)
shall be a person with at least


 62  

--------------------------------------------------------------------------------


ten (10) years’ experience as an executive in the pharmaceutical industry, with
significant experience both in the research and development, and in the
marketing and sale, of prescription pharmaceutical products.

        25.2.2   Definition.  For purposes of this Agreement, the term
“Designated Controversy” shall mean and include:

                (a)  any disagreement relating to the amendment of a Development
Plan or any portion thereof, per Section 5.13;

                (b)  any disagreement regarding reduced royalty rates, per
Section 5.4.3(a) or Section 5.11.4(b)(iv);

                (c)  any disagreement referable to an Arbitrator under the terms
of Section 9.4.4;

                (d)  any disagreement regarding revised Minimum Order Amounts,
per Section 11.6.2;

                (e)  any disagreements regarding revised Market Share
percentages, per Section 16.3.3;

                (f)  any disagreements under Section 5.12.2 regarding the
existence or non-existence of “economic viability”.

26.  MISCELLANEOUS

26.1  Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the Federal Republic of Germany without regard to
the internal conflict of laws provisions of any other jurisdiction. In addition,
the United Nations Convention on the International Sale of Goods shall not apply
to this Agreement or the transactions contemplated hereby.

26.2  No Representation and Warranty.  Except as expressly set forth in this
Agreement, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED. THERE ARE NO IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF NON-INFRINGEMENT OF
ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS, OR ANY OTHER IMPLIED
WARRANTIES.

26.3  Limitations on Liability.  EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED
BELOW, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY, IN CONNECTION WITH ANY
BREACH OF THIS AGREEMENT, FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES (INCLUDING BUT NOT LIMITED TO “LOSS OF PROFITS” DAMAGES).
NOTWITHSTANDING THE FOREGOING, HOWEVER, FOR PURPOSES OF SECTIONS 24.1.3, 24.1.4,
24.2.3 AND 24.2.4, THE TERM “DAMAGES” SHALL BE DEEMED TO INCLUDE THE REASONABLE
FEES AND EXPENSES INCURRED BY THE AGGRIEVED PARTY IN CONNECTION WITH THE
ENFORCEMENT OF THIS AGREEMENT, INCLUDING THE REASONABLE FEES OF ATTORNEYS AND
OTHER PROFESSIONALS AND OTHER REASONABLE LITIGATION EXPENSES.

26.4  Notices.  All notices (the word “notice” being deemed to include invoices
and Purchase Orders) given under this Agreement shall be in writing and may be
delivered (a) by hand, (b) by FedEx or other recognized international overnight
courier service, or (c) by facsimile transmission. Notices shall be deemed to
have been given and received on the date of actual receipt (or, if delivery is
refused, on the first date of tender). All notices shall be sent to the
addresses and facsimile numbers set forth below (or to such address or facsimile
number as the receiving Party may specify from time to time in accordance with
this section):


 63  

--------------------------------------------------------------------------------


For Bradley:

383 Route 46 West
Fairfield, New Jersey 07004-2402
U.S.A.
Facsimile Number: (973) 575-5366

With a copy (except in the case of Purchase Orders and invoices) to:

Epstein Becker & Green, P.C.
250 Park Avenue, 12th Floor
New York, New York 10177
Attention: David C. Denowitz
Facsimile Number: (212) 878-8708

For MediGene:

Lochhamer Str. 11
D-82152 Martinsried/Munich
Germany
Facsimile Number: 011 49 89 85 65 2920

With a copy (except in the case of Purchase Orders and invoices) to:

Ropes & Gray LLP
Attn: Marc A. Rubenstein
One International Place
Boston, MA 02110
U.S.A.
Facsimile Number: (617) 951-7050

26.5  Counterparts; Execution by Fax.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which, together, shall constitute one and the same instrument. This Agreement
may be executed and delivered by exchange of facsimile copies showing the
signatures of the persons signing on behalf of the Parties. Such exchanged
facsimile copies will constitute original copies of this Agreement, requiring no
further execution or delivery.

26.6  Entire Agreement; Amendments.  This Agreement, together with Exhibits,
constitutes the entire Agreement of the Parties with respect to the subject
matter hereof, and supersedes all prior or contemporaneous understandings or
agreements, whether written or oral, between Bradley and MediGene with respect
to such subject matter. Any changes to this Agreement, including changes to this
clause, have to be made in writing in order to be valid.

26.7  No Waiver.  No delay or omission by either Party in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by either Party on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

26.8  Severability.  If any provision(s) of this Agreement are or become
invalid, are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term, it is the intention of the Parties that the remainder of this
Agreement shall not be affected thereby, provided that a Party’s rights under
this Agreement are not materially affected. The Parties hereto covenant and
agree to renegotiate any such provision, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the provision,
covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

26.9  Headings.  Section and subsection headings are inserted for convenience of
reference only and do not form part of this Agreement.

26.10  Assignment.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. Neither this


 64  

--------------------------------------------------------------------------------


Agreement, nor any rights or obligations hereunder, may be assigned or delegated
by either Party without the prior written consent of the other Party; provided,
however, that either Party may assign and/or delegate any of its rights or
obligations hereunder to (a) any successor corporation resulting from any merger
or consolidation of such Party or (b) any Person which shall, by sale of assets
or otherwise, have acquired all or substantially all of the assets (not
including cash, cash equivalents or real property) of such Party which relate to
this Agreement (any Person described under Section 26.10(a) or (b) being a
“Qualified Transferee”); provided, further, however, that, notwithstanding the
foregoing, Bradley may not assign or delegate (other than by means of merger or
consolidation, to the extent not inconsistent with the Epitome License
Agreement) its rights and obligations arising under Sections 2.3 or 2.4 without
the prior written consent of MediGene. Any purported assignment of rights or
obligations which is inconsistent with the terms of this Section 26.10 shall be
void ab initio. No delegation of duties shall release the delegating party from
its obligations hereunder.

26.11  Force Majeure.  Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of such Party. In event of
such force majeure, the Party affected thereby shall use reasonable efforts to
cure or overcome the same and resume performance of its obligations hereunder.

26.12  Construction.  The Parties hereto acknowledge and agree that:

        26.12.1 each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision;

        26.12.2 the rule of construction to the effect that any ambiguities are
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement; and

        26.12.3 the terms and provisions of this Agreement shall be construed
fairly as to both Parties hereto and not in a favor of or against either Party,
regardless of which Party was generally responsible for the preparation of this
Agreement.

26.13  Status.  Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
between the Parties.

[The next page is the signature page]


 65  

--------------------------------------------------------------------------------


Bradley Pharmaceuticals, Inc     By: /s/ Daniel Glassman

--------------------------------------------------------------------------------

Name (printed):Daniel Glassman

--------------------------------------------------------------------------------

Title: Chairman/CEO

--------------------------------------------------------------------------------




MediGene AG     By: /s/ Peter Heinrich

--------------------------------------------------------------------------------

   Name (printed):Dr. Peter Heinrich

--------------------------------------------------------------------------------

   Title: Chief Executive Officer

--------------------------------------------------------------------------------



 66  

--------------------------------------------------------------------------------


Exhibit A

Patents

[*]


 67  

--------------------------------------------------------------------------------


Exhibit B

Tasks of the JSC

[*]


 68  

--------------------------------------------------------------------------------


Exhibit C

Specifications and Test Methods

[*]


 69  

--------------------------------------------------------------------------------


Attachment 1 to Exhibit C

[*]


 70  

--------------------------------------------------------------------------------


Schedule 17.4.2

[*]


 71  

--------------------------------------------------------------------------------
